       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 1 of 123



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               08/19/2019
                                                                   §
       In re:                                                      § Chapter 11
                                                                   §
       SHALE SUPPORT GLOBAL HOLDINGS,                              § Case No. 19-33884 (DRJ)
       LLC, et al.,1                                               §
                                                                   § (Jointly Administered)
                        Debtors.                                   §
                                                                   §


           FINAL ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364,
       AND 507, BANKRUPTCY RULES 2002, 4001, 6004, AND 9014, AND LOCAL
    RULE 4001-2 (I) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL
       AND OBTAIN POST-PETITION FINANCING, (II) GRANTING LIENS AND
        PROVIDING SUPER-PRIORITY ADMINISTRATIVE EXPENSE STATUS,
    (III) GRANTING ADEQUATE PROTECTION, AND (IV) GRANTING RELATED
                                  RELIEF     (Docket No. 14)
        Upon the motion (the “Motion”) of the debtors and debtors-in-possession (collectively,

the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), pursuant to

sections 105(a), 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(d)(1), 364(e) and 507 of title 11 of

the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rules 2002,

4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

seeking, among other things, entry of the interim order, entered on July 12, 2019 (the “Interim

DIP Order”) and this final order (the “Final DIP Order”):

       i.        Authorizing the Debtors to obtain postpetition financing, consisting of senior

secured superpriority, multi-draw term loans (the “DIP Loan(s)”, and together with all other


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address
for Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors,
it is 600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 2 of 123



obligations under the DIP Loan Documents (as defined below), the “DIP Obligations”) to be

advanced and made available to the Debtors in the aggregate maximum principal amount of

$16,600,000 (such amount, the “Committed Amount”; such facility, the “DIP Facility”) from

Providence Debt Fund III LP, Benefit Street Debt Fund IV LP, and Benefit Street Partners SMA

LM LP (collectively, the “DIP Lenders”), as administered by BSP Agency, LLC (the “DIP

Agent”) consistent with the terms and conditions of the Senior Secured, Super-Priority Debtor-

In-Possession Credit and Security Agreement, which is attached hereto as Exhibit A (with such

changes or amendments, if any, as were or may be made with the agreement of the DIP Lenders

prior to or as a result of the Final Hearing (as defined herein) and as amended, supplemented or

otherwise modified from time to time in accordance with the terms and conditions set forth

herein, the “DIP Credit Agreement”),2 and the Approved Budget (as defined below and together

with the DIP Credit Agreement and any other document or instrument executed and/or delivered

in connection with the DIP Facility, the “DIP Loan Documents”) (A) to pay certain costs, fees

and expenses related to the Chapter 11 Cases as provided for in this Final Order; (B) to roll up

and convert $6,600,000 (the “Roll-up Amount”) of the Prepetition Term Loan (as defined below)

into DIP Loans; and (C) to provide working capital and for other general corporate purposes of

the Debtors;3

      ii.        Authorizing the Debtors to execute and enter into the DIP Loan Documents and to

perform all such other and further acts as may be required in connection with the DIP Loan

Documents, including the DIP Obligations, and all instruments, security agreements,

assignments, pledges, mortgages, reaffirmations and other documents referred to therein or

requested by the DIP Lenders to give effect to the terms thereof;

2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the DIP Credit
Agreement.
3
  The initial Approved Budget is attached as Exhibit C to the DIP Credit Agreement.
                                                       2
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 3 of 123



     iii.       Authorizing the Debtors to use proceeds of the DIP Facility as permitted in the

DIP Loan Documents and in accordance with this Final DIP Order;

     iv.        Authorizing the Debtors to grant, and granting superpriority administrative

expense claims status pursuant to Bankruptcy Code § 364(c)(1) to the claims of the DIP Agent,

for the benefit of the DIP Lenders in respect of the DIP Obligations;

      v.        Granting liens on and security interests in the DIP Collateral (as defined herein)

as follows: (a) pursuant to Bankruptcy Code §§ 364(c)(2) and (d), valid, perfected, enforceable

and non-avoidable first priority priming liens on and security interests in all now owned or

hereafter acquired assets and property of the Debtors subject to Permitted Existing Liens (as

defined in the DIP Credit Agreement), and (b) pursuant to Bankruptcy Code § 364(c)(3), valid,

perfected, enforceable and non-avoidable second priority or other junior liens on and security

interests in all now owned or hereafter acquired assets and property of the Debtors that are

subject only to Permitted Existing Liens, in each case on the terms set forth in the DIP Loan

Documents;

     vi.        Providing adequate protection to the Prepetition Term Loan Lenders and Siena

(each as defined below) as set forth in this Final DIP Order;

    vii.        Authorizing the Debtors to use Cash Collateral in which Siena or the Prepetition

Term Loan Lenders (each as defined below) have an interest pursuant to any Prepetition Loan

Document (as defined below) and granting adequate protection to the Prepetition Term Loan

Lenders and Siena in connection therewith;

   viii.        Vacating and modifying the automatic stay pursuant to Bankruptcy Code § 362 to

the extent necessary to implement and effectuate the terms and provisions of this Final DIP

Order and the DIP Loan Documents; and


                                                 3
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 4 of 123



     ix.        Granting the Debtors such other and further relief as is just and equitable.

        The Court having held an interim hearing on the Motion on July 12, 2019 (the “Interim

Hearing”); the Court having considered all objections, if any, to the Motion; and upon the record

made (a) by the Motion and the exhibits attached thereto; (b) the Declaration of Richard J.

Shinder in Support of Emergency Motion of Debtors for Entry of Interim and Final Orders

Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507, Bankruptcy Rules 2002, 4001, 6004,

and 9014, and Local Rule 4001-2 (I) Authorizing the Debtors to Use Cash Collateral and Obtain

Post-Petition Financing, (II) Granting Liens and Providing Super-Priority Administrative

Expense Status, (III) Granting Adequate Protection, (IV) Scheduling a Final Hearing, and (V)

Granting Related Relief, and (c) at the hearings constituting Final Hearing, and after due

deliberation and consideration, and good and sufficient cause appearing therefor,

        IT IS HEREBY FOUND AND CONCLUDED THAT:4

        A.      On July 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief with the Court under chapter 11 of the Bankruptcy Code. The Debtors are

continuing to operate and maintain their businesses as debtors in possession pursuant to

Bankruptcy Code §§ 107(a) and 1108.

        B.      This Court has jurisdiction over the Chapter 11 Cases and the Motion pursuant to

28 U.S.C. § 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of

this case and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The Court has



4
    The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions
    of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
    Rule 9014. To the extent that any of the following findings of fact constitute conclusions of law, they
    are adopted as such. Pursuant to Bankruptcy Rule 7052, to the extent any of the following
    conclusions of law constitute findings of fact, they are adopted as such. Statements made by the
    Court from the bench during the Final Hearing shall constitute additional conclusions of law and
    findings of fact, as appropriate.
                                                    4
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 5 of 123



authority to enter this Final DIP Order consistent with Article III of the United States

Constitution.

        C.        On July 12, 2019, this Court entered the Interim DIP Order authorizing draws of

the DIP Loans on an interim basis in the amount of $3,000,000.

        D.        On July 29, 2019, the United States Trustee for the Southern District of Texas

appointed an Official Committee of Unsecured Creditors in the Chapter 11 Cases (the

“Committee”)

        E.        Sufficient and adequate notice of the Motion and entry of this Final DIP Order has

been given pursuant to Bankruptcy Code §§ 102(1) and 364(c) and (d) and Bankruptcy Rules

2002 and 4001(c) to all entities entitled thereto such that no other or further notice of the Motion

or of the entry of this Final DIP Order need be provided to any entity.

        F.        The Debtors hereby admit, stipulate and agree that (collectively, the “Debtors’

Stipulations”):

                  (i)    The Prepetition Term Loan Agreement

                             1. As of the Petition Date, the Debtors and the DIP Lenders, in their

        capacities as lenders (the “Prepetition Term Loan Lenders”), are parties to that Amended

        and Restated Credit Agreement, dated as of August 15, 2017 (as amended, amended and

        restated, supplemented or otherwise modified from time to time, the “Prepetition Term

        Loan Agreement”) and together with the other Loan Documents (as defined in the

        Prepetition Term Loan Agreement) the “Prepetition Term Loan Documents”).                The

        Prepetition Term Loan Documents evidence and govern the obligations of the Debtors for

        principal, accrued and unpaid interest, fees, costs, expenses, indemnities and other

        amounts arising under the Prepetition Loan Documents (the “Prepetition Term Loan


                                                  5
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 6 of 123



        Obligations”). The Prepetition Obligations to the Prepetition Term Loan Lenders are

        secured by first-priority liens and security interests (the “Prepetition Term Loan Liens”)

        granted to BSP Agency, LLC (the “Prepetition Term Loan Agent”), as first-lien collateral

        agent for the benefit of itself and the Prepetition Term Loan Lenders, on the collateral

        described and defined in the Loan Documents for the Prepetition Term Loan (the

        “Prepetition Term Loan Collateral”), which includes cash collateral within the meaning

        of Bankruptcy Code § 363(a) (“Cash Collateral”).

                           2. As of the Petition Date, the Debtors are liable for payment of the

        Prepetition Term Loan Obligations, and the Prepetition Term Loan Obligations shall be

        an allowed secured claim in an amount not less than $116,001,368.20 exclusive of

        accrued and accruing interest, costs, expenses, fees and other amounts owed to the

        Prepetition Term Loan Agent and Prepetition Term Loan Lenders.

                           3. The Debtors further acknowledge, agree and stipulate that: (i) the

        Prepetition Term Loan Obligations constitute legal, valid and binding obligations of the

        Debtors, enforceable in accordance with the terms of the Prepetition Term Loan

        Documents; (ii) no offsets, defenses or counterclaims to the Prepetition Term Loan

        Obligations exist, and no portion of the Prepetition Term Loan Obligations is subject to

        contest,    objection,   recoupment,    defense,    counterclaim,    offset,   avoidance,

        recharacterization, subordination or other claim, cause of action or challenge of any

        nature under the Bankruptcy Code, under applicable nonbankruptcy law or otherwise;

        (iii) the Prepetition Term Loan Liens are priority liens, subject only to the Permitted

        Existing Liens (as defined below); (iv) the Debtors do not have, and hereby release, and

        are forever barred from bringing any claims, counterclaims, causes of action, defenses or


                                                6
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 7 of 123



        setoff rights relating to the Prepetition Term Loan Documents, the Prepetition Term Loan

        Liens, the Prepetition Term Loan Obligations or otherwise, against the Prepetition Term

        Loan Agent, the Prepetition Term Loan Lenders and their respective affiliates,

        subsidiaries, agents, officers, directors, employees, advisors, consultants, predecessors in

        interest, successors and assigns.

                           4. The acknowledgement of the Debtors of the Prepetition Term Loan

        Obligations and the rights, priorities and protections granted to the Prepetition Term Loan

        Agent for the benefit of itself and the Prepetition Term Loan Lenders pursuant to the

        Prepetition Term Loan Documents shall be deemed a timely filed proof of claim on

        behalf of the Prepetition Term Loan Agent and the Prepetition Term Loan Lenders in

        these Chapter 11 Cases and neither the Prepetition Term Loan Agent nor the Prepetition

        Term Loan Lenders shall be required to file any additional proofs of claim with respect to

        the Prepetition Term Loan Obligations.

                (ii)   The Siena Revolving Loan Agreement

                           1. As of the Petition Date, certain of the Debtors and Siena Lending

        Group L.L.C. (“Siena”), are parties to that certain Loan and Security Agreement, dated as

        of February 28, 2018 (as amended, amended and restated, supplemented or otherwise

        modified from time to time, the “Siena Revolving Loan Agreement” and together with

        the other Loan Documents (as defined in the Siena Revolving Loan Agreement) the

        “Siena Loan Documents” and when taken together with the Prepetition Term Loan

        Documents, the “Prepetition Loan Documents”). The Siena Loan Documents evidence

        and govern the obligations of the Debtors for principal, accrued and unpaid interest, fees,

        costs, expenses, indemnities and other amounts arising under the Siena Loan Documents


                                                 7
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 8 of 123



        (the “Prepetition Siena Obligations”). The Prepetition Siena Obligations to Siena are

        secured by first-priority liens and security interests (the “Siena Liens”) granted to Siena

        on the collateral described and defined in the Siena Loan Documents (the “Siena Loan

        Collateral”), which includes cash collateral within the meaning of Bankruptcy Code §

        363(a) (“Cash Collateral”). The Siena Liens, when taken together with the Prepetition

        Term Loan Liens are collectively referred to herein as the “Prepetition Liens,” and the

        Prepetition Term Loan Lenders, when taken together with Siena are collectively referred

        to herein as the “Prepetition Lenders.”

                           2. As of the Petition Date, the Debtors are liable for payment of the

        Prepetition Siena Obligations, and the Prepetition Siena Obligations shall be an allowed

        secured claim in an amount not less than $11,600,357.76, exclusive of accrued and

        accruing interest, costs, expenses, fees and other amounts owed to the Siena which other

        amounts include amounts asserted, but not agreed upon by any other party, for Early

        Termination and Success Fees as defined in the Siena Loan Documents.

                           3. The Debtors further acknowledge, agree and stipulate that: (i) the

        Prepetition Siena Obligations constitute legal, valid and binding obligations of the

        Debtors, enforceable in accordance with the terms of the Siena Loan Documents; (ii) no

        offsets, defenses or counterclaims to the Prepetition Siena Obligations exist, and no

        portion of the Prepetition Siena Obligations is subject to contest, objection, recoupment,

        defense, counterclaim, offset, avoidance, recharacterization, subordination or other claim,

        cause of action or challenge of any nature under the Bankruptcy Code, under applicable

        nonbankruptcy law or otherwise; (iii) the Siena Liens are priority liens, subject only to

        other Permitted Existing Liens; (iv) the Debtors do not have, and hereby release, and are


                                                  8
ACTIVE 45056424v5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 9 of 123



        forever barred from bringing any claims, counterclaims, causes of action, defenses or

        setoff rights relating to the Siena Loan Documents, the Siena Liens, the Prepetition Siena

        Obligations or otherwise, against Siena and its affiliates, subsidiaries, agents, officers,

        directors, employees, advisors, consultants,    predecessors in interest, successors and

        assigns.

                          4. The acknowledgement of the Debtors of the Prepetition Siena

        Obligations and the rights, priorities and protections granted to Siena pursuant to the

        Siena Loan Documents shall be deemed a timely filed proof of claim on behalf of Siena

        in these Chapter 11 Cases and Siena shall not be required to file any additional proofs of

        claim with respect to the Prepetition Siena Obligations.

        G.      Prepetition Term Loan Agent, Prepetition Term Loan Lenders and Siena have

consented to the terms of this Final DIP Order and are entitled to adequate protection as set forth

herein pursuant to Bankruptcy Code §§ 361, 362, 363 and 364 for any diminution in the value of

such interests in the Prepetition Term Loan Collateral and the Siena Loan Collateral respectively

from and after the Petition Date.

        H.      An immediate and ongoing need exists for the Debtors to use Cash Collateral and

obtain the DIP Facility in order for the Debtors to pursue a chapter 11 plan of reorganization

acceptable to Prepetition Term Loan Agent and Prepetition Term Loan Lenders (the “Plan”) and

maximize the value of their businesses and assets as debtors in possession under chapter 11 of

the Bankruptcy Code through, among other things: the orderly continuation of the operation of

their businesses; maintenance of business relationships with vendors, suppliers and customers;

paying payroll obligations; satisfaction of other working capital and operational needs; and

achieving the milestones and accomplishing the other acts necessary to be in a position to


                                                 9
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 10 of 123



confirm and consummate the Plan. The Debtors do not have sufficient available resources of

working capital to operate their businesses in these Chapter 11 Cases in the ordinary course

without the use of Cash Collateral and postpetition financing. The Debtors’ ability to maintain

business relationships with vendors, to pay employees, and otherwise to fund operations is

essential to the Debtors’ viability and preservation of the going-concern value of their businesses

and successful reorganization.

        I.      The Debtors are unable to obtain unsecured credit allowable under Bankruptcy

Code § 503(b)(1) as an administrative expense, and the Debtors are unable to obtain the

postpetition financing that they need on terms more favorable than those provided in the DIP

Credit Agreement. Without limiting the foregoing, postpetition financing is not available to the

Debtors without the Debtors granting to the DIP Agent, for the benefit of the DIP Lenders, the

DIP Liens and the Super-Priority Claims (as defined below) provided under the DIP Credit

Agreement and this Final DIP Order.

        J.      The Debtors’ use of Cash Collateral and the DIP Facility has been negotiated in

good faith and at arms-length between the Debtors, Siena, the DIP Agent and the DIP Lenders.

Any credit extended and loans made to the Debtors pursuant to the DIP Credit Agreement and

this Final DIP Order shall be deemed to have been extended, issued, or made, as the case may be,

in good faith as required by, and within the meaning of, Bankruptcy Code § 364(e), and the DIP

Agent and the DIP Lenders are entitled to the protections of Bankruptcy Code § 364(e).

        K.      The conversion or roll-up of the Roll-up Amount into the DIP Loan is

compensation for, in consideration of, and solely for account of, the agreement of the Prepetition

Term Loan Lenders to fund amounts under the DIP Credit Agreement, not as payments under,

adequate protection for, or otherwise on account of the Prepetition Term Loans.


                                                10
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 11 of 123



        L.      The use of cash collateral and extension of credit under the DIP Facility is fair

and reasonable and reflects the Debtors’ exercise of prudent business judgment consistent with

their fiduciary duties. The DIP Agent and the DIP Lenders have provided fair, adequate, and

sufficient consideration that constitutes reasonably equivalent value for the DIP Liens conveyed

to, and the rights, protections, and benefits obtained by, the DIP Agent and the DIP Lenders

under this Final DIP Order and under the DIP Loan Documents.

        M.      Entry of this Final DIP Order is in the best interests of the Debtors’ estates and

creditors because its implementation, among other things, will allow for the continued

availability to the Debtors of working capital to use cash collateral and to borrow up to

$16,600,000 on a final basis to avoid immediate and irreparable harm and will enhance the

Debtors’ prospects for a successful reorganization.

        N.      The DIP Lenders are willing to provide the DIP Facility to the Debtors, but only

upon the terms and conditions set forth in the DIP Loan Documents and this Final DIP Order.

Absent entry of this Final DIP Order, the DIP Lenders would not provide the DIP Facility and

Siena and the Prepetition Term Loan Lenders would not consent to the use of the Cash Collateral

in which they hold an interest but for the terms and conditions set forth in this Final DIP Order.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Any objections to the Motion or to entry of this Final DIP Order that have not

been withdrawn or otherwise resolved are hereby OVERRULED.

        3.      The execution and delivery of the DIP Credit Agreement and other DIP Loan

Documents by the Debtors is authorized and approved. Further, the Debtors are expressly

authorized and directed to (a) execute and deliver to the DIP Agent and/or the DIP Lenders, as


                                                11
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 12 of 123



applicable, any other document of any kind required to be executed and delivered in connection

with the DIP Credit Agreement and the other DIP Loan Documents; (b) take any action to carry

out the intent and purpose of the DIP Credit Agreement and other DIP Loan Documents,

including all such actions to create, protect, and perfect the DIP Liens in favor of the DIP Agent,

and (c) comply with and perform all of the terms and conditions contained in the DIP Credit

Agreement and other DIP Loan Documents. Upon execution and delivery of the DIP Loan

Documents and entry of this Final DIP Order, the DIP Loan Documents shall constitute valid and

binding obligations of the Debtors, enforceable against each Debtor party thereto and their

respective estates and any successor trustee, in accordance with the terms thereof. No obligation,

payment, transfer or grant of security under the DIP Loan Documents as approved under this

Final DIP Order shall be stayed, restrained, voided, voidable or recoverable under the

Bankruptcy Code or applicable nonbankruptcy law, except to the extent this Order expressly

provides otherwise.

        4.      The Debtors are expressly authorized to borrow from the DIP Lenders the DIP

Loans in the maximum principal amount not to exceed $16,600,000, on the terms and conditions

set forth in the DIP Loan Documents and this Final DIP Order.

        5.      The DIP Obligations are subject to (i) a Facility Fee (as defined in the DIP Credit

Agreement) of $200,000 and (ii) interest (“Interest”) at the annual rate of 10.0% per annum.

Accrued Interest earned shall be payable monthly in cash. Principal and accrued, unpaid Interest

will be payable at the Maturity Date (as defined below). Upon the closing of the DIP Facility,

the Facility Fee shall accrue to the benefit of the DIP Lenders and shall be fully earned and

payable in cash at closing unless deferred by the DIP Lenders. The fees and expenses relating to

the DIP Facility, including the Facility Fee, are authorized and approved for payment without


                                                12
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 13 of 123



further order of Court. In addition to the Facility Fee, the Debtors are authorized and directed to

pay the reasonable and documented costs and expenses of the DIP Agent and the DIP Lenders

associated with the preparation, execution, delivery and administration of the DIP Loan

Documents and any amendment or waiver with respect thereto, as well as proceedings before the

Court relating to the DIP Facility (including the reasonable fees, disbursements and other charges

of counsel, financial advisors and other professionals and advisors) (the “DIP Lender

Expenses”). The DIP Agent and the DIP Lenders shall provide copies of their respective

invoices reflecting their professional costs, fees, and expenses incurred in connection with the

DIP Loan Documents (edited to delete any attorney-client communications, attorney work

product, or other confidential information) to the Debtors, the United States Trustee and the

Committee. Any such party may object to the reasonableness of any such costs, fees, and

expenses. However, any such objection shall be forever waived and barred, and the Debtors

shall promptly pay such invoiced DIP Lender Expenses, unless, within ten (10) calendar days of

receipt of the invoice to which the objection relates or such later date as agreed to by the DIP

Lenders: (1) the objection is served upon the DIP Lenders and their counsel; and (2) the

objection describes with particularity the items or categories of fees, costs, and expenses that are

the subject of the objection and provides the specific basis of the objection to each such item or

category of fees, costs, and expenses. To the extent such objection cannot be resolved, the

objection shall be filed with the Court and set for a hearing. Any objection to the fees, costs, and

expenses set forth on any such invoice shall be limited to the reasonableness or necessity of the

particular items or categories of the fees, costs, and expenses which are the subject of such

objection. The disallowance of any such fees and expenses shall not affect the DIP Lenders’ right

to collect such amounts from any person or entity other than the Debtors.


                                                13
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 14 of 123



        6.      The DIP Lender Expenses are not subject to the provisions of Bankruptcy Code

§§ 327, 328, 329, 330, or 331 and will be paid pursuant to the DIP Credit Agreement without

further order of this Court, except in the event the Court is required to adjudicate a dispute

relating to payment of the DIP Lender Expenses.

        7.      The Debtors are hereby authorized to use Cash Collateral and proceeds of the DIP

Loans in accordance with the budget approved by the DIP Lenders and Siena (the “Approved

Budget”). The initial Approved Budget is attached as Exhibit C to the DIP Credit Agreement.

The Debtors shall provide (i) prior to 5:00 p.m. (prevailing Eastern time) on the fourth business

day of the calendar week following the Petition Date and on such business day of every calendar

week thereafter, an updated cash-flow projection covering the 9-week period after the week’s

end of the week in which such day occurs, in form and substance reasonably acceptable to the

DIP Lenders and the Committee, (ii) prior to 5:00 p.m. (prevailing Eastern time) on the fourth

business day of every calendar week following the Petition Date, a budget compliance report

showing all variances by line-item on a week-by-week and cumulative basis from the amounts

set forth in the Approved Budget for such period, together with a certification from the chief

financial officer or chief restructuring officer of each of the Debtors, certifying that no deviation

from the Approved Budget for such period in excess of the permitted deviations set forth in the

DIP Credit Agreement has occurred, (iii) prior to 5:00 p.m. (prevailing Eastern time) on the

fourth business day of the calendar week following the date hereof and continuing every week

thereafter, a schedule of outstanding, unpaid accounts payable to trade creditors (the “Accounts

Payable”) and (iv) such other information (including access to the Debtors’ books, records,

personnel and advisors) as the DIP Lenders or the Committee may reasonably request. The

Approved Budget may be updated, modified or supplemented (with the consent of the DIP Agent


                                                 14
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 15 of 123



and the DIP Lenders and/or at the reasonable request of the DIP Lenders) from time to time, and

each such updated, modified or supplemented budget shall be approved by, and in form and

substance satisfactory to, the DIP Lenders and no such updated, modified or supplemented

budget shall be effective until so approved and once so approved shall be deemed an Approved

Budget; provided, that during the fifth (5th) week of the initial Approved Budget (and the fifth

(5th) week of each successive Approved Budget thereafter), the Debtors shall submit a budget for

the next successive nine-week period to the DIP Lenders, which budget shall be in form and

substance acceptable to the DIP Lenders, and approved by the DIP Lenders; provided, further,

that in the event that the DIP Lenders cannot, while acting in good faith, agree as to an updated,

modified or supplemented budget, the most recent Approved Budget shall remain in effect. The

reports described in this paragraph shall (i) be delivered to Siena in the same form at the same

time as they are delivered to the DIP Lenders, and (ii) be in addition to the reports required by

the Siena Loan Documents which shall also be delivered to the DIP Agent on behalf of the DIP

Lenders.

        8.      Subject to the Carve-Out, the Debtors are authorized and directed to deposit all

Cash Proceeds, regardless of the source of such Cash Proceeds, necessary to make any payment

when due of any amounts payable under the Approved Budget under the DIP Loan Documents

that is now or hereafter in the Debtors’ possession or under its control with the DIP Agent in

accordance with Section 2.4(e) of the DIP Credit Agreement. The DIP Agent shall thereafter

apply such Cash Proceeds against the DIP Obligations to the extent then due and owing. As used

herein, “Cash Proceeds” means Cash Collateral and other cash coming into the possession or

control of the Debtors, including arising from the collection or other conversion to cash of the

DIP Collateral, including cash from the sale of inventory and the collection of accounts


                                               15
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 16 of 123



receivable, tax refunds, deposits subject to setoff, and insurance proceeds. For the avoidance of

doubt, the Debtors shall maintain in the bank account designated in the DIP Credit Agreement

any Cash Proceeds not utilized to repay the DIP Obligations then due and owing and the Debtors

shall be authorized to use such excess Cash Proceeds consistent with the Approved Budget.

         9.     Without further order of the Court, upon an Event of Default (as defined in the

DIP Credit Agreement), and three business days’ notice to the Debtors, the Committee and the

Office of the United States Trustee, the DIP Agent (acting at the direction of the DIP Lenders)

may direct the Debtors to (or the DIP Lenders may directly) instruct all account debtors of future

accounts receivable included in the DIP Collateral to make payments directly into accounts

satisfactory to the DIP Lenders; in which event, all such Cash Proceeds shall be applied in

accordance with the DIP Loan Documents (subject to the replacement liens granted to Siena in

connection with the use of its Cash Collateral). The Debtors, the Committee, and the Office of

the United States Trustee shall be entitled to request an accounting of any such application upon

reasonable written notice.

         10.    The DIP Agent (acting at the direction of the DIP Lenders) is authorized to collect

upon, convert to Cash Proceeds, and enforce checks, drafts, instruments and other forms of

payment now or hereafter coming into its possession or under their control which constitute DIP

Collateral or proceeds of DIP Collateral, subject to the provisions hereof.

         11.    Subject to the Carve-Out, the Debtors will not use or seek to use Cash Proceeds,

unless the Debtors obtain an order of the Court approving such use and: (i) the DIP Lenders and

Siena have consented to such order; or (ii) at the time of the entry of such an order, there are no

DIP Obligations outstanding, and no obligation of the DIP Lenders to extend additional DIP

Loans.


                                                16
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 17 of 123



        12.      As security for the DIP Obligations, and as provided in the DIP Loan Documents

and this Final DIP Order, the DIP Agent, for the benefit of the DIP Lenders, shall have (effective

and continuing, without the necessity of the execution, filing, and/or recordation of mortgages,

security agreements, control agreements, patent security agreements, trademarks security

agreements, pledge agreements, financing statements, or otherwise) (a) pursuant to Bankruptcy

Code §§ 364(c)(2), 364(c)(3) and 364(d)(1), valid, binding, fully perfected, enforceable and non-

avoidable first-priority priming liens on and security interests in all now owned or hereafter

acquired assets and property of the Debtors that is not otherwise subject to the Permitted Existing

Liens (as defined below), including, but not limited to, the Prepetition Term Loan Collateral, and

the chapter 5 causes of action (collectively, “Avoidance Actions”) or the proceeds thereof and

any and all rents, issues, products, offspring, proceeds and profits generated by any item of such

collateral, without the necessity of any further action of any kind or nature by the DIP Lenders in

order to claim or perfect such rents, issues, products, offspring, proceeds and/or profits

(collectively, the “DIP Collateral”); provided, however the DIP Collateral shall not include

Avoidance Actions or the proceeds thereof against the DIP Lenders and their respective

affiliates, subsidiaries, officers, directors, managers, principals, members, employees, agents, and

advisory board members; and (b) pursuant to Bankruptcy Code § 364(c)(3), valid, perfected,

enforceable and non-avoidable second-priority or other junior liens on and security interests in

all now owned or hereafter acquired assets and property of the Debtors that are subject to valid

and properly-perfected, non-avoidable liens and security interests in existence as of the Petition

Date (including for avoidance of doubt the Siena Liens) other than the Prepetition Term Loan

Liens (the “Permitted Existing Liens”) and any and all rents, issues, products, offspring,


 The Avoidance Actions shall be considered “collateral of last resort” such that the DIP Agent and the DIP Lenders
shall use reasonably commercial efforts to satisfy or repay the DIP Loans first from all other DIP Collateral (as
defined herein) before applying proceeds of the Avoidance Actions to the obligations under the DIP Loans.
                                                       17
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 18 of 123



proceeds and profits generated by any item of such collateral, without the necessity of any

further action of any kind or nature by the DIP Lenders in order to claim or perfect such rents,

issues, products, offspring, proceeds and/or profits (together, the “DIP Liens”). The DIP Liens

are senior and superior in priority to all other secured and unsecured creditors of the Debtors’

estates, subject only to (x) the Carve-Out (as defined below), and (y) the Permitted Existing

Liens.

         13.    This Final DIP Order shall be sufficient and conclusive evidence of the priority,

perfection and validity of the DIP Liens granted herein, effective as of the Petition Date, without

any further action by Debtors or DIP Agent and without the execution, filing or recordation of

any financing statements, security agreements, mortgages, certificates or other agreements,

documents or instruments. Notwithstanding the foregoing, the Debtors shall execute and deliver

to the DIP Agent such financing statements, mortgages, instruments, certificates, agreements and

other documents as the DIP Agent may reasonably request from time to time to provide further

evidence of the perfection of the DIP Liens, and any such documents filed by the DIP Agent

shall be deemed filed as of the Petition Date.

         14.    In accordance with Bankruptcy Code § 364(c)(1), to the extent the DIP Liens do

not satisfy the DIP Obligations, the DIP Obligations shall constitute claims with priority in

payment over any and all administrative expenses of the kinds specified or ordered pursuant to

any provision of the Bankruptcy Code, including, but not limited to, Bankruptcy Code §§ 105,

326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), or 726 (to the extent

permitted by law), and/or 364(c)(1), and any other provision of the Bankruptcy Code (other than

Bankruptcy Code §506(c)), and shall at all times be senior to the rights of the Debtors, any

chapter 11 trustee, any chapter 7 trustee or any other creditor in the these chapter 11 cases (the


                                                 18
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 19 of 123



“Super-Priority Claims”); provided, however, that the Super-Priority Claims shall be subject to

the Carve-Out and the Permitted Existing Liens and shall not be payable from Avoidance

Actions and the proceeds thereof.

        15.     Pursuant to Bankruptcy Code §§ 361, 363(e) and 364(d), as adequate protection

of the interests of (a) the Prepetition Term Loan Lenders in the Prepetition Term Loan Collateral

and solely to the extent of any diminution in the value of the Prepetition Term Loan Collateral,

and (b) Siena in the Siena Loan Collateral and solely to the extent of any diminution in the value

of the Siena Loan Collateral, the Debtors hereby grant the Prepetition Term Loan Agent, for the

benefit of itself and the Prepetition Term Loan Lenders, and Siena the continuing valid, binding,

enforceable, and perfected postpetition replacement security interests in and liens on the DIP

Collateral to the same extent, validity and priority of the liens and security interests of the

Prepetition Term Loan Lenders and Siena pursuant to the Prepetition Loan Documents including,

without limitation, that certain Intercreditor Agreement, dated as of February 28, 2018, by and

between the Prepetition Term Loan Agent and Siena (as amended, modified or supplemented,

the “Intercreditor Agreement” and such perfected postpetition adequate protection replacement

liens, the “Senior Adequate Protection Liens”). The Senior Adequate Protection Liens: (1) are

and shall be in addition to the Prepetition Term Loan Liens and the Siena Liens; (2) are and shall

be properly perfected, valid and enforceable liens without any further action by Debtors or

Prepetition Term Loan Agent and without the execution, filing or recordation of any financing

statements, security agreements, mortgages or other documents or instruments; (3) shall be

subject only to the DIP Liens, the Carve-Out and Permitted Existing Liens; and (4) shall remain

in full force and effect notwithstanding any subsequent conversion or dismissal of the Chapter 11

Cases. Notwithstanding the foregoing, the Debtors are authorized to and shall execute and


                                               19
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 20 of 123



deliver to the Prepetition Term Loan Agent such financing statements, mortgages, instruments

and other documents as the Prepetition Term Loan Agent may reasonably request from time to

time to provide further evidence of the perfection of the Senior Adequate Protection Liens. If

and to the extent the adequate protection of the interests of Prepetition Term Loan Agent and

Prepetition Term Loan Lenders, on the one hand, or of Siena, on the other hand, in the DIP

Collateral granted pursuant to this Order proves insufficient, the Prepetition Term Loan Agent

and Prepetition Term Loan Lenders, or Siena, shall have, in each such case, an allowed claim

under Bankruptcy Code § 507(b), subject to the Super-Priority Claims and the Carve-Out, in the

amount of any such insufficiency, with priority over: (1) all costs and expenses of administration

of the Chapter 11 Cases (other than DIP Agent's and DIP Lenders' claims under Bankruptcy

Code § 364) that are incurred under any provision of the Bankruptcy Code; and (2) the claims of

any other party in interest under Bankruptcy Code § 507(b) (the “Senior Adequate Protection

Super-Priority Claims”); provided, however, that the Senior Adequate Protection Super-Priority

Claims and Senior Adequate Protection Liens shall exclude the Avoidance Actions and the

proceeds thereof.

        16.        In addition to the foregoing Senior Adequate Protection Liens and Senior

Adequate Protection Super-Priority Claims, Siena shall be entitled to receive as further adequate

protection of its interests, payment of interest at the non-default rate under the Siena Loan

Documents when due thereunder and payment of its reasonable and documented fees and

expenses, including, without limitation, reasonable attorneys’ fees and expenses, incurred in

connection with the Chapter 11 Cases; and

              a.      If at any time during the Chapter 11 Cases, an Overadvance (as such term is

                      defined in the Siena Revolving Loan Agreement) exists, Siena shall have the


                                                 20
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 21 of 123



                     right, to be exercised not more frequently than weekly, to (i) provide written

                     notice thereof to the Debtors and the DIP Agent, and (ii) request that the

                     Debtors in the first instance and only if the Debtors do not have sufficient

                     funds, DIP Lenders fund an amount equal to such Overadvance into a cash

                     collateral account identified by and established by, for the benefit and in the

                     name of Siena (such notice and demand, a “Siena Cash Collateral Request”

                     and such cash collateral account, the “Siena Cash Collateral Account”). No

                     party shall be entitled to withdraw funds from or otherwise have access to the

                     Siena Cash Collateral Account other than Siena. Not later than three (3)

                     business days after a Siena Cash Collateral Request is issued, to the extent that

                     the Debtors have not previously fully funded such Siena Cash Collateral

                     Request, each DIP Lender shall fund an Advance in an amount equal to its

                     Applicable Percentage of the Overadvance into the Siena Cash Collateral

                     Account by wire transfer.5            The DIP Lenders’ obligations to fund the

                     Advances      required     herein     shall   be    irrevocable    and     unconditional

                     notwithstanding any failure by the Debtors to satisfy any conditions to

                     receiving Advances under this Final DIP Order or the DIP Loan Documents.

                     Notwithstanding the foregoing, Siena shall not issue a Cash Collateral

                     Request if the Overadvance is less than $50,000. Not later than two (2)

                     business days after Siena’s demand therefor, the Debtors shall remit to the

                     Siena Cash Collateral Account all funds currently on deposit in a cash

                     collateral account for the benefit of Siena pursuant to the Interim DIP Order.

5
 For purposes of determining the amount of an Overadvance, funds on deposit in the Siena Cash Collateral Account
shall be deemed to reduce the Revolving Loans (as such term is defined in the Siena Revolving Loan Agreement)
provided by Siena under the Siena Revolving Loan Agreement.
                                                      21
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 22 of 123



            b.      If at any time during the Chapter 11 Cases, the funds on deposit in the Siena

                    Cash Collateral Account, exceed the amount required to reduce any

                    Overadvance to zero dollars (such excess funds, the “Excess Cash

                    Collateral”), Siena shall provide prompt notice to the Debtors and the DIP

                    Agent and the DIP Agent shall have the right, on behalf of the DIP Lenders, to

                    provide written notice to Siena requesting that Siena remit the Excess Cash

                    Collateral in accordance with the DIP Agent’s written instructions (such

                    request, an “ECC Request”). The ECC Request shall direct Siena to return

                    Excess Cash Collateral first to the Debtors in accordance with the wire

                    instructions set forth in the ECC Request up to the aggregate amount of all

                    Overadvances paid into the Siena Cash Collateral Account by the Debtors that

                    have not been repaid at the time of the ECC Request and in the amount

                    specified in the ECC Request, and second, to the extent any Excess Cash

                    Collateral remains after satisfying, in full, all Overadvances funded into the

                    Siena Cash Collateral Account by the Debtors, to the DIP Lender’s per the

                    DIP Agent’s instructions set forth in the ECC Request; provided further,

                    however, that to the extent there exists any Overadvances funded by the

                    Debtors, whether in whole or in part, in the Siena Cash Collateral Account,

                    the Debtors shall have the right to direct the DIP Agent to issue an ECC

                    Request, and the DIP Agent shall promptly issue such ECC Request in

                    accordance with this Section 16.b. Siena shall have no responsibility for

                    determining the amount of the Excess Cash Collateral that is deemed funded

                    by the Debtors and shall be entitled to rely on the information set forth in the


                                                 22
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 23 of 123



                    ECC Request without further inquiry. Not later than three (3) business days

                    after an ECC Request is issued, Siena shall remit the Excess Cash Collateral

                    as set forth in the ECC Request. Notwithstanding the foregoing, neither the

                    Debtors nor the DIP Agent shall issue an ECC Request if the Excess Cash

                    Collateral is less than $100,000.

            c.      Not later than the second business day of each week, the Debtors shall provide

                    to Siena, the Committee, and the DIP Agent a certificate detailing the

                    Borrowing Base (as such term is defined in the Siena Revolving Loan

                    Agreement) with information through the last day of the immediately

                    preceding week, together with such other information as Siena may

                    reasonably require in order to determine the amount of the Overadvance (if

                    any) and the Borrowing Base (which shall include the items set forth in

                    Section 5.15(c) of the Siena Revolving Loan Agreement.

            d.      The Siena Cash Collateral Account is for the sole benefit of Siena and no

                    other party (including, without limitation, the Prepetition Term Loan Agent

                    and the Prepetition Term Loan Lenders) shall have an interest therein or shall

                    be entitled to an interest therein. Siena shall have a perfected security interest

                    in and right of setoff against the Siena Cash Collateral Account under

                    Bankruptcy Code §364 to secure the full and timely payment of the

                    Prepetition Siena Obligations.

            e.      Nothing in this Final DIP Order shall limit or restrict Siena’s right or ability to

                    establish “Reserves” (as such term is defined in the Siena Revolving Loan

                    Agreement) against the Borrowing Base solely for any liens or other


                                                  23
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 24 of 123



                    encumbrances that could prime the Siena Liens; it being understood that Siena

                    shall not have the right to establish or impose any other Reserves while this

                    Final DIP Order remains in full force and effect.

            f.      Siena shall be entitled at all times to exercise its inspection and examination

                    rights as set forth in the Siena Revolving Loan Agreement (the “Siena

                    Inspection Rights”).

            g.      Siena shall have the right to seek relief from the automatic stay in the Chapter

                    11 Cases in order to apply the Siena Cash Collateral to the Obligations and to

                    exercise such other of its rights and remedies upon the occurrence of any of

                    the following events:

                     (a)        The Debtors’ failure to make interest payments at the non-default

                           rate of interest as set forth in the Siena Revolving Loan Agreement;

                     (b)        The DIP Lenders fail to fully and timely fund the Siena Cash

                           Collateral Account in accordance with this paragraph 16;

                     (c)        The Debtors restrict, delay or otherwise impair the Siena

                           Inspection Rights or otherwise fail to cooperate with Siena in any

                           manner in furtherance of Siena’s exercise of the Siena Inspection Rights;

                           or

                     (d)        The DIP Lenders’ commitment under the DIP Facility is

                           terminated for any reason.

            h.      Upon three (3) business days prior notice to the Debtors, DIP Agent, the

                    Office of the United States Trustee, and the Committee, Siena shall have the

                    right to seek relief from the automatic stay in the Chapter 11 Cases to apply


                                                  24
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 25 of 123



                    the Siena Cash Collateral to the Obligations and to exercise such other of its

                    rights and remedies upon the occurrence of any of the following events:

                     (a)        The Debtors fail to timely provide Siena with the reporting and

                           other information required pursuant to this paragraph 16;

                     (b)        The Debtors fail to maintain the Collateral included in the

                           Borrowing Base in accordance with the requirements of the Siena

                           Revolving Loan Agreement; or

                     (c)        The Debtors fail to comply with any term of this Final DIP Order

                           as such term pertains to Siena.

        17.     Siena shall provide copies of its invoices reflecting attorneys’ fees and expenses

incurred in connection with the Chapter 11 Cases (“Siena Expenses”) (edited to delete any

attorney-client communications, attorney work product, or other confidential information) to the

Debtors, the United States Trustee and the Committee. Any such party may object to the

reasonableness of any such costs, fees, and expenses. However, any such objection shall be

forever waived and barred, and the Debtors shall promptly pay such invoiced Siena Expenses,

unless, within ten (10) calendar days of receipt of the invoice to which the objection relates or

such later date as agreed to by Siena: (1) the objection is served on Siena and its counsel; and (2)

the objection describes with particularity the items or categories of fees, costs, and expenses that

are the subject of the objection and provides the specific basis of the objection to each such item

or category of fees, costs, and expenses. To the extent such objection cannot be resolved, the

objection shall be filed with the Court and set for a hearing. Any objection to the fees, costs, and

expenses set forth on any such invoice shall be limited to the reasonableness or necessity of the

particular items or categories of the fees, costs, and expenses which are the subject of such


                                                  25
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 26 of 123



objection. The disallowance of any such fees and expenses shall not affect Siena’s right to collect

such amounts from any person or entity other than the Debtors.

        18.     While any portion of the DIP Obligations remains unpaid or any of the DIP Loan

Documents remains in effect, the Debtors shall not seek entry of any order approving or

authorizing (under Bankruptcy Code §§ 105 or 364, or otherwise) (a) the granting of any lien or

security interest in any of the DIP Collateral in favor of any party other than the DIP Agent or

the DIP Lenders or (b) the obtaining of credit or the incurring of indebtedness that is entitled to

superpriority administrative status, in either case pari passu with or superior to that granted to

the DIP Agent or the DIP Lenders pursuant to this Final DIP Order, unless, in connection with

any transaction cited in clause (a) or (b) of this Paragraph, such request by the Debtors seeks to

authorize and direct that the full amount of the DIP Obligations shall first be paid indefeasibly

and in full from the proceeds of the DIP Collateral (subject to satisfaction of the Permitted

Existing Liens).

        19.     The DIP Agent’s and the DIP Lenders’ liens, claims and security interests in the

DIP Collateral and their Super-Priority Claim, and the Prepetition Term Loan Agent’s and

Prepetition Lenders’ liens, claims and security interests in the Prepetition Collateral, the Senior

Adequate Protection Liens, and the Senior Adequate Protection Super-Priority Claim, shall, in

each instance, be subject only to the Permitted Existing Liens and the right to payment of the

following (the “Carve-Out”):

                    a. All reasonable fees and expenses up to $150,000 incurred by a trustee

      appointed under Bankruptcy Code § 726(b)

                    b. Statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.

      § 1930(a)(6);


                                                26
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 27 of 123



                    c. Fees payable to the Clerk of this Court;

                    d. Subject to the terms and conditions of this Final DIP Order, (i) the unpaid

      outstanding reasonable fees and expenses actually incurred on or after the Petition Date and

      prior to the Carve-Out Trigger Date (as defined below), and approved and allowed by a

      final order of the Court pursuant to Bankruptcy Code §§ 326, 328, 330 or 331 by attorneys,

      accountants and other professionals retained by the Debtors and any Committee under

      Bankruptcy Code § 327 or 1103(a) (collectively, the “Professionals”), in an amount not to

      exceed the amounts set forth for each such Professional (on a Professional-by-Professional

      basis) for the periods prior to the Carve-Out Trigger Date in the Approved Budget, and (ii)

      the reasonable fees and expenses actually incurred, and approved and allowed by a final

      order of the Court pursuant to Bankruptcy Code §§ 326, 328, 330 or 331 of the Bankruptcy

      Code, by the Professionals after the Carve-Out Trigger Date in an aggregate sum not to

      exceed $1,000,000 (the “Professional Carve-Out Cap”). The “Carve-Out Trigger Date”

      means the date when written notice is provided by the DIP Agent to the Debtors and their

      lead counsel, the United States Trustee and lead counsel to the Committee identifying an

      Event of Default.

Any payment made after the Carve-Out Trigger Date (in respect of fees and expenses incurred

after the Carve-Out Trigger Date) shall reduce the Professional Carve-Out Cap on a dollar-for-

dollar basis. Following the occurrence of the Carve-Out Trigger Date, fees and expenses in the

amount specified in the Approved Budget for the Professionals may be funded to a trust account

of the Debtors’ counsel and distributed to such Professionals once such fees and expenses are

allowed by the Bankruptcy Court. Notwithstanding the foregoing, none of the Carve-Out,

proceeds from the DIP Facility or Cash Collateral may be used (i) to investigate (other than by a


                                                27
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 28 of 123



Committee, subject to a cap of $50,000, and further subject to the limitations set forth in

Paragraph 20 of this Final DIP Order) or challenge in any respect the validity, perfection priority,

extent or enforceability of the Prepetition Loan Documents or the Prepetition Liens; (ii) to delay,

challenge or impede any rights of the DIP Agent and DIP Lenders under any of the DIP Loan

Documents or this Final DIP Order; or (iii) to pursue claims or causes of action of any kind

against the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent, Siena or the

Prepetition Term Loan Lenders in their respective capacities as agents or lenders under any of

the DIP Loan Documents or the Prepetition Loan Documents, as the case may be.

        20.     None of the DIP Loans, proceeds thereof, or the DIP Collateral, including the

Cash Collateral may be used to fund, directly or indirectly, any effort to: (a) object to or contest

in any manner, or raise any defenses to the validity, perfection, priority, or enforceability of (i)

the DIP Obligations owing to the DIP Lenders or the DIP Liens in favor of the DIP Lenders

securing such DIP Obligations, (ii) the Prepetition Term Loan Obligations or the Prepetition

Term Loan Liens, or (iii) the Siena Loan Obligations or the Siena Liens; or (b) assert any claims

or causes of action of any type against the (i) DIP Lenders or DIP Agent, (ii) Prepetition Term

Loan Lenders or Prepetition Term Loan Agent, or (iii) Siena including, without limitation, any

avoidance actions under Chapter 5 of the Bankruptcy Code, or any claim or cause of action

under (i) the DIP Facility against the DIP Lenders or DIP Agent, (ii) the Prepetition Term Loan

Agreement against the Prepetition Term Loan Agent or the Prepetition Term Loan Lenders, or

(iii) the Siena Loan against Siena.

        21.     Any action, claim or defense (hereinafter, an “Prepetition Debt Objection”) that

seeks to object to, challenge, contest or otherwise invalidate or reduce, whether by setoff,

recoupment, counterclaim, deduction, subordination, disgorgement, cure, reinstatement or claim


                                                28
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 29 of 123



of any kind: (a) the existence, validity, nonavoidability, priority or amount of the Prepetition

Term Loan Obligations or the Prepetition Siena Obligations, or (b) the extent, legality, validity,

priority, perfection, nonavoidability or enforceability of the Prepetition Term Loan Liens or the

Siena Liens, shall be filed with the Court (x) if a Committee is appointed by the United States

Trustee, by such Committee within ninety (90) days from the date of appointment of the

Committee, or (y) by any other party in interest with requisite standing within seventy five (75)

days from the date of entry of the Interim DIP Order (July 12, 2019), in each of clauses (x) and

(y) as may be extended, in writing, respectively by (1) the Prepetition Term Loan Agent (at the

direction of the Prepetition Term Loan Lenders in their sole discretion) in respect of the

Prepetition Term Loan Obligations; or (2) Siena in respect of the Prepetition Siena Obligations

(in each case, the “Challenge Deadline”). Notwithstanding the foregoing, if a chapter 7 or 11

trustee is appointed prior to the expiration of the Challenge Deadline, he or she shall have until

the later of the expiration of the Challenge Deadline or thirty (30) days from the date of

appointment to assert a Prepetition Debt Objection, subject to extension by the Court for cause.

The Debtors’ Stipulations shall be binding upon the Debtors’ estates and all parties in interest

except to the extent any Prepetition Debt Objection is timely filed and successfully pursued. If

no Prepetition Debt Objection is timely filed, or if a Prepetition Debt Objection is timely filed

but denied, with respect to either or both of the Prepetition Term Loan and the Siena Loan (a) the

Prepetition Term Loan Obligations and/or the Prepetition Siena Obligations, as applicable, shall

be deemed allowed in full, shall not be subject to any setoff, recoupment, counterclaim,

avoidance, subordination, deduction, cure, reinstatement or claim of any kind, and shall not be

subject to any further objection or challenge by any party at any time, and the Prepetition Term

Loan Liens and/or the Siena Liens as applicable, shall be deemed legal, valid, perfected,


                                               29
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 30 of 123



enforceable, and non-avoidable for all purposes and of first and senior priority, subject to only

the other Permitted Existing Liens, the Carve-Out and the DIP Liens, and (b) the Prepetition

Term Loan Agent, the Prepetition Term Loan Lenders and each of their agents, officers,

directors, employees, attorneys, professionals, successors, and assigns shall be deemed released

and discharged from any and all claims and causes of action related to or arising out of the

Prepetition Loan Documents and shall not be subject to any further objection or challenge by any

party at any time.

        22.     It shall constitute an Event of Default in respect of the DIP Loan Documents if the

Debtors do not comply with the following milestones (the “Case Milestones”):

                a.     On the Petition Date, the Debtors shall file the DIP Financing Motion,

                       which motion shall be in form and substance acceptable to the DIP Agent

                       and the DIP Lenders;

                b.     Not later than three (3) Business Days after the Petition Date, the Debtors

                       shall obtain entry of the Interim DIP Order, in form and substance

                       acceptable to the DIP Agent and the DIP Lenders, in their reasonable

                       discretion, approving the DIP Facility on an interim basis;

                c.     Not later than 35 days after the Petition Date, the Debtors shall obtain

                       entry of an order of the Bankruptcy Court, in form and substance

                       acceptable to the DIP Agent and the DIP Lenders, in their reasonable

                       discretion, approving the DIP Facility on a final basis (the “Final DIP

                       Order”), which milestone has been waived by agreement of the DIP

                       Agent, on behalf of the DIP Lenders, pursuant to this Final DIP Order,

                       notwithstanding anything to the contrary herein or the Interim DIP Order;


                                                30
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 31 of 123



                d.     Not later than August 19, 2019, the Debtors shall file with the Bankruptcy

                       Court the Plan and an accompanying disclosure statement acceptable to

                       the DIP Agent and the DIP Lenders (the “Disclosure Statement”);

                e.     Not later than September 20, 2019, the Bankruptcy Court shall enter an

                       order approving the Disclosure Statement for solicitation of the Plan;

                f.     Not later than October 29, 2019, the Bankruptcy Court shall enter an order

                       confirming the Plan (the “Confirmation Order”); and

                g.     Not later than November 4, 2019, the Plan shall become effective.

        23.     The DIP Facility shall terminate and the DIP Loans and all other DIP Obligations

shall mature and be due and owing, upon the DIP Agent’s and the DIP Lenders’ election, at the

earliest to occur of (such date, the “Maturity Date”): (a) the date on which the DIP Agent

provides written notice to the Debtors, counsel to Siena, counsel to the Committee, the Office of

the United States Trustee and counsel for any official committee of the occurrence of an Event of

Default under the DIP Facility; (b) the date of the acceleration of any outstanding extension of

credit under the DIP Facility; (c) the effective date of a confirmed plan in any of the Chapter 11

Cases; (d) the entry of an order converting any of the Chapter 11 Cases to a case or cases under

chapter 7 of the Bankruptcy Code; (e) the entry of an order dismissing any of the Chapter 11

Cases; (f) the entry of an order appointing a chapter 11 trustee or an examiner with expanded

powers in any of the Chapter 11 Cases; (g) the failure to comply with any of the Case

Milestones; (h) the date of the commencement of the Final Hearing, if this Final DIP Order is

modified at the Final Hearing in a manner unacceptable to the DIP Agent or the DIP Lenders, in

their sole discretion, and (i) 180 days after the Petition Date. Written notice of the occurrence of




                                                31
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 32 of 123



the Maturity Date shall be given by electronic mail (or other electronic means) to counsel to the

Debtors, counsel to the Committee, Siena, and the Office of the United States Trustee.

        24.     The DIP Agent, the DIP Lenders, Siena, the Prepetition Term Loan Agent and/or

the Prepetition Term Loan Lenders may not repossess, foreclose or seize any DIP Collateral

without delivering to the attorneys for each of the Debtors, the United States Trustee, and the

Committee, and filing with the Bankruptcy Court a notice of the occurrence of the Maturity

Date. At any time after the fifth business day after the delivery and filing of such notice (the

“Maturity Notice Date Period”), unless the Bankruptcy Court extends such deadline, the DIP

Agent, the DIP Lenders, Siena, the Prepetition Term Loan Agent and/or the Prepetition Term

Loan Lenders shall have automatic and immediate relief from the automatic stay with respect to

the DIP Collateral (without regard to the passage of time provided for in Fed. R. Bankr. P.

4001(a)(3)), and shall be entitled to exercise all rights and remedies available to them under the

DIP Loan Documents, the Prepetition Loan Documents or applicable law as may otherwise be

applicable. The United States Trustee, the Committee, or the Debtors may challenge the actions

sought by the DIP Agent, the DIP Lenders, Siena, and/or the Prepetition Term Loan Lenders or

the occurrence of the Maturity Date prior to conclusion of the Maturity Date Notice Period.

        25.     The Debtors shall indemnify and hold harmless the DIP Agent and the DIP

Lenders, and each of their respective partners, members, officers, directors, employees, affiliates,

successors, assigns, agents, counsel and other advisors (collectively, the “Indemnified Parties”)

from and against any and all claims, damages, losses, liabilities and expenses (including, without

limitation, reasonable fees and expenses of counsel) that may be incurred by or asserted or

awarded against any Indemnified Party, in each case arising out of or in connection with or by

reason of, or in connection with the preparation for a defense of, any investigation, litigation or


                                                32
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 33 of 123



proceeding arising out of, related to or in connection with (a) the DIP Facility, the transactions

contemplated thereby and in the DIP Loan Documents, and any use made or proposed to be

made with the proceeds thereof and (b) the Chapter 11 Cases.

         26.    The automatic stay imposed by Bankruptcy Code § 362(a) is hereby modified, to

the extent necessary, to implement and effectuate the terms and conditions of this Final DIP

Order.

         27.    The Debtors are authorized to perform all acts and execute and comply with the

terms of such other documents, instruments, and agreements in addition to the DIP Loan

Documents, as the DIP Lenders may reasonably require, as evidence of and for the protection of

the DIP Obligations, or which otherwise may be deemed reasonably necessary by the DIP

Lenders to effectuate the terms and conditions of this Final DIP Order and the DIP Loan

Documents. The Debtors and the DIP Lenders are hereby authorized to implement, in

accordance with the terms of the DIP Loan Documents, any non-material modifications of the

DIP Loan Documents without further order of this Court.

         28.    Upon the indefeasible payment in full in cash, and the termination of, the DIP

Facility, the Debtors shall execute and deliver in favor of the DIP Agent and the DIP Lenders a

valid and binding termination and release agreement, in form and substance reasonably

acceptable to the DIP Agent and the DIP Lenders.

         29.    Upon the entry of this Final DIP Order, except for the Carve-Out, neither the

Debtors nor any estate representative (including any trustee) will invoke or seek to invoke the

surcharge provisions of Bankruptcy Code §506(c), the enhancement of collateral provisions of

Bankruptcy Code §552 (including, without limitation, the “equities-of-the-case” exception under

Bankruptcy Code §552(b)) or any other legal or equitable doctrine on the DIP Agent, the DIP


                                               33
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 34 of 123



Lenders or any of the DIP Collateral for the benefit of any party in interest, including any

Debtor, the Committee, any trustee, or any professionals engaged by any of the foregoing.

        30.      By executing the DIP Loan Documents or taking any actions pursuant to this

Final DIP Order or the Final DIP Order, neither Siena nor the DIP Lenders shall: (1) be deemed

to be in control of the operations or liquidation of the Debtors; or (2) be deemed to be acting as a

“responsible person” with respect to the operation, management, or liquidation of the Debtors.

        31.      Neither the DIP Lenders nor the Prepetition Lenders shall be subject to the

equitable doctrine of marshaling or any other similar doctrine with respect to any of the DIP

Collateral or the Prepetition Term Loan Collateral or the Siena Collateral, as applicable subject

only to the limitations with respect to the Avoidance Actions as set forth in the footnote

identified in paragraph 12 hereof.

        32.      None of Siena, the DIP Agent, DIP Lenders nor the Prepetition Lenders shall be

required to file any proof of claim in the Chapter 11 Cases for any claim under the DIP Loan

Documents or the Prepetition Loan Documents, as applicable, or for any claim allowed herein.

        33.      Unless the DIP Lenders consent thereto, no order shall be entered confirming a

plan in these Chapter 11 Cases unless such order provides for the indefeasible and final payment

of the DIP Obligations in full in cash on the earlier of: (1) the effective date thereof; and (2) the

Maturity Date.

        34.      The DIP Agent’s or DIP Lenders’ failure, at any time or times hereafter, to

require strict performance by the Debtors (or by any trustee) of any provision of this Order or the

DIP Loan Documents shall not waive, affect, or diminish any right of the DIP Agent or DIP

Lenders thereafter to demand strict compliance and performance therewith. No delay on the part

of the DIP Agent or DIP Lenders in the exercise of any right or remedy under this Order, the DIP


                                                 34
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 35 of 123



Loan Documents, the Bankruptcy Code, or applicable nonbankruptcy law shall preclude any

other or further exercise of any right or remedy. None of the DIP Agent, the DIP Lenders, the

Prepetition Term Loan Agent, the Prepetition Term Loan Lenders, nor Siena shall be deemed to

have suspended or waived any of their rights or remedies under this Final DIP Order, the DIP

Loan Documents, the Prepetition Loan Documents, the Bankruptcy Code, or applicable

nonbankruptcy law unless such suspension or waiver is in writing, signed by a duly authorized

officer of such party, and directed to the Debtors.

        35.     Any stay, modification, reversal, or vacation of this Final DIP Order shall not

affect the validity and enforceability of any DIP Obligations of the Debtors to the DIP Agent and

the DIP Lenders incurred pursuant to this Final DIP Order or the validity, priority, or

enforceability of any of the DIP Liens and Super-Priority Claims granted to the DIP Agent and

the DIP Lenders and the Senior Adequate Protection Liens under this Final DIP Order.

Notwithstanding any such stay, modification, reversal, or vacation, all DIP Liens and Super-

Priority Claims granted under this Final DIP Order, the DIP Loans made pursuant to this Final

DIP Order in respect of the DIP Credit Agreement, and all DIP Obligations incurred by the

Debtors pursuant hereto and pursuant to the terms of the DIP Loan Documents prior to the

effective date of any such stay, modification, reversal, or vacation shall be governed in all

respects by the original provisions of this Final DIP Order, and the DIP Agent and the DIP

Lenders shall be entitled to all the rights, privileges, and benefits, including, without limitation,

the DIP Liens, and priorities granted herein with respect to all such DIP Obligations.

        36.     The provisions of this Final DIP Order and any actions taken pursuant hereto shall

survive entry of any order that may be entered (a) confirming any plan of reorganization in the

Chapter 11 Cases (and, to the extent not satisfied in full, the DIP Obligations shall not be


                                                 35
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 36 of 123



discharged by the entry of any such order, notwithstanding Bankruptcy Code § 1141(d));

(b) converting the Chapter 11 Cases to chapter 7 cases; (c) appointing a chapter 11 trustee, or

(d) dismissing the Chapter 11 Cases. The terms and provisions of this Final DIP Order as well as

the Super-Priority Claims and DIP Liens granted pursuant to this Final DIP Order and the DIP

Loan Documents shall continue in full force and effect notwithstanding the entry of such order,

and such Super-Priority Claims, DIP Liens, and any adequate protection liens shall maintain

their priority as provided by this Final DIP Order until all of the DIP Obligations are paid

indefeasibly and in full.

        37.     The provisions of this Final DIP Order shall be binding on and inure to the benefit

of Siena, the DIP Agent, the DIP Lenders, the Debtors, and their respective successors and

assigns, including any trustee appointed or elected in the Chapter 11 Cases, whether under

chapter 11 or chapter 7.

        38.     If there is any inconsistency between the terms of the DIP Loan Documents and

the provisions of this Final DIP Order, the provisions of this Final DIP Order shall control to the

extent of such inconsistency.

        39.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014

of the Bankruptcy Rules or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of

Civil Procedure, this Final DIP Order shall be valid, take full effect, and be enforceable

immediately upon entry hereof; there shall be no stay of execution or effectiveness of this Final

DIP Order; and any stay of the effectiveness of this Final DIP Order that might otherwise apply

is hereby waived for cause shown.

        40.     The Court has and will retain jurisdiction to enforce this Final DIP Order

according to its terms.


                                                36
ACTIVE 45056424v5
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 37 of 123



        41.     Nothing in the Final Order shall be deemed to waive Siena’s rights to seek

payment of any fees described in the Siena Loan Documents, including collection fees, collateral

monitoring fees, incoming and outgoing wire fees, success fee, or early-termination fee or

prejudice the right of any party to oppose payment of any such fees.

Dated: August __, 2019
       Signed: August 16, 2019

                                                 ____________________________________
                                                 DAVID R.DAVID
                                             HONORABLE    JONESR. JONES
                                                 UNITED  STATES BANKRUPTCY
                                             UNITED STATES BANKRUPTCY        JUDGE
                                                                         JUDGE




                                               37
ACTIVE 45056424v5
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 38 of 123



                            EXHIBIT A



                       DIP Credit Agreement
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 39 of 123




               SENIOR SECURED, SUPER-PRIORITY
    DEBTOR IN POSSESSION CREDIT AND SECURITY AGREEMENT

                             by and between:

              SHALE SUPPORT GLOBAL HOLDINGS, LLC
                 SHALE SUPPORT HOLDINGS, LLC
                    STANTON RAIL YARD LLC
                   MINE ASSETS HOLDING, LLC
                   SOUTHTON RAIL YARD, LLC
              DRYING FACILITY ASSETS HOLDING, LLC
                 WET MINE ASSETS HOLDING, LLC
                  SHALE ENERGY SUPPORT, LLC

            as Borrowers and Debtors and Debtors in Possession

                                   and

                    BSP AGENCY LLC, as DIP Agent

                                   and

                    LANDMARK WALL SMA L.P.
               BENEFIT STREET PARTNERS SMA-C L.P.
               BENEFIT STREET PARTNERS SMA LM LP
            BENEFIT STREET PARTNERS DEBT FUND IV L.P
          PROVIDENCE DEBT FUND III MASTER (NON-US) L.P.
                    SEI ENERGY DEBT FUND, LP
                  PROVIDENCE DEBT FUND III L.P.
    BENEFIT STREET PARTNERS DEBT FUND IV MASTER (NON-US) L.P.

                             as DIP Lenders
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 40 of 123



                                                  TABLE OF CONTENTS
                                                                                                                                          Page

ARTICLE I DEFINITIONS ........................................................................................................... 2
                       Definitions........................................................................................................... 2
                       Other Definitional Terms; Rules of Interpretation............................................ 13
ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY ...................................... 14
                       Advances ........................................................................................................... 14
                       Evidence of Debt............................................................................................... 14
                       Notice and Manner of Borrowing ..................................................................... 14
                       Interest; Facility Fee; Payments Generally; Application of Payments; Usury . 15
                       Time for Principal and Interest Payments; Payment on Non-Business Days ... 16
                       Voluntary Prepayment ...................................................................................... 16
                       Reserved ............................................................................................................ 16
                       Use of Proceeds................................................................................................. 17
                       Single Loan ....................................................................................................... 17
                       Grants, Rights and Remedies ............................................................................ 17
                       Perfection .......................................................................................................... 17
                       Waiver of Any Priming Rights ......................................................................... 17
                       Waiver of Claims to Surcharge ......................................................................... 18
                       Joint and Several Liability of Borrowers .......................................................... 18
ARTICLE III SECURITY INTEREST; SETOFF ........................................................................ 20
                       Grant of Security Interest .................................................................................. 20
                       Lien Perfection; Further Assurances ................................................................. 20
                       Superpriority Administrative Expense Claim ................................................... 21
                       Notification of Account Debtors and Other Obligors ....................................... 21
                       Assignment of Insurance................................................................................... 21
                       License .............................................................................................................. 22
                       Setoff ................................................................................................................. 22
                       Agent Appointed Attorney-in-Fact ................................................................... 22
                       Collateral ........................................................................................................... 22
                       Survival ............................................................................................................. 22
ARTICLE IV CONDITIONS OF LENDING .............................................................................. 23
                       Conditions Precedent to Initial Advances ......................................................... 23
                       Conditions Precedent to All Advances ............................................................. 25


Active 41172987.2                                                     i
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 41 of 123



ARTICLE V REPRESENTATIONS AND WARRANTIES ....................................................... 26
                      Existence and Power; Chief Executive Office .................................................. 26
                      Authorization of Borrowing; No Conflict as to Law or Agreements ............... 26
                      Binding Agreement ........................................................................................... 26
                      Subsidiaries ....................................................................................................... 26
                      Litigation ........................................................................................................... 26
                      Regulation U ..................................................................................................... 27
                      Titles and Liens ................................................................................................. 27
                      Intellectual Property Rights .............................................................................. 27
                      Real Property .................................................................................................... 28
                      Indebtedness ...................................................................................................... 28
                      Deposit Accounts and Securities Accounts ...................................................... 28
                      Complete Disclosure ......................................................................................... 28
                      Leases ................................................................................................................ 28
                      Material Contracts ............................................................................................. 29
                      Environmental Condition .................................................................................. 29
                      Employee Benefits ............................................................................................ 29
                      Fraudulent Transfer ........................................................................................... 29
                      No Material Adverse Effect .............................................................................. 29
                      Compliance with Laws ..................................................................................... 29
                      U.S.A. Patriot Act ............................................................................................. 30
                      OFAC ................................................................................................................ 30
                      Approved Budget .............................................................................................. 30
                      Financing Orders ............................................................................................... 30
                      Super-Priority Claims ....................................................................................... 30
ARTICLE VI COVENANTS ....................................................................................................... 31
                      Reporting Requirements ................................................................................... 31
                      Permitted Existing Liens; Financing Statements .............................................. 32
                      Indebtedness ...................................................................................................... 33
                      Books and Records; Collateral Examination, Inspection and Appraisals......... 34
                      Compliance with Laws ..................................................................................... 34
                      Payment of Taxes and Other Claims ................................................................ 34
                      Maintenance of Properties and Intellectual Property ........................................ 35
                      Formation of Subsidiaries ................................................................................. 35



Active 41172987.3                                                   ii
        Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 42 of 123



                       Further Assurances............................................................................................ 35
                       Staffing.............................................................................................................. 35
                       Material Contracts ............................................................................................. 36
                       Insurance ........................................................................................................... 36
                       Preservation of Existence .................................................................................. 36
                       Delivery of Instruments .................................................................................... 36
                       Sale or Transfer of Assets ................................................................................. 36
                       Consolidation and Merger; Asset Acquisitions ................................................ 36
                       Place of Business; Name ................................................................................... 36
                       Performance by the Agent ................................................................................ 37
                       Financing Orders; Administrative Priority; Lien Priority; Payment of Claims 37
                       Budget Compliance ........................................................................................... 38
                       Milestones ......................................................................................................... 38
ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES ...................................... 38
                       Events of Default .............................................................................................. 38
                       Rights and Remedies......................................................................................... 41
ARTICLE VIII AGENT ............................................................................................................... 43
                       Appointment, Authority and Duties of Agent................................................... 43
                       Action Upon Default ......................................................................................... 44
                       Ratable Sharing ................................................................................................. 45
                       Indemnification ................................................................................................. 45
                       Resignation; Successor Agent........................................................................... 46
                       Due Diligence and Non-Reliance ..................................................................... 46
                       Titles ................................................................................................................. 46
                       No Third-Party Beneficiaries ............................................................................ 46
ARTICLE IX MISCELLANEOUS .............................................................................................. 46
                       No Waiver; Cumulative Remedies; Compliance with Laws ............................ 47
                       Amendments, Etc .............................................................................................. 47
                       Notices .............................................................................................................. 47
                       Further Documents............................................................................................ 48
                       Costs and Expenses ........................................................................................... 48
                       Indemnity .......................................................................................................... 49
                       Execution in Counterparts; Facsimile and PDF Execution............................... 49
                       Binding Effect; Assignment; Complete Agreement; Sharing Information;
                       Confidentiality .................................................................................................. 50


Active 41172987.3                                                    iii
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 43 of 123



                    Severability of Provisions ................................................................................. 50
                    Headings ........................................................................................................... 50
                    Election of Remedies ........................................................................................ 50
                    Governing Law; Jurisdiction, Venue ................................................................ 51
                    Agent and Lenders as Party-in-Interest............................................................. 51
                    Waiver of Right to Obtain Alternative Financing............................................. 51
                    Releases............................................................................................................. 52




Active 41172987.3                                                iv
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 44 of 123



                        SENIOR SECURED, SUPER-PRIORITY
             DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT

                THIS SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AND SECURITY AGREEMENT (the “Agreement”) is made and entered into as of
July 12, 2019, by and among (i) SHALE SUPPORT GLOBAL HOLDINGS, LLC, a Delaware
limited liability company (“Company”), (ii) SHALE SUPPORT HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), (iii) STANTON RAIL YARD LLC, a Texas limited
liability company (“Stanton”), (iv) MINE ASSETS HOLDING, LLC, a Delaware limited
liability company (“MAH”), (v) SOUTHTON RAIL YARD, LLC, a Louisiana limited liability
company (“SRY”), (vi) DRYING FACILITY ASSETS HOLDING, LLC, a Delaware limited
liability company (“DFAH”), (vii) WET MINE ASSETS HOLDING, LLC, a Delaware limited
liability company (“WMAH”), and (viii) SHALE ENERGY SUPPORT, LLC, a Delaware
limited liability company (“SES” and each of the foregoing a “Borrower” and, collectively, the
“Borrowers”), (iv) the financial institutions party hereto from time to time as lenders and their
respective successors and permitted assigns (each a “Lender” and, collectively, the “Lenders”)
and (v) BSP AGENCY, LLC (“BSP”), as the administrative agent and the collateral agent for
each of the Lenders (in such capacity and together with its successors and assigns, the “Agent”).
Each of the Borrowers, the Lenders and the Agent is a “Party” and collectively they are the
“Parties” to this Agreement.

                                          RECITALS

               WHEREAS, on July [9], 2018 (the “Petition Date”), the Borrowers commenced
jointly administered voluntary cases under chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) (each a “Case” and, collectively, the
“Cases”);

              WHEREAS, as of the Petition Date, the Debtors, the Prepetition Term Loan
Lenders (as defined below) are parties to that certain Amended and Restated Credit Agreement,
dated as of August 15, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Prepetition Term Loan Agreement”), pursuant to which the
Prepetition Term Loan Lenders provided financing to the Debtors and the obligations under
which were secured by security interests in the Prepetition Collateral (as defined below);

               WHEREAS, since the Petition Date, the Borrowers have continued, and intend to
continue to operate their businesses and manage their properties as debtors in possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code;

               WHEREAS, the Borrowers need financing in order to fund their respective
business operations during the course of the Cases and have asked the Lenders to make loans and
advances to the Borrowers in a principal amount not to exceed $16,600,000 in the aggregate
pursuant to sections 364(c) and 364(d) of the Bankruptcy Code which shall consist of the Roll-up
Amount (as defined herein) plus an Initial Advance in the amount of $3,000,000, and further
Advances in an aggregate amount of $7,000,000 to be made in multiple Advances in accordance
with the Approved Budget;


Active 41172987.2                              1
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 45 of 123



               WHEREAS, the Lenders are willing to extend credit to the Borrowers, subject to
the terms and conditions set forth herein, in the other Loan Documents, and the proposed orders
of the Bankruptcy Court approving the proposed financing, and in accordance with sections
364(c) and 364(d) of the Bankruptcy Code, including that all of the Obligations (i) are secured
by Liens on the Collateral granted by the Borrowers, subject in priority only to certain Permitted
Existing Liens and the Carve-Out, as hereinafter provided, and (ii) constitute allowed
superpriority administrative expense claims pursuant to sections 364(c) and 364(d)(1) of the
Bankruptcy Code, subject in priority only to the Carve-Out, in each case as set forth herein and
in the Interim DIP Order and the Final DIP Order, as applicable; and

                WHEREAS, the Borrowers have agreed to provide such collateral security,
superpriority claims and adequate protection, subject to the approval of the Bankruptcy Court.

               NOW THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as follows:



                                            ARTICLE I

                                           DEFINITIONS

                                        Definitions. Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this Section:

         “Advances” has the meaning ascribed to it in Section 2.1.

         “Agent” has the meaning ascribed to it in the Recitals to this Agreement.

       “Agent Indemnitees” means the Agent and its officers, directors, employees, affiliates,
agents and attorneys.

         “Agent Professionals” has the meaning ascribed to it in Section 8.1(c).

       “Agreement” means this Senior Secured, Super-Priority Debtor-in-Possession Credit and
Security Agreement, as it may be amended, modified or supplemented from time to time in
accordance with the terms hereof.

        “Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common law and
equitable principles, as well as provisions of constitutions, treaties, statutes, rules, regulations,
orders and decrees of Governmental Authorities.

        “Applicable Percentage” means with respect to any Lender at any time, the percentage
(carried out to the twelfth (12) decimal place) of the aggregate amount of Commitments
represented by such Lender’s Commitment at such time; provided that if the Commitments have
been terminated pursuant to the terms hereof, then the Applicable Percentage of each Lender


Active 41172987.3                                  2
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 46 of 123



shall be determined based upon the Applicable Percentage of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made pursuant to the
terms hereof.

        “Approved Budget” means a rolling 13-week cash flow budget, an initial form of which
is attached hereto as Exhibit C, prepared by CRO and approved by the Borrowers, on a
consolidated and consolidating basis, showing projected weekly cash receipts and cash
disbursements for the Borrowers, in form and substance acceptable to Lenders, which shall be
updated in accordance with Section 6.1(d).

        “Avoidance Actions” means any and all actions to avoid or recover a transfer of property
of a Borrower’s bankruptcy estate or an interest of a Borrower in property, which such Borrower,
a trustee, debtor in possession or other appropriate party in interest may assert on behalf of such
Borrower’s estate under Chapter 5 of the Bankruptcy Code, including actions under one or more
provisions of Section 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code or under
any other similar applicable federal, state or common law, and any and all other causes of action,
grievances, arbitrations, actions, suits, demands, demand letters, claims, complaints, notices of
non-compliance or violation, enforcement actions, investigations or proceedings that such
Borrower may assert under Chapter 5 of the Bankruptcy Code or any similar Applicable Law.

         “Bankruptcy Code” has the meaning ascribed to it in the Recitals to this Agreement.

         “Bankruptcy Court” has the meaning ascribed to it in the Recitals to this Agreement.

        “Benefit Plan” means a (i) “defined benefit plan” (as defined in section 3(35) of ERISA)
for which a Borrower or any ERISA Affiliate has been an “employer” (as defined in section 3(5)
of ERISA) within the past six years and (ii) any other healthcare, pension, multiemployer
benefit, welfare or similar plans or obligations of a Borrower maintained for any of its
employees, offices or directors.

       “Books and Records” means all books (financial and otherwise), records (financial and
otherwise), contracts, licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media devices,
accounting books and records, financial statements (actual and pro forma), filings with
Governmental Authorities, and any and all records and instruments relating to the Collateral or
otherwise necessary or helpful in the collection thereof or the realization thereupon.

         “Borrower” and “Borrowers” have the meaning ascribed to them in the Preamble.

         “BSP” has the meaning ascribed to it in the Recitals to this Agreement.

        “Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

       “Capital Leases” means any lease of property which, in accordance with GAAP, is
required to be capitalized on the lessee’s balance sheet.

         “Carve-Out” has the meaning ascribed to it in the Financing Orders.


Active 41172987.3                                3
        Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 47 of 123



          “Case” has the meaning ascribed to it in the Recitals to this Agreement.

          “Cash Collateral” means cash collateral within the meaning of Bankruptcy Code §
363(a).

          “Claim” has the meaning ascribed to such term in Section 101(5) of the Bankruptcy
Code.

       “Closing Date” means the date upon which all of the conditions set forth in Section 4.1
have been satisfied or waived by the Lenders in writing.

        “Collateral” means, collectively, all of the right, title, and interest in and to pre and post-
petition property and assets of each Borrower’s estate, whether now existing or owned or
hereafter arising or acquired, regardless of where located, including, without limitation, all real
and personal property, leasehold interests, receivables (including accounts receivable and notes
receivable), General Intangibles and payment intangibles, contract rights, commercial tort
claims, causes of action of whatever nature (including Avoidance Actions) and the proceeds
thereof, intellectual property and Intellectual Property Rights, insurance proceeds, insurance
premium refunds, tax refunds, deposits and deposit accounts (and all funds therein), securities
accounts, commodities accounts, goods, Inventory, machinery and Equipment, goodwill and
Investment Property, and all cash, cash equivalents, and non-cash proceeds of the foregoing,
including, without limitation, (1) the Collateral (as such term is defined in the Prepetition Term
Loan Agreement), (2) all property of any Borrower in which a Lien is granted to the Agent under
the Financing Orders, all other property that is subject to any Lien in favor of Agent or any sub-
agent for the benefit of Lenders pursuant to any Security Document, and (3) all of the proceeds
(as such term is defined in the UCC) and products, whether tangible or intangible, of any of the
foregoing, money, or other tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds of any award in
condemnation with respect to any of the foregoing, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction of the above,
whether insured or not insured, and, to the extent not otherwise included, any indemnity,
warranty, or guaranty payable by reason of loss or damage to, or otherwise with respect to any of
the foregoing; provided that (a) the Collateral shall not include Avoidance Actions or the
proceeds thereof prior to the entry of the Final DIP Order and (b) the Collateral shall not include
the Excluded Accounts.

       “Commitment” means, as to each Lender, its obligation to make Advances to Borrowers
pursuant to Section 2.1, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.1 under the caption
“Commitment,” (inclusive of such Lender’s share of the Roll-up Amount) as such amount may
be adjusted from time to time in accordance with this Agreement. “Commitments” means the
aggregate Commitments of all Lenders.

       “Committee” means any official committee of unsecured creditors appointed by the
United States Trustee in relation to any of the Cases.




Active 41172987.3                                 4
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 48 of 123



        “Constituent Documents” means (x) with respect to a Borrower that is a corporation, the
charter or certificate or articles of incorporate and the bylaws of such Borrower and (y) with
respect to a Borrower that is a limited liability company, the certificate or articles of formation or
organization and the operating agreement or the limited liability company agreement (or similar
agreement) of such Borrower.

        “CRO” means that chief restructuring officer of the Company appointed pursuant to that
certain engagement letter, dated as of July __, 2019 and effective as of July __, 2019, between
the Company and Alvarez & Marsal, LLC.

         “Debtors” means the Borrowers.

       “Default” means an event, condition, or default that, with the giving of notice, the
passage of time, or both, would constitute an Event of Default.

       “Default Period” means any period of time beginning on the day an Event of Default
occurs and ending on the date identified by the Lenders in writing as the date that such Event of
Default has been cured or waived.

        “Deposit Account” means any deposit account (as that term is defined in the UCC),
including the Designated Account.

      “Designated Account” means the Deposit Accounts of the Borrowers identified on
Schedule 5.12.

         “Designated Account Bank” has the meaning specified in Schedule 5.12.

       “DFAH Lease” means that certain Lease Agreement, dated as of December 21, 2011,
between JT Property Ventures, LLC, as successor to M2 Group, LLC, as successor to AHG
Solutions, LLC and DFAH, as successor to Alliance Consulting Group, LLC, as the same may
be amended or modified through the date hereof.

        “DIP Financing Motion” means the motion of Borrowers filed with the Bankruptcy Court
seeking approval of this Agreement, the other Loan Documents, the financing and other
transactions provided for herein, and entry of the Financing Orders.

         “Dollars” or “$” means lawful currency of the United States of America.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

        “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are treated
as employed by the same employer as the employees of a Borrower under IRC section 414(b),
(b) any trade or business subject to ERISA whose employees are treated as employed by the
same employer as the employees of a Borrower under IRC section 414(c), (c) solely for purposes
of section 302 of ERISA and section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which a Borrower is a member under IRC section
414(m), or (d) solely for purposes of section 302 of ERISA and section 412 of the IRC, any


Active 41172987.3                                 5
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 49 of 123



Person subject to ERISA that is a party to an arrangement with a Borrower and whose employees
are aggregated with the employees of a Borrower under IRC section 414(o).

        “Environmental Law” means any applicable federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable guideline, binding and
enforceable written policy, or rule of common law now or hereafter in effect and in each case as
amended, or any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent binding on the
Borrower, relating to the environment, the effect of the environment on employee health, or
Hazardous Materials, in each case as amended from time to time.

          “Equipment” has the meaning ascribed to such term under the UCC.

         “Event of Default” has the meaning ascribed to it in Section 7.1.

       “Excluded Accounts” means any Deposit Accounts existing as of the date hereof and
held with First Commercial Bank; provided that each Excluded Account shall only be an
Excluded Account for so long as all amounts in such Excluded Account are posted in favor of
the Mississippi Department of Environmental Quality in connection with the mining permits of
WMAH.

        “Final DIP Order” means a Final Order entered by the Bankruptcy Court in the Cases
pursuant to Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code approving this
Agreement and the other Loan Documents and the making of the Advances in an amount not to
exceed the Commitments (taking into account the Roll-up Amounts), authorizing on a final basis
the incurrence by the Borrowers of permanent post-petition secured and superpriority
indebtedness in accordance with this Agreement, authorizing the use of cash collateral, granting
Liens and providing superpriority administrative expense status, authorizing conversion of the
Roll-up Amounts, granting adequate protection, and modifying the automatic stay, to be entered
on the docket of the Cases within thirty-five (35) days of the Petition Date, which order shall be
in substantially the form of the Interim DIP Order (with only such modifications thereto as are
necessary to convert the Interim DIP Order to a Final Order and such other modifications as are
satisfactory in form and substance to the Agent and Lenders in their reasonable discretion).

       “Final DIP Order Entry Date” means the date on which the Bankruptcy Court enters the
Final DIP Order in the Cases.

       “Final Hearing” means a hearing held by the Bankruptcy Court regarding the approval of
the Final DIP Order.

        “Final Order” means an order, judgment, ruling or other decree (or any revision,
modification or amendment thereto) issued and entered by the Bankruptcy Court or by any state
or other federal court as may have jurisdiction over any proceeding in connection with the Cases
for the purpose of such proceeding, which order, judgment, ruling or other decree has not been
reversed, vacated, stayed, modified or amended and as to which (i) no appeal, petition for
review, reargument, rehearing, reconsideration or certiorari has been taken and is pending and
the time for the filing of any such appeal, petition for review, reargument, rehearing,
reconsideration or certiorari has expired, or (ii) such appeal or petition has been heard and


Active 41172987.3                                 6
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 50 of 123



dismissed or resolved and the time to further appeal or petition has expired with no further
appeal or petition pending.

       “Financing Orders” means the Interim DIP Order, the Final DIP Order and such other
interim, final, permanent and/or supplemental orders entered by the Bankruptcy Court after
notice pursuant to Section 364 of the Bankruptcy Code relating thereto or authorizing the
granting of credit by the Agent and the Lenders to the Borrowers.

       “Frac Sand” means, collectively, 20/40 API quality sand, 30/50 API quality sand, 40/70
API quality sand, 100 mesh API quality sand, and other sand products as defined by market
conditions and otherwise acceptable to the Lenders.

        “GAAP” means generally accepted accounting principles in the United States, applied on
a basis consistent with the accounting practices applied in the Borrowers’ prior audited financial
statements.

         “General Intangibles” has the meaning ascribed to such term under the UCC.

        “Governmental Authorities” means any federal, state, local, provincial, municipal,
foreign or other government or governmental department, agency, authority, body, commission,
bureau, court, tribunal, instrumentality, political subdivision, central bank, corporation,
regulatory or self-regulatory organization or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions for any government
or governmental, judicial, investigative, regulatory or self-regulatory authority.

         “Hazardous Materials” means (a) substances that are defined or listed in, or otherwise
classified pursuant to, any applicable laws or regulations as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “toxic substances,” or any other formulation intended to define,
list, or classify substances by reason of deleterious properties such as ignitability, corrosivity,
reactivity, carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas, drilling fluids,
produced waters, and other wastes associated with the exploration, development, or production
of crude oil, natural gas, or geothermal resources, (c) any flammable substances or explosives or
any radioactive materials, and (d) asbestos in any form or electrical equipment that contains any
oil or dielectric fluid containing levels of polychlorinated biphenyls in excess of 50 parts per
million.

        “Indebtedness” means (a) all obligations for borrowed money, including, without
limitation, the Obligations, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all payment obligations to pay
the deferred purchase price of assets (other than trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices), (f) all indebtedness
created or arising under any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by such Person, (g) the principal



Active 41172987.3                               7
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 51 of 123



balance outstanding under any synthetic lease, off-balance sheet loan or similar off balance sheet
financing products, or (h) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation of
any other Person that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a guaranty or other
similar instrument shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Indebtedness, and (ii) the amount of any
Indebtedness described in clause (d) above shall be the lower of the amount of the obligation and
the fair market value of the assets of such Person securing such obligation.

         “Indemnified Liabilities” has the meaning ascribed to it in Section 9.6.

         “Indemnitees” has the meaning ascribed to it in Section 9.6.

      “Infringement” or “Infringing”, when used with respect to Intellectual Property Rights,
means any infringement or other violation of Intellectual Property Rights.

        “Intellectual Property Rights” means all actual or prospective rights arising in connection
with any intellectual property or other proprietary rights, including all rights arising in
connection with copyrights, copyright applications and all tangible and intangible property
embodying the copyrights, patents, patent applications and registrations, unpatented inventions
(whether or not patentable), industrial design applications and registered industrial designs,
service marks, service mark applications, trade dress, trade secrets, trademarks, trademark
applications, trade names, know-how and other proprietary information, internet domain names,
designs or mask works, business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing), indicia and other source and/or business
identifiers, license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing, the right to sue for all
past, present and future infringements of any of the foregoing, all other intellectual property, and
all common law and other rights throughout the world in and to all of the foregoing.

        “Interim DIP Order” means an interim order entered by the Bankruptcy Court in the
Cases pursuant to Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code approving
this Agreement and the other Loan Documents, and authorizing on an interim basis the
incurrence by the Borrowers of post-petition secured and superpriority indebtedness in
accordance with this Agreement, authorizing the use of cash collateral, granting Liens and
providing superpriority administrative expense status, granting adequate protection, and
modifying the automatic stay, to be entered on the docket of the Cases within three (3) days of
the Petition Date, which order shall be in the form attached to the DIP Financing Motion or
otherwise in form and substance satisfactory to the Agent and the Lenders in their reasonable
discretion.

        “Interim DIP Order Entry Date” means the date on which the Bankruptcy Court enters
the Interim DIP Order in the Cases.


Active 41172987.3                                 8
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 52 of 123



         “Inventory” has the meaning ascribed to such term under the UCC.

         “Investment Property” has the meaning ascribed to such term under the UCC.

         “IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

         “Leased Real Property” has the meaning ascribed to it in Section 5.10.

         “Lender” has the meaning ascribed to it in the Preamble.

         “Licensed Intellectual Property” has the meaning ascribed to it in Section 5.9(b).

       “Lien” means any security interest, mortgage, deed of trust, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device, including the interest
of each lessor under any capitalized lease and the interest of any bondsman under any payment
or performance bond, in, of or on any assets or properties of a Person, whether now owned or
subsequently acquired, and whether arising by agreement or operation of law.

       “Loan Documents” means this Agreement, the Notes, the Interim DIP Order, the Final
DIP Order, the Security Documents and every other agreement, note, document, contract or
instrument to which the Borrowers now or in the future may be a party with the Agent or any
Lender solely in its capacity as the Agent or a Lender under this Agreement.

         “Material Adverse Effect” means any of the following:

                           A material adverse effect on the business, operations, results of operations,
         assets, liabilities or financial condition of the Borrowers taken as a whole;

                       A material adverse effect on the ability of a Borrower to perform its
         payment obligations under any of the Loan Documents to which it is a party; or

                       A material adverse effect on the ability of the Agent or the Lenders to
         enforce the Obligations or to realize the intended benefits of the Security Documents,
         including a material adverse effect on the validity or enforceability of any Loan
         Documents, or on the status, existence, perfection, priority (subject to Permitted Existing
         Liens and Permitted Encumbrances) or enforceability of any Lien securing payment or
         performance of the Obligations;

provided that changes, events, effects or circumstances which, directly or indirectly, to the extent
that relate to or result from the following, shall be excluded from the determination of a Material
Adverse Effect: (i) the filing of the Cases (and any defaults or claims under pre-petition
agreements so long as the exercise of remedies as a result of such defaults or claims are stayed
under the Bankruptcy Code or such agreements are voided or invalidated by the Bankruptcy
Court); (ii) any litigation or claim threatened or initiated by creditors of the Borrowers against
the Borrowers or any of their officers or directors, in each case, arising out of the filing of the
Cases or the transactions contemplated thereby; and (iii) the existence of any claims or liability
from the period prior to the commencement of the Cases, which is unsecured and junior in
priority to the Obligations.


Active 41172987.3                                  9
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 53 of 123



         “Material Contract” means (a) any contract or agreement, written or oral, of any
Borrower, that is not a contract to sell Frac Sand and involves monetary liability of or to any
such Person in an amount in excess of $1,000,000 per annum, (b) any contract or agreement,
written or oral, of any Borrower, that is a contract to sell Frac Sand and involves monetary
liability of or to any such Person in an amount in excess of $2,000,000 per annum, (c) the DFAH
Lease and (d) any other contract or agreement of any Borrower, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have Material Adverse
Effect.

       “Material Lease” means each lease to which the Borrower is a party, the breach, non-
performance, cancellation or failure to renew of which could reasonably be expected to have
Material Adverse Effect.

        “Maturity Date” the earliest of (i) the date on which the Agent (acting at the written
direction of the Lenders) provides written notice to the Borrowers, counsel for the Parties and
counsel for any Committee of the occurrence of any Event of Default, (ii) the date of
acceleration of the Obligations under Section 7.2, (iii) the effective date of a confirmed plan of
reorganization or liquidation in the Cases, (iv) the entry of an order converting any of the Cases
to a case or cases under Chapter 7 of the Bankruptcy Code, (v) the entry of an order dismissing
any of the Cases, (vi) the entry of an order appointing a chapter 11 trustee or examiner with
expanded powers in any of the Cases, (vii) the failure of the Borrowers to obtain entry of the
Interim DIP Order within three (3) Business Days following the Petition Date, (viii) the failure of
the Borrowers to obtain entry of the Final DIP Order within thirty (30) days following the
Petition Date, (ix) the date of the commencement of the Final Hearing, or (x) the date that is 180
days following the Petition Date.

        “Maximum Advance Amount” means (a) prior to the Final DIP Order Entry Date,
$3,000,000 and (b) from and after the Final DIP Order Entry Date, an aggregate amount of
$7,000,000 to be made in multiple Advances not to exceed availability or amounts required for
any three-week period plus the Roll-up Amount which will be deemed to be an Advance upon
entry of the Final DIP Order.

         “Milestones” has the meaning ascribed to it in Section 6.21.

       “Note” means the Secured Promissory Note executed by the Borrowers and payable to
the order of a Lender in an amount equal to the Applicable Percentage of such Lender’s
Commitment, which shall be substantially in the form of Exhibit A attached hereto, as the same
may be renewed and amended from time to time, and all replacements thereto.

         “Notice of Borrowing” has the meaning ascribed to it in Section 2.3.

        “Obligations” means each and every debt, liability and obligation of every type and
description which the Borrowers may now or at any time hereafter owe to the Agent and the
Lenders under the Loan Documents, including, without limitation, all Advances, Indebtedness,
fees (including the Facility Fee), costs and expenses of the Agent and Lenders payable pursuant
the Loan Documents, and other obligations hereunder and under the Loan Documents, whether
such debt, liability or obligation now exists or is hereafter created or incurred, whether it arises in



Active 41172987.3                                 10
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 54 of 123



a transaction involving the Agent or any Lender alone or in a transaction involving other
creditors of the Borrowers, and whether it is direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint, several or joint and
several.

         “OFAC” has the meaning ascribed to it in Section 6.5(b).

         “Owned Intellectual Property” has the meaning ascribed to it in Section 5.9(a).

         “Owned Real Property” has the meaning ascribed to it in Section 5.10.

         “Party” and “Parties” have the meanings ascribed to them in the Preamble.

         “Permitted Encumbrances” means:

         (a) Liens imposed by law for taxes that are not yet due or are being contested in good
             faith and by appropriate proceedings diligently conducted, if adequate segregated
             reserves with respect thereto are maintained on the books of the applicable Person in
             accordance with GAAP;

         (b) carriers’, warehousemens’s, mechanics’, materialmen’s, repairmen’s and other like
             Liens imposed by law, arising in the ordinary course of business and securing
             obligations that are not overdue by more than thirty (30) days or are being contested
             in good faith and by appropriate proceedings diligently conducted, if adequate
             reserves with respect thereto are maintained on the books of the applicable Person in
             accordance with GAAP;

         (c) pledges and deposits made in the ordinary course of business in compliance with
             workers’ compensation, unemployment insurance and other social security laws or
             regulations;

         (d) deposits to secure the performance of bids, trade contracts, leases, statutory
             obligations, surety and appeal bonds, performance bonds and other obligations of a
             like nature, in each case in the ordinary course of business; and

         (e) easements, zoning restrictions, rights-of-way and similar encumbrances on real
             property imposed by law or arising in the ordinary course of business that do not
             secure any monetary obligations and do not materially detract from the value of the
             affected property or interfere with the ordinary conduct of business of the Borrowers;

provided, that the term “Permitted Encumbrances” shall not include any Lien secured
Indebtedness.

       “Permitted Existing Lien” and “Permitted Existing Liens” means those Liens permitted in
Sections 6.2(a)(i), (a)(ii) and those Liens set forth on Schedule 6.2.




Active 41172987.3                                11
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 55 of 123



       “Person” means any individual, corporation, partnership, joint venture, limited liability
company, association, joint stock company, trust, unincorporated organization, or government or
any agency or political subdivision thereof.

         “Petition Date” has the meaning ascribed to it in the Recitals to this Agreement.

       “Prepetition Agent” means BSP, in its capacity as administrative agent for the benefit of
the Prepetition Term Loan Lenders.

      “Prepetition Collateral” means the collateral described and defined in the Prepetition
Loan Documents, which includes Cash Collateral, as applicable.

        “Prepetition Liens” means the first priority liens and security interests granted to the
Prepetition Agent for the benefit of the Prepetition Term Loan Lenders by certain of the
Prepetition Loan Documents to secure the Prepetition Obligations to the Prepetition Term Loan
Lenders.

       “Prepetition Loan Documents” means the “Loan Documents” as described and defined in
the Prepetition Term Loan Agreement.

        “Prepetition Obligations” means obligations of the Debtors for unpaid principal, accrued
and unpaid interest, fees, costs, expenses, indemnities and other amounts arising under the
Prepetition Loan Documents.

         “Prepetition Term Loan Agreement” has the meaning set forth in the Recitals.

        “Prepetition Term Loan Lenders” means the financial institutions from time to time
parties to the Prepetition Term Loan Agreement as lenders.

          “Preamble” means the first paragraph of this Agreement.

     “Principal Office” means the principal office of Agent, presently located in [New York,
New York,] or such address as may be designated in writing by the Agent from time to time.

       “Real Property” means any estates or interests in real property now owned or hereafter
acquired by a Borrower and the improvements thereto.

       “Roll-up Amount” means the portion of the Prepetition Obligations in an amount equal to
$6,600,000 to be converted into the loans hereunder.

         “Sand Reserves” means (a) at any particular time, the estimated quantities of sand and
gravel (including Frac Sand) that geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years under then existing economic and operating conditions
(i.e., prices and costs as of the date the estimate is made) and (b) any fee mineral interests, term
mineral interests, leases, subleases, farm-outs, royalties, overriding royalties, net profit interests,
carried interests, production payments and similar mineral interests, and all unsevered and
unextracted sand and gravel in, under, or attributable to the properties described in the foregoing
clause (a).


Active 41172987.3                                 12
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 56 of 123



         “Secured Parties” means collectively, the Agent and the Lenders.

       “Security Documents” means, collectively, this Agreement and any other Loan
Document delivered to the Agent from time to time to secure the Obligations and perfect the
Security Interest or any other security interest created thereby.

         “Security Interest” has the meaning ascribed to it in Section 3.1.

         “Siena” means Siena Lending Group LLC.

       “Siena Revolving Loan Agreement” means the Loan and Security Agreement, dated as of
February 28, 2018, between Siena Lending Group LLC, as the lender, SES and SRY, as the
borrowers and Holdings, WMAH, DFAH and MAH as the other loan parties party thereto (as
amended, amended and restated, supplemented or otherwise modified from time to time).

        “Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person, regardless of whether
or not at the time ownership interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency, is at the time directly or indirectly
owned by a Borrower, by a Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.

         “Super-Priority Claims” has the meaning ascribed to it in Section 3.3.

        “UCC” means the Uniform Commercial Code in effect in the state designated in this
Agreement as the state whose laws shall govern this Agreement, or in any other state whose laws
are held to govern this Agreement or any portion of this Agreement.

         “U.S.A. Patriot Act” has the meaning ascribed to it in Section 5.21.

                                         Other Definitional Terms; Rules of Interpretation. The
words “hereof”, “herein” and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this Agreement. All accounting
terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP. All
terms defined in the UCC and not otherwise defined herein have the meanings assigned to them in the
UCC. References herein to Articles, Sections, subsections, Exhibits, Schedules and the like are to
Articles, Sections and subsections of, or Exhibits or Schedules attached to, this Agreement unless
otherwise expressly provided. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or”. Defined terms include in the
singular number the plural and in the plural number the singular. Reference to any agreement (including
the Loan Documents), document or instrument means such agreement, document or instrument as
amended or modified and in effect from time to time in accordance with the terms thereof (and, if
applicable, in accordance with the terms hereof and the other Loan Documents), except where otherwise
explicitly provided, and reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor. Reference to any law, rule,
regulation, order, decree, requirement, policy, guideline, directive or interpretation means as amended,




Active 41172987.3                                  13
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 57 of 123



modified, codified, replaced or reenacted, in whole or in part, and in effect on the determination date,
including rules and regulations promulgated thereunder.

                                             ARTICLE II

                    AMOUNT AND TERMS OF THE CREDIT FACILITY

                                        Advances. Each Lender severally agrees, subject to the terms
and conditions of this Agreement and the Financing Orders, to make advances (the “Advances”) to the
Borrowers as follows, in each case provided that all applicable conditions set forth in Article IV are
satisfied:

         (i) upon the Interim DIP Order Entry Date, the Lenders shall make one or more initial
         Advances in an aggregate amount not to exceed $3,000,000 (collectively, the “Initial
         Advance”); and

         (ii) from the Final DIP Order Entry Date to and until (but not including) the Maturity
         Date, the Lenders shall make subsequent Advances in an aggregate amount not to exceed
         such Lender’s Commitment, which shall not be requested or made more frequently than
         every 21 days from the date of the prior Advance, beginning as of the Petition Date and
         shall not exceed the amount necessary for the next 21 days (when taking into
         consideration the cash-on-hand at the Borrowers) subject to the Approved Budget and
         less the amount of any reserve that may be imposed in the Lenders’ reasonable discretion
         up to the amount of the Carve-Out; provided that the aggregate amount of all Advances
         to be made by the Lenders hereunder shall not exceed the Maximum Advance Amount at
         any time. Advances shall only be used by the Borrowers to make disbursements in accordance
with Section 2.8 hereof. Advances shall be made upon delivery of a Notice of Borrowing by the
Borrowers in accordance with Section 2.3. Each Advance, or any portion thereof, once repaid, may not
be reborrowed.

                                          Evidence of Debt. The Advances made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by the Agent in the
ordinary course of business; provided that such Lender or the Agent may, in addition, request that such
Advances be evidenced by the Notes. The accounts or records maintained by the Agent and each Lender
shall be conclusive absent manifest error of the amount of the Advances made to Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so shall not, however, limit
or otherwise affect the obligation of Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records maintained by the Lenders and
the accounts and records of the Agent in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error.

                                        Notice and Manner of Borrowing.

                        Whenever the Borrowers desire to obtain an Advance hereunder, which
         shall not occur more frequently than one Advance every 21 days and shall not exceed the
         amount necessary for the next 21-day period, the Borrowers shall give written notice to
         the Agent and the Lenders in the form attached hereto as Exhibit B (a “Notice of
         Borrowing”) not later than 12:00 p.m. Noon, New York City time, on the date that is
         three (3) Business Days before the day on which the requested Advance is to be made.


Active 41172987.3                                  14
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 58 of 123



         Except as agreed to by the Agent (acting at the written direction of the Lenders), requests
         for Advances may not be made more than once in any consecutive twenty-one (21) day
         period. Each Notice of Borrowing shall specify (i) the requested date of such borrowing
         (which shall be a Business Day), (ii) the principal amount of Advance to be borrowed,
         (iii) the expenses in the Approved Budget to be funded by such Advance and (iv) the
         applicable wire instructions of the account to which the proceeds are to be disbursed.
         Each Advance shall be in an aggregate principal amount that is (i) not less than $500,000
         or (ii) equal to the remaining available balance of the applicable Commitments.

                        Following receipt of a Notice of Borrowing, the Agent shall promptly
         notify each Lender of the amount of the Advance. Each Lender shall thereafter make an
         amount equal to its Applicable Percentage of the Advance available to the Agent not later
         than 1:00 p.m., New York City time, on the Business Day specified in the Notice of
         Borrowing. Subject to the terms and conditions in this Agreement, including Section 4.1,
         the Agent shall make all such requested funds received by the Agent available to the
         applicable Borrower by wire transfer in accordance with instructions of the Borrowers
         provided to the Agent and reasonably acceptable to the Lenders. All of the Advances
         shall be secured by the Collateral.

                                       Interest; Facility Fee; Payments Generally; Application of
      Payments; Usury.

                         Interest. The principal amount of the Advances shall bear interest at the
         rate of ten percent (10.0%) per annum and shall be calculated based on a year of 360 days
         for the actual number of days elapsed (including the first day but excluding the last day);
         provided that, from and after the occurrence of any Event of Default and during its
         continuance, the interest rate with respect to all Advances shall be twelve percent
         (12.0%) per annum.

                         Facility Fee. On the Closing Date, the Borrowers shall pay to each Lender
         its pro-rata share of a facility fee equal to $200,000 on the Closing Date (the “Facility
         Fee”), which such Facility Fee shall be earned, due and payable in full in cash on the
         Closing Date.

                        Payments Generally. All payments of principal, interest, and other
         amounts to be made by Borrowers under this Agreement or any other Loan Document
         shall be made to the Agent for the account of the Agent or the pro rata accounts of the
         applicable Lenders, as applicable, at the Principal Office in Dollars and immediately
         available funds, without setoff, deduction, or counterclaim, and free and clear of all taxes
         at the time and in the manner provided herein. Payments by check or draft shall not
         constitute payment in immediately available funds until the required amount is actually
         received by the Agent in full. Payments in immediately available funds received by the
         Agent in the place designated for payment on a Business Day prior to 12:00 p.m., New
         York City time at such place of payment shall be credited prior to the close of business
         on the Business Day received, while payments received by the Agent on a day other than
         a Business Day or after 12:00 p.m., New York City time on a Business Day may, in the
         Agent’s discretion, not be credited until the next succeeding Business Day.


Active 41172987.3                                15
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 59 of 123



                        Application of Payments. Any payments required to be made by the
         Borrowers under this Agreement or any other Loan Documents shall be applied to the
         Obligations on the first Business Day after receipt by the Agent. Except as expressly
         provided herein to the contrary, all payments on the Obligations under this Agreement or
         any other Loan Document shall be applied in the following order of priority: (i) the
         payment or reimbursement of any expenses, costs or obligations (other than the principal
         amount of the Advances and interest thereon) for which the Borrowers shall be obligated
         or the Agent or any Lender shall be entitled pursuant to the provisions of this Agreement,
         the Financing Orders, and the Notes; (ii) the payment of accrued but unpaid interest
         thereon then due and owing; and (iii) the payment of all or any portion of the principal
         balance then due and owing as directed by the Agent (acting at the written direction of
         the Lenders).

                        Designated Account. The Borrowers agree to maintain the Designated
         Account with the Designated Account Bank and to (i) receive the proceeds of the
         Advances requested by Borrowers and made by Lenders hereunder in such Designated
         Account; and (ii) deposit all proceeds of the Collateral and all mandatory prepayments
         hereunder into such Designated Account, after which such sums shall be paid to Agent
         and Lenders when due to be applied in accordance with Section 2.4(d) and, upon such
         application, permanently reduce the Commitments in a like amount in accordance with
         Section 2.4(d). Payments shall be applied only to the Obligations then due and owing.
         The Borrowers shall maintain any remaining funds in the Designated Account and such
         funds may be used by the Borrowers to make disbursements in accordance with the
         Approved Budget.

                                      Time for Principal and Interest Payments; Payment on
      Non-Business Days.

                        Time for Interest Payments. All accrued and unpaid interest shall be due
         and payable monthly in cash on the last Business Day of each month, commencing on
         July 31, 2019 until the Maturity Date.

                        Time for Principal Payment. The outstanding unpaid principal amount of
         all Advances, all accrued and unpaid interest thereon and the outstanding amount of all
         other Obligations shall be due and payable on the Maturity Date.

                        Payment on Non-Business Days. Whenever any payment to be made
         hereunder shall be stated to be due on a day which is not a Business Day, such payment
         may be made on the next succeeding Business Day, and such extension of time shall in
         such case be included in the computation of interest on the Advances hereunder.

                                       Voluntary Prepayment. The Borrowers may prepay the
Advances, in whole or in part, at any time upon at least two (2) Business Days’ prior written notice
delivered to the Agent. Once repaid, Advances may not be reborrowed.

                                      Reserved.




Active 41172987.3                                 16
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 60 of 123



                                          Use of Proceeds. The Borrowers shall use the proceeds of
Advances (a) to fund the operating expenses of the Borrowers, (b) for payment of the costs and expenses
of the Cases, (c) to make payments to Siena in respect of Adequate Protection (as defined in the Interim
DIP Order or Final DIP Order), as applicable, as authorized by the Bankruptcy Court in the applicable
Financing Order, and (d) for the payment of such other expenses as the Lenders shall reasonably agree
and the Bankruptcy Court shall approve, in each case, limited to and in accordance with the Approved
Budget or as may otherwise be consented to by the Lenders. Except as specifically set forth in the
Financing Orders, no proceeds of any Advance may be utilized to finance in any way professional fees,
disbursements, costs, or expenses incurred by any person in connection with asserting, investigating,
preparing, prosecuting, or joining in any claims, counterclaims, causes of action, contested matter,
objection, defense or other proceeding, the purpose of which is to seek a judgment, order, declaration, or
similar relief (i) against the Agent, any of the Lenders, or their respective counsel or advisors, on account
of any claim arising on, before, or after the Petition Date, including, without limitation, a claim for lender
liability or pursuant to Section 105 or chapter 5 of the Bankruptcy Code; (ii) invalidating, setting aside,
avoiding, challenging, avoiding, subordinating, or raising any defenses to (A) any of the Obligations,
and/or Liens under this Agreement or other Loan Documents, (B) any of the Prepetition Obligations
and/or Prepetition Liens under the Prepetition Loan Documents; (iii) declaring any of the Loan
Documents or Prepetition Loan Documents to be invalid, not binding or unenforceable in any respect; (iv)
attempting to modify or restrict any of the rights or remedies granted to any of the Lenders under any of
the Loan Documents, the Financing Orders, any other order of the Court, or Applicable Law; (v) paying
any amount on account of any claims or equity interests arising before the commencement of the Cases
unless such payments are approved by an order of the Bankruptcy Court; or (vi) after the occurrence and
during the continuance of an Event of Default, paying any success, completion, back-end or similar fees.

                                          Single Loan. All Advances to the Borrowers and all of the
other Obligations of the Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general joint and several obligations of the Borrowers secured by all of the Collateral.

                                         Grants, Rights and Remedies. The Liens, the Security Interest
and the administrative priority granted pursuant to Article III may be independently granted by the Loan
Documents. This Agreement, the Interim DIP Order, the Final DIP Order and such other Loan
Documents supplement each other, and the grants, priorities, rights and remedies of the Agent hereunder
and thereunder are cumulative.

                                           Perfection. The Liens and Security Interest securing the
Obligations, as granted in Article III, shall be deemed valid and perfected by the entry of relevant
Financing Orders; provided that the Borrowers hereby authorize, and the Agent is hereby permitted, but is
not required, to file any financing statements, leasehold mortgages, security agreements, notices of Lien
or similar instruments in any jurisdiction or filing office or to take any other action in order to validate or
perfect the Liens and Security Interest granted by or pursuant to this Agreement, the Final DIP Order or
any other Loan Document. Notwithstanding the foregoing, the Borrowers agree, promptly upon the
request of the Agent (acting at the written direction of the Lenders), to take all actions to perfect a first
priority Lien in all or any portion of the Collateral (subject to the Permitted Existing Liens and the Carve-
Out).

                                          Waiver of Any Priming Rights. Each Borrower agrees on
behalf of itself and its bankruptcy estate, that for so long as any Obligations shall be outstanding, such
Borrower and such Borrower’s bankruptcy estate hereby irrevocably waive any right pursuant to Section
364(c) or 364(d) of the Bankruptcy Code or otherwise to grant any Lien or Security Interest of equal or




Active 41172987.3                                     17
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 61 of 123



greater priority than the Liens and Security Interest securing the Obligations or to approve a Claim of
equal or greater priority than the Obligations.

                                         Waiver of Claims to Surcharge. Subject to entry of the Final
Order, each Borrower and such Borrower’s bankruptcy estate hereby waive any claims to surcharge the
Collateral under Section 506(c) of the Bankruptcy Code.

                                        Joint and Several Liability of Borrowers.

                        Each Borrower is accepting joint and several liability hereunder and under
         the other Loan Documents in consideration of the financial accommodations to be
         provided by the Agent and the Lenders under this Agreement, for the mutual benefit,
         directly and indirectly, of each Borrower and in consideration of the undertakings of the
         other Borrowers to accept joint and several liability for the Obligations.

                         Each Borrower, jointly and severally, hereby irrevocably and
         unconditionally accepts, not merely as a surety but also as a co-debtor, joint and several
         liability with the other Borrowers, with respect to the payment and performance of all of
         the Obligations (including any Obligations arising under this Section 2.14), it being the
         intention of the parties hereto that all the Obligations shall be the joint and several
         obligations of each Borrower without preferences or distinction among them.

                        If and to the extent that any Borrower shall fail to make any payment with
         respect to any of the Obligations as and when due or to perform any of the Obligations in
         accordance with the terms thereof, then in each such event the other Borrowers will make
         such payment with respect to, or perform, such Obligation until such time as all of the
         Obligations (other than contingent indemnification and reimbursement obligations in
         respect of which no claim for payment has been asserted) are paid in full.

                         The Obligations of each Borrower under the provisions of this Section
         2.14 constitute the absolute and unconditional, full recourse Obligations of each
         Borrower enforceable against each Borrower to the full extent of its properties and assets,
         irrespective of the validity or enforceability of the provisions of this Agreement (other
         than this Section 2.14(d)) or any other circumstances whatsoever.

                        Except as otherwise expressly provided in this Agreement, each Borrower
         hereby waives (i) notice of acceptance of its joint and several liability, (ii) notice of the
         occurrence of any Default, Event of Default, or of any demand for any payment under
         this Agreement (other than notices expressly provided for in this Agreement, (iii) notice
         of any action at any time taken or omitted by Agent or Lenders under or in respect of any
         of the Obligations, (iv) any requirement of diligence or to mitigate damages and (v) to the
         extent permitted by Applicable Law, all demands, notices and other formalities of every
         kind in connection with this Agreement (except as otherwise provided in this
         Agreement). Each Borrower hereby assents to, and waives notice of, any extension or
         postponement of the time for the payment of any of the Obligations, the acceptance of
         any payment of any of the Obligations, the acceptance of any partial payment thereon,
         any waiver, consent or other action or acquiescence by Agent or Lenders at any time or
         times in respect of any default by any Borrower in the performance or satisfaction of any


Active 41172987.3                                 18
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 62 of 123



         term, covenant, condition or provision of this Agreement, any and all other indulgences
         whatsoever by Agent or Lenders in respect of any of the Obligations, and the taking,
         addition, substitution or release, in whole or in part, at any time or times, of any security
         for any of the Obligations or the addition, substitution or release, in whole or in part, of
         any Borrower. Without limiting the generality of the foregoing, each Borrower assents to
         any other action or delay in acting or failure to act on the part of any Agent or Lender
         with respect to the failure by any Borrower to comply with any of its respective
         Obligations, including, without limitation, any failure strictly or diligently to assert any
         right or to pursue any remedy or to comply fully with applicable laws or regulations
         thereunder, which might, but for the provisions of this Section 2.14 afford grounds for
         terminating, discharging or relieving any Borrower, in whole or in part, from any of its
         Obligations under this Section 2.14, it being the intention of each Borrower that, so long
         as any of the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
         under this Section 2.14 shall not be discharged except by performance and then only to
         the extent of such performance. The Obligations of each Borrower under this Section
         2.14 shall not be diminished or rendered unenforceable by any winding up,
         reorganization, arrangement, liquidation, reconstruction or similar proceeding with
         respect to any other Borrower or any Agent or Lender.

                        Each Borrower represents and warrants to Agent and Lenders that such
         Borrower is currently informed of the financial condition of Borrowers and of all other
         circumstances which a diligent inquiry would reveal and which bear upon the risk of
         nonpayment of the Obligations. Each Borrower further represents and warrants to Agent
         and Lenders that such Borrower has read and understands the terms and conditions of the
         Loan Documents. Each Borrower hereby covenants that such Borrower will continue to
         keep informed of Borrowers’ financial condition and of all other circumstances which
         bear upon the risk of nonpayment or nonperformance of the Obligations.

                         The provisions of this Section 2.14 are made for the benefit of Agent, each
         Lender and their respective successors and assigns, and may be enforced by it or them
         from time to time against any or all Borrowers as often as occasion therefor may arise
         and without requirement on the part of Agent, any Lender, or any of their successors or
         assigns to exercise any of its or their rights against any Borrower or to exhaust any
         remedies available to it or them against any Borrower or to resort to any other source or
         means of obtaining payment of any of the Obligations hereunder or to elect any other
         remedy. The provisions of this Section 2.14 shall remain in effect until all of the
         Obligations (other than contingent indemnification and reimbursement obligations in
         respect of which no claim for payment has been asserted) shall have been paid in full or
         otherwise fully satisfied. If at any time, any payment, or any part thereof, made in
         respect of any of the Obligations, is rescinded or must otherwise be restored or returned
         by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
         Borrower, or otherwise, the provisions of this Section 2.14 will forthwith be reinstated in
         effect, as though such payment had not been made.

                        Each Borrower hereby agrees that it will not enforce any of its rights of
         contribution or subrogation against any other Borrower with respect to any liability
         incurred by it hereunder or under any of the other Loan Documents, any payments made


Active 41172987.3                                 19
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 63 of 123



         by it to Agent or Lenders with respect to any of the Obligations or any collateral security
         therefor until such time as all of the Obligations (other than contingent indemnification
         and reimbursement obligations in respect of which no claim for payment has been
         asserted) have been paid in full in cash. Any claim which any Borrower may have
         against any other Borrower with respect to any payments to Agent or any Lender
         hereunder are hereby expressly made subordinate and junior in right of payment, without
         limitation as to any increases in the Obligations arising hereunder, to the prior payment in
         full in cash of the Obligations (other than contingent indemnification and reimbursement
         obligations in respect of which no claim for payment has been asserted).

                         Each Borrower hereby agrees that after the occurrence and during the
         continuance of any Default or Event of Default, such Borrower will not demand, sue for
         or otherwise attempt to collect any indebtedness of any other Borrower owing to such
         Borrower until the Obligations (other than contingent indemnification and reimbursement
         obligations in respect of which no claim for payment has been asserted) shall have been
         paid in full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
         collect, enforce or receive any amounts in respect of such indebtedness, such amounts
         shall be collected, enforced and received by such Borrower as trustee for Agent, and such
         Borrower shall deliver any such amounts to Agent for application to the Obligations in
         accordance with the terms of this Agreement.

                                              ARTICLE III

                                 SECURITY INTEREST; SETOFF

                                         Grant of Security Interest. Each Borrower hereby pledges,
assigns and grants to the Agent for the benefit of the Secured Parties (i) in accordance with Sections
364(c)(2) and 364(d) of the Bankruptcy Code a valid, automatically properly perfected, enforceable and
non-avoidable continuing first priority priming Lien and security interest (subject only to the Permitted
Existing Liens and the Carve-Out), in such Borrower’s Collateral, and (ii) in accordance with Section
364(c)(3) of the Bankruptcy Code, a valid, automatically properly perfected, enforceable and non-
avoidable continuing second priority Lien and security interest in such Borrower’s Collateral that is
subject to a Permitted Existing Lien ((i) and (ii) collectively referred to as the “Security Interest”), as
security for the payment and performance of the Obligations due hereunder.

                                          Lien Perfection; Further Assurances. The Financing Orders
shall be sufficient and conclusive evidence of the validity, perfection and priorities of the Agent’s Liens
upon the Collateral, without the necessity of filing or recording any financing statement, assignment,
mortgage, leasehold mortgage, or other instrument or document which may otherwise be required under
the law of any jurisdiction or the taking of any other action to validate or perfect the Liens of the Agent in
and to the Collateral or to entitle the Agent to the priorities granted herein; provided that the Borrowers
shall execute such instruments, assignments, mortgages, or documents as are necessary to perfect the
Agent’s Liens upon any of the Collateral and shall take such other action as may be reasonably required
to perfect or to continue the perfection of the Agent’s Liens upon the Collateral. Each Borrower hereby
irrevocably authorizes the Agent at any time and from time to time to file in any UCC jurisdiction any
initial financing statements and amendments thereto that (a) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the State of New York, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information required by part 5 of Article 9 of


Active 41172987.3                                    20
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 64 of 123



the UCC of the State of New York, for the sufficiency or filing office acceptance of any financing
statement or amendment. The Borrowers agree to furnish any such information to the Agent promptly
upon request (acting at the written direction of the Lenders). The Borrowers also ratify their authorization
for the Agent to have filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof. No such filing or recordation shall be necessary or required in
order to create or perfect any such Lien. At the Agent’s request (acting at the written direction of the
Lenders), the Borrowers shall also promptly execute or cause to be executed and shall deliver to the
Agent any and all documents, instruments and agreements deemed necessary by the Agent (at the written
direction of the Lenders) to give effect to or carry out the terms or intent of the Loan Documents
hereunder.

                                         Superpriority Administrative Expense Claim. Subject to and
subordinate only to the Carve-Out, the Obligations of the Borrowers arising hereunder shall constitute
allowed super-priority administrative claims in accordance with Sections 364(c)(1) and 507(b) of the
Bankruptcy Code, which claims shall have priority in right of payment over any and all other obligations,
liabilities and indebtedness of the Borrowers, now in existence or hereafter incurred by the Borrowers and
over any and all administrative expenses or priority claims of the kind specified in, or ordered pursuant to,
inter alia, Bankruptcy Code §§ 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c),
546(d), or 726 (to the extent permitted by Applicable Law), and/or 364(c)(1), and any other provision of
the Bankruptcy Code (including, subject to entry of the Final DIP Order, section 506(c)) (the “Super-
Priority Claims”), whether or not such expenses or claims may become secured by a judgment lien or
other non-consensual lien, levy or attachment, which allowed claims shall be payable from and have
recourse to all pre- and post-petition property of the Borrowers and all proceeds thereof (excluding
proceeds of Avoidance Actions until the Final DIP Order Entry Date).

                                         Notification of Account Debtors and Other Obligors. The
Agent (acting at the written request of the Lenders) may, at any time during a Default Period, notify any
account debtor or other Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Agent for security and shall be paid directly to the Agent. The Borrowers
will join in giving such notice if the Agent so requests. At any time after the Borrowers or the Agent
gives such notice to an account debtor or other obligor, the Agent may, but need not, in the Agent’s name
or in a Borrower’s name, demand, sue for, collect or receive any money or property at any time payable
or receivable on account of, or securing, any such right to payment, or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor. Upon the occurrence of an
Event of Default and during the related Default Period, the Agent (at the written direction of the Lenders)
may, in the Agent’s name or in a Borrower’s name, as such Borrower’s agent and attorney-in-fact, notify
the United States Postal Service for delivery of such Borrower’s mail to any address designated by the
Agent; provided that the Agent shall also notify such Borrower promptly after it provides such notice to
the United States Postal Service, and/or otherwise intercept such Borrower’s mail, and receive, open and
dispose of such Borrower’s mail, applying all Collateral as permitted under this Agreement and holding
all other mail for such Borrower’s account or forwarding such mail to such Borrower’s last known
address.

                                         Assignment of Insurance. As additional security for the
payment and performance of the Obligations, the Borrowers hereby assign to the Agent any and all
monies (including proceeds of insurance and refunds of unearned premiums (except as may otherwise be
provided in any premium finance agreement to which a Borrower is or may be a party) due or to become
due under, and all other rights of the Borrowers with respect to, any and all policies of insurance now or
at any time hereafter covering the Collateral or any evidence thereof or any business records or valuable
papers pertaining thereto, and the Borrowers hereby direct the issuer of any such policy to pay all such


Active 41172987.3                                    21
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 65 of 123



monies directly to the Agent. At any time, during a Default Period, the Agent (acting at the written
direction of the Lenders) may (but need not), in the Agent’s name or in a Borrower’s name, execute and
deliver proof of claim, receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim against the issuer of any
such policy. During a Default Period, any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies), or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to the Agent to be
applied, at the option of the Lenders, either to the prepayment of the Obligations or shall be disbursed to
the Borrowers under staged payment terms reasonably satisfactory to the Lenders for application to the
cost of repairs, replacements, or restorations. Any such repairs, replacements, or restorations shall be
effected with reasonable promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

                                          License. Subject to Section 7.2 hereof, without limiting the
generality of any other Security Document, the Borrowers hereby grant to the Agent for so long as any
Obligations remain outstanding hereunder a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all Intellectual Property Rights of the Borrowers following an Event of Default for the
sole and limited purpose of selling, licensing, leasing or otherwise disposing of any or all Collateral
during any Default Period.

                                         Setoff. During a Default Period, each of the Agent and the
Lenders may at any time or from time to time, at its sole discretion and without demand and without
notice to anyone, set off any liability owed to a Borrower by the Agent or any Lender, as applicable,
whether or not due, against any outstanding Obligations that are due and payable under the Loan
Documents.

                                         Agent Appointed Attorney-in-Fact. Each Borrower hereby
irrevocably designates, makes, constitutes and appoints the Agent such Borrower’s attorney-in-fact, with
full authority in the place and stead of such Borrower and in the name of such Borrower or otherwise,
from time to time in the Agent’s discretion, with or without notice to or the consent of such Borrower and
at such Borrower’s expense, to take any action and to execute any instrument which the Agent may deem
necessary or advisable to accomplish the purposes of this Agreement.

                                          Collateral. The Agent’s duty of care with respect to Collateral
in its possession (as imposed by Applicable Law) shall be deemed fulfilled if it exercises reasonable care
in physically keeping such Collateral, or in the case of Collateral in the custody or possession of a bailee
or other third Person, exercises reasonable care in the selection of the bailee or other third Person, and the
Agent need not otherwise preserve, protect, insure or care for any Collateral. The Agent shall not be
obligated to preserve any rights the Borrowers may have against prior parties, to realize on the Collateral
at all or in any particular manner or order or to apply any cash proceeds of the Collateral in any particular
order of application. The Agent has no obligation to clean up or otherwise prepare the Collateral for sale.
Each Borrower waives any right it may have to require the Agent to pursue any third Person for any of the
Obligations.

                                         Survival. The Liens, lien priority, administrative priorities and
other rights and remedies granted to the Agent pursuant to this Agreement, the Financing Orders and the
other Loan Documents (specifically including, but not limited to, the existence, perfection and priority of
the Liens and security interests provided herein and therein, and the administrative priority provided
herein and therein) shall not be modified, altered or impaired in any manner by any other financing or
extension of credit or incurrence of debt by the Borrowers (pursuant to Section 364 of the Bankruptcy
Code or otherwise), or by any dismissal or conversion of the Cases, or by any other act or omission


Active 41172987.3                                    22
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 66 of 123



whatsoever. Without limitation, notwithstanding any such order, financing, extension, incurrence,
dismissal, conversion, act or omission:

                         except for the Permitted Existing Liens, no costs or expenses of
         administration that have been or may be incurred in the Cases or any conversion of the
         same or in any other proceedings related thereto, and no priority Claims, are or will be
         prior to or on a parity with any Claim of the Agent or the Lenders against the Borrowers
         in respect of any Obligations;

                         except for the Permitted Existing Liens, the Liens in favor of the Agent set
         forth in Section 3.1 shall constitute valid and perfected priming first priority Liens and
         security interests and shall be prior to all other Liens and security interests, now existing
         or hereafter arising, in favor of any other creditor or any other Person whatsoever; and

                       the Liens in favor of the Agent set forth herein and in the other Loan
         Documents shall continue to be valid and perfected without the necessity that the Agent
         file or record financing statements, mortgages or otherwise perfect its Lien under
         applicable non-bankruptcy law.

                                               ARTICLE IV

                                      CONDITIONS OF LENDING

                                          Conditions Precedent to Initial Advances. The Lenders’
obligations to make the Initial Advance hereunder shall be subject to each of the following conditions
precedent (the making of any Initial Advance by the Lenders being conclusively deemed to be its
satisfaction or waiver of the conditions precedent contained in this Section 4.1):

                        The Agent shall have received all of the following, each properly executed
         by the appropriate party and in form and substance satisfactory to the Lenders:

                           (i)     This Agreement;

                           (ii)    The Notes (if requested);

                           (iii)   A Notice of Borrowing with respect to such Advance;

                           (iv)   The Approved Budget, in form and substance satisfactory to the
                    Agent and the Lenders;

                           (v)     A Customer Identification Information form and such other forms
                    and verification as the Lenders may need to comply with the U.S.A. Patriot Act;

                             (vi)   A copy of the Constituent Documents of each Borrower, which
                    shall, to the extent applicable, be certified as of a recent date prior to the Closing
                    Date by the appropriate Governmental Authority; and




Active 41172987.3                                    23
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 67 of 123



                           (vii) Such other documents as the Agent or the Lenders in their
                    reasonable discretion may require including, for avoidance of doubt, all other
                    Loan Documents;

                       The Borrowers shall have paid the reasonable, out-of-pocket expenses of
         the Agent and the Lenders associated with the preparation, execution, delivery and
         administration of this Agreement and the other Loan Documents (including the
         reasonable fees, disbursements and other charges of counsel) prior to the Petition Date
         and shall have provided retainers in the aggregate principal amount of $150,000 to the
         Agent’s and the Lenders’ professionals prior to the Petition Date;

                        The Borrowers shall represent to the Lenders that there are no defaults
         under any of their Material Contracts due to the action or inaction of the Borrowers
         occurring after the filing of the Cases, except based solely upon the commencement of
         the Cases or unpaid prepetition obligations;

                        The Bankruptcy Court shall have entered the Interim DIP Order, in form
         and substance satisfactory to the Lenders, in their reasonable discretion, within three (3)
         Business Days of the Petition Date, and such order shall be in full force and effect and
         shall not have been modified or amended (unless otherwise approved by the Lenders),
         reversed, stayed or appealed or subject to a motion for re-argument or reconsideration;

                        The Agent and the Lenders shall have received evidence, in form and
         substance reasonably satisfactory to the Lenders, that the Borrowers have obtained all
         requisite consents and approvals in connection with the filing of the Cases and the
         execution, delivery, and performance of this Agreement and the other Loan Documents;

                         No action, proceeding, investigation, regulation or legislation shall have
         been instituted or threatened before any Governmental Authority to enjoin, restrain or
         prohibit, or to obtain damages in respect of, or which is related to or arises out of this
         Agreement or any of the other Loan Documents or the consummation of the transactions
         contemplated hereby and thereby and which, in Lenders’ reasonable judgment, would
         make it inadvisable to consummate the transactions contemplated by this Agreement or
         any of the other Loan Documents;

                        The Borrowers shall have filed the Cases in the Bankruptcy Court on or
         before July 9, 2019, and the Borrowers shall be debtors and debtors in possession under
         chapter 11 of the Bankruptcy Code;

                         All “first day” motions and applications shall have been filed, and all
         orders with respect thereto, and any other orders entered in the Cases prior to the Closing
         Date shall be in form and substance reasonably satisfactory to the Lenders;

                        All fees required to be paid on the Closing Date under this Agreement
         shall have been paid;




Active 41172987.3                                 24
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 68 of 123



                      The aggregate cash balance in the Borrowers’ bank accounts shall not
         exceed $1,000,000 plus the total aggregate amount of disbursements projected for the
         subsequent week; and

                       The Borrowers shall have timely and fully satisfied any and all applicable
         Milestones required to be satisfied under Section 6.21 on or prior to the date the
         Borrower requests the Initial Advance to be made.

                                          Conditions Precedent to All Advances. The Lenders’
obligations to make any Advance hereunder shall be subject to each of the following conditions precedent
(the making of any Advance by the Lenders being conclusively deemed to be its satisfaction or waiver of
the conditions precedent with respect to such Advance):

                         The representations and warranties of the Borrower contained in Article V
         shall be true and correct in all respects on and as of the date of such Advance as though
         made on and as of such date, except to the extent that such representations and warranties
         relate solely to an earlier date, in which case such representations and warranties shall be
         true and correct in all respects on and as of such specific date;

                        No Default or Event of Default shall have occurred and be continuing on
         the date of making of such Advance, nor shall either result from the making thereof;

                        (x) Prior to the Final DIP Order Entry Date, the Interim DIP Order shall
         have been entered and be in full force and effect and (y) on and after the Final DIP Order
         Entry Date, the Final DIP Order shall have been entered and be in full force and effect;

                       The Borrowers shall have timely and fully satisfied any and all applicable
         Milestones required to be satisfied under Section 6.21 on or prior to the date of the
         requested Advance.

                        The Agent shall have received a Notice of Borrowing with respect to such
         Advance.

                       The Approved Budget shall be in form and substance satisfactory to the
         Agent and the Lenders;

                       The Agent and the Lenders shall have received such other approvals or
         documents as the Agent and the Lenders may reasonably request;

                         No injunction, writ, restraining order, or other order of any nature
         restricting or prohibiting, directly or indirectly, the extending of such credit shall have
         been issued and remain in force by any Governmental Authority against the Borrower or
         Lenders;

                       For any Advance other than the Initial Advance, the aggregate cash
         balance in the Borrowers’ bank accounts shall not exceed $500,000 plus the total
         aggregate amount of disbursements projected for the subsequent week; and



Active 41172987.3                                 25
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 69 of 123



                         The Lenders shall have received a certificate signed by the Borrowers’
         chief financial officer certifying the Borrowers’ satisfaction of each of the foregoing
         conditions set forth in this Section 4.2 as of the date of each requested Advance.



                                              ARTICLE V

                           REPRESENTATIONS AND WARRANTIES

               The Borrowers jointly and severally represent and warrant to the Agent and the
Lenders as follows:

                                          Existence and Power; Chief Executive Office. Each
Borrower is a corporation or limited liability company, as the case may be, duly incorporated or organized
and validly existing under the laws of the jurisdiction of its incorporation or organization, and is duly
licensed or qualified to transact business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or qualification necessary,
except where failure so to be licensed or qualified would not have a Material Adverse Effect. Each
Borrower has all requisite power to conduct its business, to own its properties and to execute and deliver,
and to perform all of its obligations under, the Loan Documents to which it is a party.

                                         Authorization of Borrowing; No Conflict as to Law or
     Agreements. The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party and the borrowings from time to time hereunder have been duly authorized by all
necessary corporate or limited liability action on the part of such Borrower and do not and will not (i)
require any authorization, consent or approval by, or registration, declaration or filing with, or notice to,
any governmental department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any third party, except the entry of Interim DIP Order and the Final DIP Order and except such
authorizations, consents, approvals, registrations, declarations, filings or notices as has been obtained,
accomplished or given prior to the date hereof, (ii) violate any provision of any law, rule or regulation
(including Regulation X of the Board of Governors of the Federal Reserve System) or of any order, writ,
injunction or decree presently in effect having applicability to such Borrower, (iii) violate such
Borrower’s Constituent Documents, or (iv) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties now owned or hereafter
acquired by such Borrower, or (iv) permit any party to a Material Contract to exercise a remedy
terminating such Material Contract or against property of the Borrowers.

                                         Binding Agreement. This Agreement and each of the Loan
Documents to which a Borrower is a party is a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms and conditions, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).

                                         Subsidiaries. Each Borrower has no Subsidiaries that are not
Borrowers themselves.

                                         Litigation. Except as set forth in Schedule 5.5 attached hereto
or as disclosed in the Cases, as of the date of this Agreement, there are no actions, suits or proceedings


Active 41172987.3                                    26
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 70 of 123



pending or, to a Borrower’s knowledge, threatened against or affecting a Borrower or the properties of a
Borrower before any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, if determined adversely, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

                                          Regulation U. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no part of the proceeds of
any Advance will be used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Taxes. Except as set forth on Schedule 5.7 attached
hereto or as disclosed in the Cases, the Borrowers have (i) paid or caused to be paid to the proper
authorities when due all federal, state, provincial, and local taxes required to be withheld by the
Borrowers, (ii) filed all federal, provincial, state and local tax returns which, to the Borrowers’
knowledge, are required to be filed, and (iii) paid or caused to be paid to the respective taxing authorities
all taxes as shown on said returns or on any assessment received by the Borrowers to the extent such taxes
have become due, except, in each case, taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Borrower has set aside on its books adequate reserves.

                                           Titles and Liens. Each Borrower has good and absolute title to
all of its tangible personal property free and clear of all Liens other than the Permitted Existing Liens and
Permitted Encumbrances.

                                         Intellectual Property Rights.

                         Owned Intellectual Property. Schedule 5.9 attached hereto is a complete
         list of all material Intellectual Property Rights for which a Borrower is an owner of
         record as of the date of this Agreement (the “Owned Intellectual Property”). Except as
         disclosed on Schedule 5.9, (i) each Borrower owns its material Owned Intellectual
         Property free and clear of all restrictions (including covenants not to sue a third party),
         court orders, injunctions, decrees, writs or Liens, whether by written agreement or
         otherwise, other than Permitted Existing Liens or Permitted Encumbrances, (ii) no Person
         other than such Borrower owns or, except under content sharing licenses granted in the
         ordinary course of business or as set forth on Schedule 5.9, has been granted any right in
         the material Owned Intellectual Property, (iii) all material Owned Intellectual Property is
         valid, subsisting and enforceable, and (iv) such Borrower has taken all commercially
         reasonable action necessary to maintain and protect the material Owned Intellectual
         Property.

                        Intellectual Property Rights Licensed from Others. Schedule 5.9 is a
         complete list of all agreements under which a Borrower has licensed Intellectual Property
         Rights from another Person (the “Licensed Intellectual Property”) as of the date of this
         Agreement other than content sharing licenses granted in the ordinary course of business
         and readily available, non-negotiated licenses of computer software and other intellectual
         property used solely for performing accounting, word processing and similar
         administrative tasks. Except as disclosed on Schedule 5.9, the Borrower’s licenses to use
         the Licensed Intellectual Property are free and clear of all restrictions, Liens (other than
         Permitted Existing Liens and Permitted Encumbrances), court orders, injunctions,
         decrees, or writs, whether by written agreement or otherwise. Except as disclosed on
         Schedule 5.9, the Borrower is not obligated or under any liability whatsoever to make any


Active 41172987.3                                    27
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 71 of 123



         payments of a material nature by way of royalties, fees or otherwise to any owner of,
         licensor of, or other claimant to, any Intellectual Property Rights.

                         Infringement. Except as disclosed on Schedule 5.9, no Borrower has
         knowledge of, or has received any written claim or notice alleging, any Infringement of
         another Person’s Intellectual Property Rights (including any written claim that such
         Borrower must license or refrain from using the Intellectual Property Rights of any third
         party) nor, to such Borrower’s knowledge, is there any such threatened claim.

                                          Real Property. Schedule 5.10 attached hereto sets forth each
lease or sublease for real property to which a Borrower is a party (each a “Leased Real Property”) and all
fee owned real properties owned by a Borrower (each an “Owned Real Property”). Except as described
on Schedule 5.10 attached hereto, each lease or sublease for the Leased Real Property is valid and
enforceable in accordance with its terms and is in full force and effect, other than as a result of the
commencement of the Cases. Except as described on Schedule 5.10, no default by any Borrower or, to
the Borrowers’ knowledge, each other Person that is a party to any lease or sublease for the Leased Real
Property exists other than as a result of the commencement of the Cases. No Equipment, Inventory or
other tangible personal property included in the Collateral is located at any real estate location other than
the Leased Real Property or the Owned Real Property.

                                          Indebtedness. Borrowers have no Indebtedness (other than (i)
the Prepetition Obligations, (ii) the Indebtedness described on Schedules 6.3(f) and 6.3(i) and (iii) the
Indebtedness owing under the Siena Revolving Loan Agreement) outstanding immediately prior to the
Closing Date in excess of $50,000 that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date.

                                          Deposit Accounts and Securities Accounts. Set forth on
Schedule 5.12 is a listing of all of the Borrowers’ deposit accounts and securities accounts, including,
with respect to each bank or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with such Person.

                                          Complete Disclosure.         All financial statements and other
factual information taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about the Borrower’s industry)
furnished on or before the date hereof by or on behalf of the Borrowers in writing to the Lenders or their
advisors (including all information contained in the Schedules hereto or in the other Loan Documents) for
purposes of or in connection with this Agreement or the other Loan Documents, and all other such factual
information taken as a whole (other than forward-looking information and projections and information of
a general economic nature and general information about the Borrowers’ industry) hereafter furnished by
or on behalf of the Borrowers in writing to the Lenders or their advisors has been, is, and will be, true and
accurate, in all material respects, on the date as of which such information is dated or certified (and giving
effects to all supplements and updates thereto) and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

                                        Leases. Except defaults solely as a result of the filing of the
Cases, the Borrowers enjoy peaceful and undisturbed possession under all Material Leases, and all such
Material Leases are valid and subsisting and no material default by the Borrowers has occurred after the
filing of the Cases under any of them.



Active 41172987.3                                    28
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 72 of 123



                                          Material Contracts.       Other than arising as a result of the
commencement of the Cases, and except for matters which, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each Material Contract (other than
those that have expired at the end of their normal terms) (a) is in full force and effect and is binding upon
and enforceable against the Borrowers and, to the Borrowers’ knowledge, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or modified, and (c) is not in
default in any material respect due to the action or inaction of the Borrowers occurring after the filing of
the Cases except any defaults based on unpaid prepetition obligations. The Borrowers are not obligated
to pay any service or management fee to any Affiliate of any such Borrower that is not a Borrower under
this Agreement.

                                          Environmental Condition. Except to the extent that any of the
matters referred to in clauses (a), (b), and (d) below could not reasonably be expected to result in a
Material Adverse Effect, (a) to the Borrowers’ knowledge, none of the Borrowers’ properties or assets
have ever been used by the Borrowers or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to the Borrowers’ knowledge, none of the Borrowers’ properties
or assets has ever been designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) the Borrowers have never received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real Property owned or
operated by the Borrowers, and (d) neither the Borrowers nor any of their facilities or operations is
subject to any outstanding written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or any material liability or obligation arising from, or in connection with, any
Environmental Law.

                                         Employee Benefits. Schedule 5.17 attached hereto sets forth
all Benefit Plans of the Borrowers and their ERISA Affiliates (if any) or for the benefit of the employees
of the Borrowers, including a brief description thereof. The Borrowers are in compliance with, and have
performed all obligations under such Benefit Plans, including having made all contributions required in
respect of such Benefit Plans, except to the extent that such failure to comply, perform or make required
contributions could not reasonably be expected to result in a Material Adverse Effect.

                                           Fraudulent Transfer. No transfer of property is being made by
the Borrowers and no obligation is being incurred by the Borrowers in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to hinder, delay, or defraud
either present or future creditors of the Borrowers.

                                       No Material Adverse Effect. Other than arising as the result
of the commencement of the Cases, since the Petition Date, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material Adverse Effect with respect to
the Borrowers.

                                           Compliance with Laws. The Borrower (a) is not in violation
of any applicable laws, rules, regulations, executive orders, or codes (including Environmental Laws)
that, individually or in the aggregate, could reasonably be expected to result in a Material Adverse Effect,
and (b) is not subject to or in default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.



Active 41172987.3                                     29
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 73 of 123



                                          U.S.A. Patriot Act. To the extent applicable, each Borrower is
in compliance, in all material respects, with the (i) Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order relating thereto, and (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (the “U.S.A. Patriot Act”). No part of the proceeds of the Advances will be used, directly or
indirectly, for any payments to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

                                          OFAC. No Borrower nor any of its Subsidiaries, (i) is a person
who is listed under Annex A to, or whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of, Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.
Reg. 49079(2001)); (ii) engages in any dealings or transactions prohibited by Section 2 of such executive
order, or is otherwise associated with any such person in any manner violative of Section 2; (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order; (iv) is otherwise blocked, subject to sanctions under or engaged in any activity in
violation of any other economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing; or (v) is a person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or is under common control
with any entity or person listed in clauses (i) through (iv) of this subsection.

                                          Approved Budget. Attached hereto as Exhibit C is a true and
complete copy of the Approved Budget, in form and substance satisfactory to the Lenders. The Approved
Budget has been prepared on a reasonable basis and represents (and as of the date on which any other
Approved Budget is delivered to Lenders, such additional Approved Budget represents) the Borrowers’
good faith estimate, based on diligent investigation, on the date such Approved Budget is delivered, of the
Borrowers’ future performance for the periods covered thereby based upon the Borrowers’ good faith
assumptions believed by the Borrowers to be reasonable at the time of the delivery thereof to the Lenders
or their advisors. The Borrowers are not aware of any information that would lead them to believe that
such Approved Budget is not attainable.

                                           Financing Orders. The Interim DIP Order and, at all times
after its entry by the Bankruptcy Court, the Final DIP Order, has been duly entered, is valid, subsisting
and continuing (and provides for, among other things, a valid, perfected, continuing, enforceable, non-
avoidable first priority priming Lien on the Collateral of each Borrower in favor of the Agent) and except
as otherwise expressly consented to by the Lenders, has not been vacated, modified, reversed on appeal,
or vacated or modified by any bankruptcy or district court judge and is not subject to any pending stay.
On and after the date any other Financing Order is entered by the Bankruptcy Court, such other Financing
Order shall have been duly entered, valid, subsisting and continuing and except as otherwise expressly
consented to by the Lenders, shall not have been vacated, modified, reversed on appeal, or vacated or
modified by any bankruptcy or district court judge and shall not be subject to any pending stay.

                                            Super-Priority Claims. All Obligations of the Debtors incurred
during the pendency of the Cases, in addition to being secured by the Collateral, constitute Super-Priority
Claims, as more fully set forth in the Financing Orders, subject to the Carve-Out and any other Super-
Priority Claims to the extent set forth in the Financing Orders.



Active 41172987.3                                     30
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 74 of 123



                                            ARTICLE VI

                                            COVENANTS

               The Borrowers will comply with the following requirements, unless the Lenders
shall otherwise consent in writing:

                                            Reporting Requirements. The Borrowers will (i) hold weekly
telephonic conference calls with their advisors, the Lenders and advisors to the Lenders during which the
Borrowers and their advisors shall report on, among other things, any material developments in the Cases,
and (ii) deliver, or cause to be delivered, to the Agent and the Lenders each of the following:

                        Annual Financial Statements. Within one hundred and twenty (120) days
         after the end of each fiscal year, commencing with the fiscal year ending December 31,
         2019, unaudited financial statements of Holdings and its respective Subsidiaries on a
         consolidated basis, including, but not limited to, statements of income and cash flows for
         such fiscal year and the balance sheet as at the end of such fiscal year, all prepared in
         accordance with GAAP, and in reasonable detail.

                         Quarterly Financial Statements. Within forty-five (45) days after the end
         of each of the first three fiscal quarters of each fiscal year, commencing with the fiscal
         quarter ending June 30, 2019, an unaudited balance sheet of Holdings and its respective
         Subsidiaries, on a consolidated basis and unaudited statements of income and cash flows
         of Holdings and its Subsidiaries on a consolidated basis, reflecting results of operations
         from the beginning of the fiscal year to the end of such fiscal quarter and for such fiscal
         quarter, in each case, presenting fairly in all material respects the financial condition and
         results of operations of Holdings and its Subsidiaries on a consolidated basis in
         accordance with GAAP consistently applied, subject to normal year-end audit
         adjustments and the absence of footnotes. Each such balance sheet, statement of income
         and statement of cash flows shall set forth comparisons of the figures for the current
         fiscal quarter and the current year-to-date with the figures for the same fiscal quarter and
         year-to-date period of the immediately preceding fiscal year.

                        Monthly Reports. Within fourteen (14) days after the end of each fiscal
         month, a report, in form and detail reasonably acceptable to the Agent and the Lenders
         and certified by the Borrowers’ chief financial officer, showing Borrowers' management-
         prepared draft financial statements for such fiscal month, including balance sheet,
         statement of operations and summary of cash activity for such month.

                        Budget. (i) Prior to 5:00 p.m. (prevailing Eastern time) on the fourth
         Business Day of the calendar week following the Petition Date and on such Business Day
         of every calendar week thereafter, an updated cash flow projection covering the next 9-
         week period, in form and substance reasonably acceptable to the Lenders and (y) prior to
         5:00 p.m. (prevailing Eastern time) on the fourth Business Day of every calendar week
         following the Petition Date, a budget compliance report showing all variances by line-
         item on a week-by-week and cumulative basis from the amounts set forth in the
         Approved Budget for such period, together with a certification from the Borrowers’ chief


Active 41172987.3                                  31
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 75 of 123



         financial officer or chief restructuring officer that no deviation from the Approved
         Budget for such period in excess of the permitted deviations set forth in Section 6.20 has
         occurred. The Approved Budget may be updated, modified or supplemented (with the
         consent of the Lenders and/or at the reasonable request of the Lenders) from time to time,
         and each such updated, modified or supplemented budget shall be approved by, and in
         form and substance satisfactory to, the Lenders and no such updated, modified or
         supplemented budget shall be effective until so approved and once so approved shall be
         deemed an Approved Budget; provided, that during the fifth (5th) week of the initial
         Approved Budget (and the fifth (5th) week of each successive Approved Budget
         thereafter), the Borrowers shall submit a budget for the next successive nine week period
         to the Lenders, which budget shall be in form and substance acceptable to the Lenders,
         and approved by the Lenders; provided, further, that in the event that the Lenders cannot,
         while acting in good faith, agree as to an updated, modified or supplemented budget, the
         most recent Approved Budget shall remain in effect.

                         Litigation. Immediately after the commencement thereof, notice in
         writing of all litigation and proceedings against a Borrower before any governmental or
         regulatory agency, other than claims, litigation or proceedings under the Cases.

                       Defaults. Promptly after a Borrower becomes aware of a Default, an
         Event of Default or a Material Adverse Effect, notice in writing of such occurrence.

                        Collateral. Promptly upon knowledge thereof, notice in writing of any
         loss of or material damage to any Collateral with a fair market value in excess of
         $500,000 or of any substantial adverse change in any Collateral with a fair market value
         in excess of $500,000.

                        Violations of Law. Promptly upon knowledge thereof, notice in writing of
         a Borrower’s violation in any respect of any law, rule or regulation that has or could
         reasonably be expected to result in a Material Adverse Effect.

                          Chapter 11 Case Pleadings. Advance copies of all applications, motions,
         and pleadings of any kind to be filed by a Borrower in the Cases not later than two days
         prior to the filing thereof (or upon such lesser notice acceptable to the Agent in its sole
         discretion).

                        Committee Reports. Promptly after sending thereof, copies of all
         financial reports given by a Borrower to any Committee in the Cases, other than any such
         reports subject to privilege; provided that such Borrower may redact any confidential
         information contained in any such report if such Borrower provides to the Agent a
         summary of the nature of the information so redacted.

                        Other Information. Such other information reasonably related to the
         Obligations, the Collateral, the Loan Documents or the transactions contemplated hereby
         or thereby (including access to the Borrowers’ books, records, personnel and advisors) as
         the Agent (acting at the written request of the Lenders) may reasonably request.

                                       Permitted Existing Liens; Financing Statements.


Active 41172987.3                                32
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 76 of 123



                         The Borrowers will not create, incur or suffer to exist any Lien upon any
         of their assets, now owned or hereafter acquired, to secure any Indebtedness; excluding,
         however, from the operation of the foregoing, the following:

                          (i)    Liens granted in connection with the Siena Revolving Loan
                    Agreement and super-priority adequate protection claims in connection therewith;

                            (ii)   Liens in favor of the agent and the lenders under the Prepetition
                    Term Loan Agreement, and any replacement Liens and super-priority adequate
                    protection claims in connection therewith;

                           (iii)   Liens existing as of the Closing Date and described on Schedule
                    6.2;

                           (iv)    the Security Interest and Liens created by the Security Documents.

                       The Borrowers will not amend any financing statements in favor of the
         Agent or the Lenders except as permitted by Applicable Law.

                                         Indebtedness. The Borrowers will not incur, create, assume or
permit to exist any Indebtedness, except for the following:

                           Indebtedness of the Borrowers under the Prepetition Term Loan
         Agreement;

                           Indebtedness to trade creditors incurred in the ordinary course of business;

                        Indebtedness for deferred taxes, to the extent permitted or required to be
         accounted for under GAAP;

                           Indebtedness incurred pursuant to this Agreement;

                           Indebtedness of the Borrowers under Siena Revolving Loan Agreement;

                        Indebtedness existing as of the Closing Date, including any Indebtedness
         of the Borrowers as an account party in respect of trade letters of credit and set forth on
         Schedule 6.3(f);

                           intercompany Indebtedness between the Borrowers;

                        Guarantees by the Company of Indebtedness of any Subsidiary if the
         Company and by any Subsidiary of the Company of Indebtedness of the Company or any
         other Subsidiary of the Company; and

                        obligations in respect of Capital Leases existing as of the Closing Date and
         set forth on Schedule 6.3(i) and extension, renewals and replacements of any such Capital
         Leases that do not increase the outstanding principal amount thereof.




Active 41172987.3                                   33
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 77 of 123



                                          Books and Records; Collateral Examination, Inspection and
      Appraisals.

                          Each Borrower will keep accurate books of record and account pertaining
         to the Collateral and pertaining to its business and financial condition and such other
         matters as the Agent or the Lenders may from time to time request in which true and
         complete entries will be made in accordance with GAAP and, upon the request of the
         Agent, the Lenders or any individual Lender, will permit any officer, employee, attorney,
         accountant or other agent of the Agent or Lenders to audit and review copies of any and
         all Books and Records of such Borrower at all times during ordinary business hours, to
         send and discuss with account debtors and other obligors requests for verification of
         amounts owed to the Borrowers, retain electronic copies of any Books and Records
         provided to the Agent or any Lender, and to discuss the Borrowers’ affairs with any of
         their directors, executive officers or the CRO.

                         The Borrowers will permit the Agent, the Lenders and any of their
         respective employees, accountants, attorneys or agents to examine and inspect any
         Collateral or any other property of the Borrowers, to conduct appraisals and valuations, to
         examine and make copies of its books and records, and to discuss its affairs, finances, and
         accounts with, and to be advised as to the same by, its officers and employees at any time
         during ordinary business hours. Notwithstanding the foregoing, the Agent and the
         Lenders (taken together) may perform an appraisal of the Debtors’ Sand Reserves at the
         expense of the Borrowers only once during any calendar year (or at any time upon the
         occurrence and during the continuance of an Event of Default).

                                          Compliance with Laws.

                         The Borrowers shall (i) comply in all material respects with the
         requirements of Applicable Laws and regulations and (ii) comply in all respects with the
         Financing Orders and (iii) use and keep the Collateral, and require that others use and
         keep the Collateral, only for lawful purposes, without a material violation of any federal,
         state, provincial or local law, statute or material ordinance.

                         The Borrowers shall (i) not use or permit the use of the proceeds hereof or
         any other financial accommodation from the Lenders to violate any of the foreign asset
         control regulations of the Office of Foreign Assets Control (“OFAC”), (ii) comply, and
         cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
         regulations, as amended from time to time and (iii) otherwise comply with the U.S.A.
         Patriot Act as required by federal law and the Lender’s policies and practices.

                                           Payment of Taxes and Other Claims. Each Borrower will pay
or discharge, when due, (a) all taxes, assessments and governmental charges levied or imposed upon it or
upon its income or profits, upon any properties belonging to it (including the Collateral) or upon or
against the creation, perfection or continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state, provincial and local taxes required to be withheld by it and (c) all
lawful claims for labor, materials and supplies which, if unpaid, might by law become a Lien upon any
properties of such Borrower; provided that no Borrower shall be required to pay any such tax, assessment,
charge or claim whose amount, applicability or validity is being contested in good faith by appropriate


Active 41172987.3                                    34
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 78 of 123



proceedings and for which proper reserves have been made; provided, further, that no Borrower shall be
required to make any payments or take any such action that is not permitted by applicable bankruptcy law
or by order of the Bankruptcy Court; provided, further that no Borrower shall pay directly, or make any
distributions to any of its members on account of, any of its members’ tax liability.

                                          Maintenance of Properties and Intellectual Property.

                        Each Borrower will keep and maintain the Collateral and all of its other
         properties necessary or useful in its business in all material respects in good condition,
         repair and working order (normal wear and tear excepted); provided that no properties
         need be so repaired and maintained in working order if the Borrowers reasonably
         determine that such action is not necessary for the continued efficient and profitable
         operation of the business of such Borrower; provided that the Borrowers comply with all
         Applicable Law. The Borrowers will take all commercially reasonable steps necessary to
         protect and maintain their respective material Intellectual Property Rights.

                        The Borrowers will defend the Collateral against all Liens (other than
         Permitted Existing Liens and Permitted Encumbrances), claims or demands of all Persons
         (other than those of the Agent, the Lenders, the holders of Permitted Existing Liens and
         the holders of Permitted Encumbrances) claiming the Collateral or any interest therein.
         The Borrowers will keep all Collateral free and clear of all Liens except Permitted
         Existing Liens and Permitted Encumbrances. Each Borrower will take all commercially
         reasonable steps necessary to prosecute any Person Infringing its material Intellectual
         Property Rights and to defend itself against any Person accusing it of infringing any
         Person’s Intellectual Property Rights that could reasonably be likely to result in a
         Material Adverse Effect.

                                          Formation of Subsidiaries.          The Borrowers have no
Subsidiaries that are not Borrowers themselves. The Borrowers may not form a direct or indirect
Subsidiary or acquire any direct or indirect Subsidiary after the Closing Date without the consent of the
Agent and the Lenders, in their sole discretion. Any Subsidiary that is formed after the Closing Date shall
be a guarantor of the Obligations hereunder, and shall execute an appropriate agreement in form and
substance acceptable to the Lenders.

                                           Further Assurances. At any time upon the reasonable request
of the Agent or the Lenders, execute or deliver to the Lenders any and all financing statements, control
agreements, fixture filings, security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, and all other documents (collectively, the “Additional Documents”) that a
Lender may reasonably request in form and substance reasonably satisfactory to the Lenders, to create,
perfect, and continue perfected or to better perfect the Lenders’ Liens in all the Collateral (whether now
owned or hereafter arising or acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of the Lenders in any Collateral acquired by the Borrowers after the Closing Date, and in order to
fully consummate all of the transactions contemplated hereby and under the other Loan Documents. To
the maximum extent permitted by Applicable Law, the Borrowers authorize the Lenders to execute any
such Additional Documents in the Borrowers’ names, and authorize the Lenders to file such executed
Additional Documents in any appropriate filing office.

                                         Staffing. The Borrowers shall maintain at all times an
appropriate and necessary staff to carry out their business in compliance with all other Applicable Laws


Active 41172987.3                                    35
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 79 of 123



and with training and experience and in number equal to or greater than would be customarily maintained
by businesses engaging in similar activities, except where the failure to maintain such staff could not,
after taking into account any formal or informal compliance deadline extensions granted by applicable
regulatory authorities in effect, reasonably be expected to result in a Material Adverse Effect.

                                        Material Contracts. The Borrowers may not (a) enter into any
Material Contracts and Material Leases after the Petition Date without the consent of the Agent and the
Lenders in their reasonable discretion, (b) without prior consultation with the Agent and the Lenders,
amend or modify a Material Contract or Material Lease after the Petition Date except for ministerial
amendments or modifications to existing Material Contracts and Material Leases in the ordinary course of
business.

                                           Insurance. The Borrowers will keep and at all times maintain
the insurance listed on Schedule 6.12 attached hereto, with any loss payable to the Agent to the extent of
its interest, and at the Agent’s request (acting at the written direction of the Lenders), the Borrowers will
use their best efforts to provide that all policies of such insurance shall contain a lender’s loss payable
endorsement for the Agent’s benefit consistent with this Agreement.

                                          Preservation of Existence. Each Borrower will preserve and
maintain its existence and all of its material rights, privileges and franchises necessary or desirable in the
normal conduct of its business and shall conduct its business in all material respects in an orderly,
efficient and regular manner.

                                        Delivery of Instruments. Upon request by the Agent (acting at
the written direction of the Lenders), each Borrower will promptly deliver to the Agent in pledge all
instruments, documents and chattel paper constituting Collateral, duly endorsed or assigned by such
Borrower.

                                          Sale or Transfer of Assets. No Borrower will sell, lease,
assign, transfer or otherwise dispose of all or any portion of its assets or property (including any
Collateral or any interest therein), whether in one transaction or in a series of transactions, to any other
Person, except for sales in the ordinary course of business. No Borrower will permit any agreement under
which it has licensed material Licensed Intellectual Property to lapse. No Borrower will license any other
Person to use any of its Intellectual Property Rights, except under content sharing licenses granted or
similar agreements entered into in the ordinary course of business.

                                           Consolidation and Merger; Asset Acquisitions.                  No
Borrower will consolidate or amalgamate with or merge into any Person, or permit any other Person to
merge into it, or acquire (in a transaction analogous in purpose or effect to a consolidation, amalgamation
or merger) all or substantially all the assets of any other Person, unless prior to or concurrently therewith
the Lenders are paid in full for all Obligations (other than contingent indemnification and reimbursement
obligations in respect of which no claim for payment has been asserted).

                                         Place of Business; Name. No Borrower will transfer its chief
executive office or principal place of business, or move, relocate, close or sell any business location. No
Borrower will permit any tangible Collateral or any records pertaining to the Collateral to be located in
any state, province or area in which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to perfect the Security Interest.
No Borrower will change its name or jurisdiction of organization.




Active 41172987.3                                    36
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 80 of 123



                                         Performance by the Agent. If a Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI or elsewhere herein,
immediately upon the occurrence of such failure and during the continuance of an Event of Default, the
Agent may, but need not, perform or observe such covenant on behalf and in the name, place and stead of
such Borrower (or, at the Agent’s option, in the Agent’s name) and may, but need not, take any and all
other actions that the Agent may reasonably deem necessary to cure or correct such failure (including the
payment of taxes, the satisfaction of Liens, the performance of obligations owed to account debtors or
other obligors, the procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and the Borrowers shall
thereupon pay to the Agent promptly on demand the amount of all monies expended and all costs and
expenses (including reasonable attorneys’ fees and legal expenses) incurred by the Agent in connection
with or as a result of the performance or observance of such agreements or the taking of such action by
the Agents, together with interest thereon from the date expended or incurred at the interest rate set forth
in Section 2.4(a). To facilitate the Agent’s performance or observance of such covenants of the
Borrowers, each Borrower hereby irrevocably appoints each of the Agent, or its delegate, acting alone or
together, as such Borrower’s attorney in fact (which appointment is coupled with an interest) with the
right (but not the duty) from time to time to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of such Borrower any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other agreements required to be
obtained, executed, delivered or endorsed by such Borrower hereunder.

                                    Financing Orders; Administrative Priority; Lien Priority;
      Payment of Claims. No Borrower will:

                      at any time, seek, consent to or suffer to exist any reversal, modification,
         amendment, stay or vacation of any Financing Order, except for modifications and
         amendments agreed to by the Lenders in their sole discretion in advance and in writing;

                          at any time, suffer to exist a priority for any administrative expense or
         unsecured Claim against a Borrower (now existing or hereafter arising of any kind or
         nature whatsoever, including without limitation any administrative expenses of the kind
         specified in, or arising or ordered under, Sections 105, 326, 327, 328, 330, 503(b),
         506(c), 507(a), 507(b), 546(c) 726 and 1114 of the Bankruptcy Code) equal or superior to
         the priority of the Agents and the Lenders in respect of the Obligations;

                        at any time, suffer to exist any Lien on the Collateral having a priority
         equal or superior to the Liens in favor of the Agent for the benefit of the Lenders in
         respect of the Collateral with respect to the Obligations, except for Permitted Existing
         Liens; and

                        prior to the date on which all Obligations (other than contingent
         indemnification and reimbursement obligations in respect of which no claim for payment
         has been asserted) have been fully and indefeasibly paid and satisfied, pay any
         administrative expense claims except (i) Obligations due and payable hereunder, (ii)
         administrative expenses incurred in the ordinary course of such Borrower’s business as
         contemplated by this Agreement and the Approved Budget, and (iii) as may otherwise be
         authorized or ordered by the Bankruptcy Court in accordance with the Approved Budget.




Active 41172987.3                                    37
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 81 of 123



                                         Budget Compliance. Beginning the second full calendar week
after the Petition Date and as of each Friday thereafter, the Borrowers shall not permit (a) the actual
aggregate amount of all cash disbursements (other than cash disbursements for the payment professional
fees and expenses) for all line items in the Approved Budget (measured on a cumulative, weekly roll-
forward basis not to exceed four (4) calendar weeks) to exceed 115% of the projected aggregate cash
disbursements during such period (measured on a cumulative, weekly roll-forward basis not to exceed
four (4) calendar weeks) and (ii) the actual aggregate amount of all cash receipts for all line items in the
Approved Budget (measured on a cumulative, weekly roll-forward basis not to exceed four (4) calendar
weeks) to be less than 75% of the projected aggregate cash receipts during such period (measured on a
cumulative, weekly roll-forward basis not to exceed four (4) calendar weeks).

                                          Milestones. The Borrowers shall ensure that each of the
milestones set forth below (the “Milestones”) are achieved in accordance with the applicable timing set
forth below (or such later dates as approved by the Lenders):

                      On the Petition Date, the Borrowers shall file the DIP Financing Motion,
         which motion shall be in form and substance reasonably acceptable to the Agent and the
         Lenders.

                       Not later than three (3) Business Days after the Petition Date, the
         Borrowers shall obtain entry of the Interim DIP Order.

                         Not later than thirty-five (35) days after the Petition Date, the Borrowers
         shall obtain entry of the Final DIP Order.

                          Not later than twenty-five (25) days after the Petition Date, the Borrowers
         shall file with the Bankruptcy Court a chapter 11 plan of reorganization acceptable to the
         Agent and the Lenders (the “Plan”) and an accompanying disclosure statement acceptable
         to the Agent and the Lenders (the “Disclosure Statement”).

                        Not later than fifty-five (55) days after the Petition Date, the Bankruptcy
         Court shall enter an order approving the Disclosure Statement (the “Disclosure Statement
         Order”).

                        Not later than eighty-six (86) days after the Petition Date, the Bankruptcy
         Court shall enter the order confirming the Plan (the “Confirmation Order”).

                       Not later than ninety-eight (98) days after the Petition Date, the Plan shall
         become effective.

                                             ARTICLE VII

                      EVENTS OF DEFAULT, RIGHTS AND REMEDIES

                                         Events of Default. “Event of Default”, wherever used herein,
means any one of the following events:




Active 41172987.3                                   38
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 82 of 123



                        The Borrowers shall fail to pay when due and payable, or when declared
         due and payable, all or any portion of the principal of the Advances or any of the other
         Obligations (including interest, fees and expenses and any portion thereof);

                        A Borrower shall default in the performance of any material term,
         covenant or agreement contained in this Agreement, the other Loan Documents, or the
         Financing Orders (other than a payment default set forth in clause (a) above), which
         default is not cured within three (3) Business Days after the earlier of (i) a Borrower
         becoming aware of such default and (ii) notice thereof from Agent to Borrowers (except
         to the extent that any other material term, covenant or agreement is expressly and
         separately addressed in this Section 7.1);

                         If any warranty, representation, certificate, statement, or record made
         herein or in any other Loan Document or delivered in writing to the Agent or any Lender
         in connection with this Agreement or any other Loan Document proves to be untrue in
         any material respect (except, that, such materiality qualifier shall not be applicable to any
         representations and warranties that already are qualified or modified by materiality in the
         text thereof) as of the date of issuance or making or deemed making thereof;

                        The validity or enforceability of any Loan Document shall at any time for
         any reason be declared to be null and void, or a proceeding shall be commenced by a
         Borrower or by any Governmental Authority having jurisdiction over a Borrower,
         seeking to establish the invalidity or unenforceability thereof, or a Borrower shall deny
         that such Borrower has any liability or obligation purported to be created under any Loan
         Document;

                       The Borrowers shall fail to file the DIP Financing Motion on the Petition
         Date in form and substance acceptable to the Agent and the Lenders, in their reasonable
         discretion;

                       Any of the Cases shall be dismissed or converted to a case under chapter 7
         of the Bankruptcy Code;

                       The filing of a proposed plan of reorganization or liquidation by any
         Borrower, which plan does not provide for the indefeasible payment in full in cash of the
         Obligations as of the effective date of such plan or which plan is not acceptable to the
         Agent and the Lenders in their reasonable discretion;

                       The entry of an order confirming a plan of reorganization that does not
         require repayment in full of the Obligations in cash as of the effective date of such plan
         or which plan is not acceptable to the Agent and the Lenders in their reasonable
         discretion;

                       The appointment in any of the Cases of a trustee under section 1104 of the
         Bankruptcy Code or an examiner with enlarged powers (powers beyond those set forth in
         section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
         Bankruptcy Code;



Active 41172987.3                                 39
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 83 of 123



                      The Company’s termination of the engagement of the CRO of the
         Company or the material impairment or reduction of the responsibilities and activities of
         the CRO by the Company;

                        The entry of an order amending, supplementing, staying, vacating,
         revoking, reversing or otherwise modifying this Agreement, the Financing Orders, or any
         agreement relating to the Loan Documents, without the prior written consent of the
         Lenders;

                        The entry of an order permitting any claim against, or obligation of, any
         Borrower (now existing or hereafter arising, of any kind or nature whatsoever), to have
         priority equal or superior to the priority of the Agent or the Lenders in respect of this
         Agreement and the Security Interest, other than the Carve-Out;

                         Any attempt by either a Borrower, or any officer, director or affiliate
         thereof, or any party related thereto, to invalidate, reduce, or otherwise impair any of the
         rights, claims, or liens of the Agent or the Lenders under this Agreement, the Financing
         Orders or other Loan Agreements, or any such rights, claims, or liens shall, for any
         reason, cease to be valid;

                       The assertion by any Borrower of a surcharge right or claim or the entry of
         an order that subjects the Collateral to assessment pursuant to section 506(c) of the
         Bankruptcy Code;

                         Any material payment (in excess of $250,000) is made on, or application
         for authority to pay (which is supported, directly or indirectly, by any Borrower, or is not
         being actively contested by each Borrower in good faith), any material prepetition claim
         without the Lenders’ consent;

                        An order is entered granting any creditor relief from the automatic stay to
         exercise rights with respect to property of the estate having a value of more than
         $500,000 or which has a material effect on the ability of any Borrower to operate its
         business consistent with current practice, maintain any material license or privilege, or
         dispose of the Collateral as an enterprise or going concern;

                        Any Advances or any portion of the Carve-Out is utilized to prosecute
         actions, claims, demands, or causes of action against the Lenders or to object to or contest
         in any manner or to raise any defense in any pleading to the entry of the Financing
         Orders, the validity, perfection, priority, or enforceability of this Agreement, or the rights,
         claims, liens, and security interests granted to the Agent or the Lenders under this
         Agreement or the Financing Orders;

                        The entry of an order authorizing or approving any Borrower’s
         assumption, assignment, and/or rejection of any material executory contract or unexpired
         lease without the Lenders’ prior written consent;




Active 41172987.3                                  40
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 84 of 123



                        The sale by any Borrower, or the entry of an order approving the sale by
         any Borrower, of any material assets outside of the ordinary course of business without
         the Lender’s prior written consent;

                         A motion or application for any of the orders or actions described in
         clauses (b), (f), (i), (j), (k), (l), (m), (n), (o), (q) or (s) shall be made by any person,
         including any Committee appointed in the Cases, without the Lenders’ prior written
         consent, and such motion or application either is in collusion with or supported, directly
         or indirectly, by any Borrower, or is not actively contested by each Borrower in good
         faith within the applicable objection period;

                         Without prior written consent of the Lenders, any Borrower shall have
         failed to satisfy any of the Milestones set forth in Section 6.21 (provided that any such
         Milestones may be extended upon prior written consent of the Agent and the Lenders in
         their sole and absolute discretion);

                        The occurrence and notice of default of (i) a Material Adverse Effect,
         recognizing that the Borrowers are filing the Cases, (ii) the material impairment of the
         ability of any Borrower to meet its obligations substantially as set forth in the Approved
         Budget or to otherwise perform its obligations in connection with this Agreement, (iii)
         the imposition of any obligation on the Agent or the Lenders, compliance with which
         would materially impair the Agent’s or the Lenders’ ability to receive its contemplated
         economic benefits hereunder, (iv) the material impairment of the validity or
         enforceability of, or the rights, claims, liens, remedies, or benefits available to the Agent
         and the Lenders under the Financing Orders, or any Loan Document or (v) the material
         impairment of the validity, perfection, or priority of the Security Interest or any lien
         granted in favor of the Agent or the Lenders; or

                        Without the prior written consent of the Lenders, a Borrower shall have
         made any disbursement not permitted under Section 2.8 hereof, except for the permitted
         deviations in amounts set forth in Section 6.20 hereof.

                                          Rights and Remedies. Upon an Event of Default:

                           during any Default Period:

                           (i)     the Lender may, by notice to the Borrowers, declare the
                    Obligations to be forthwith due and payable, whereupon all Obligations shall
                    become and be forthwith due and payable, without presentment, notice of
                    dishonor, protest or further notice of any kind, all of which the Borrowers hereby
                    expressly waive, and the obligations of the Lender to make any further Advances
                    hereunder shall terminate; and

                            (ii)   upon five (5) business days’ written notice to the Borrowers and
                    any Committee and the filing of such written notice with the Bankruptcy Court,
                    (A) the Agent may exercise any or all of the following rights and remedies and
                    (B) relief from the automatic stay provided under Section 362 of the Bankruptcy
                    Code shall be deemed automatically lifted or modified to the extent necessary to


Active 41172987.3                                   41
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 85 of 123



                    allow the Lender to take the actions described in this Section 7.2, or under any
                    other Loan Document without further notice or a hearing, (provided that the
                    Borrowers, the United States Trustee and Committee may seek an emergency
                    hearing before the Bankruptcy Court to be heard in connection herewith);

                          the Agent shall have, in addition to all other rights provided herein and in
         each other Loan Document, the rights and remedies of a secured party under the UCC,
         and under other Applicable Law, all other legal and equitable rights to which the Agent
         may be entitled, including the right to take immediate possession of the Collateral, to
         require the Borrowers to assemble the Collateral, at the Borrowers’ expense, and to make
         it available to the Agent at a place designated by the Agent that is reasonably convenient
         to both parties and to enter any of the premises of a Borrower or wherever the Collateral
         shall be located, with or without force or process of law, and to keep and store the same
         on said premises until sold (and if said premises be the property of a Borrower, such
         Borrower agrees not to charge the Lender for storage thereof). In addition, the Agent
         may, at any time or times after the occurrence of an Event of Default that is continuing,
         sell and deliver all Collateral held by or for the Agent at public or private sale for cash,
         upon credit bid by the Agent or the Lenders or otherwise, at such prices and upon such
         terms as the Agent deems advisable or the Agent may otherwise recover upon the
         Collateral in any commercially reasonable manner. The requirement of reasonable notice
         shall be met if such notice is mailed postage prepaid to Borrowers at Borrowers’ address
         as shown in Section 9.3, at least ten (10) calendar days before the time of the event of
         which notice is being given. The Agent or the Lenders may be the purchaser at any sale,
         if it is public. In connection with the exercise of the foregoing remedies, and not without
         limitations of any remedies with respect to Intellectual Property Rights Collateral, the
         Lender may exercise the rights and license granted under Section 3.6. The proceeds of
         sale, if any, shall be applied first to all costs and expenses of sale, including reasonable
         attorneys’ fees, and second to the payment (in whatever order the Agent (acting at the
         written direction of the Lenders) elects) of all Obligations. After the indefeasible
         payment and satisfaction in full of all of the Obligations (other than contingent
         indemnification and reimbursement obligations in respect of which no claim for payment
         has been asserted), and after the payment by the Agent of any other amount required by
         any provision of law, including Section 9-608(a)(1) of the UCC (but only after the Agent
         has received what the Agent considers reasonable proof of a subordinate party’s security
         interest), the surplus, if any, shall be paid to the Borrowers or to whosoever may be
         lawfully entitled to receive the same, or as a court of competent jurisdiction may direct.
         The Borrowers shall remain liable to the Agent and the Lenders for any deficiency. The
         Parties hereto each hereby agree that the exercise by any Party hereto of any right granted
         to it or the exercise by any Party hereto of any remedy available to it (including, without
         limitation, the issuance of a notice of redemption, a borrowing request and/or a notice of
         default), in each case, hereunder or under any Loan Document shall not constitute
         confidential information and no party shall have any duty to the other Party to maintain
         such information as confidential;

                       the Agent may exercise and enforce its rights and remedies under the
         Interim DIP Order, the Final DIP Order and/or the Security Documents;



Active 41172987.3                                  42
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 86 of 123



                       the Lenders may exercise any other rights and remedies available to them
         by Applicable Law or agreement; and

                       the Lenders shall be entitled to seek the appointment of a Chapter 11
         trustee and have an expedited hearing with respect to such request, subject to the
         Bankruptcy Court’s calendar.

                                          ARTICLE VIII

                                              AGENT

                                        Appointment, Authority and Duties of Agent; Appointment
         and Authority. Each Lender appoints and designates BSP as the Agent under all Loan
         Documents. The Agent may, and each Lender authorizes Agent to, enter into all Loan
         Documents to which the Agent is intended to be a party and accept all Security
         Documents. Any action taken by the Agent in accordance with the provisions of the
         Loan Documents, and the exercise by the Agent of any rights or remedies set forth
         therein, together with all other powers reasonably incidental thereto, shall be authorized
         by and binding upon all Lenders. Without limiting the generality of the foregoing, the
         Agent shall have the sole and exclusive authority to (a) act as the disbursing and
         collecting agent for Lenders with respect to all payments and collections arising in
         connection with the Loan Documents; (b) execute and deliver as the Agent each Loan
         Document, including any intercreditor or subordination agreement, and accept delivery of
         each Loan Document; (c) act as collateral agent for the Secured Parties for purposes of
         perfecting and administering Liens under the Loan Documents, and for all other purposes
         stated therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take any
         enforcement action or otherwise exercise any rights or remedies with respect to any
         Collateral or under any Loan Documents, Applicable Law or otherwise.

                        Duties. The title of “Agent” is used solely as a matter of market custom
         and the duties of the Agent are administrative in nature only. Agent has no duties except
         those expressly set forth in the Loan Documents, and in no event does the Agent have
         any agency, fiduciary or implied duty to or relationship with any Secured Party or other
         Person by reason of any Loan Document or related transaction. The conferral upon the
         Agent of any right shall not imply a duty to exercise such right, unless instructed to do so
         by the applicable percentage of Lenders in accordance with this Agreement

                         Agent Professionals. The Agent may perform its duties through agents
         and employees. The Agent may consult with and employ attorneys, accountants,
         appraisers, auditors, business valuation experts, environmental engineers or consultants,
         turnaround consultants, and other professionals and experts retained by the Agent (such
         professionals, the “Agent Professionals”), and shall be entitled to act upon, and shall be
         fully protected in any action taken in good faith reliance upon, any advice given by an
         Agent Professional. Agent shall not be responsible for the negligence or misconduct of
         any agents, employees or Agent Professionals selected by it with reasonable care.




Active 41172987.3                                43
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 87 of 123



                        Instructions of Lenders. The rights and remedies conferred upon the
         Agent under the Loan Documents may be exercised without the necessity of joining any
         other party, unless required by Applicable Law. The Agent may request instructions
         from Lenders with respect to any act (including the failure to act) in connection with any
         Loan Documents or Collateral, and may seek assurances to its satisfaction from Lenders
         of their indemnification obligations against Claims that could be incurred by the Agent.
         The Agent may refrain from any act until it has received such instructions or assurances,
         and shall not incur liability to any Person by reason of so refraining. Instructions of the
         Lenders shall be binding upon all Lenders, and no Lender shall have any right of action
         whatsoever against the Agent as a result of the Agent acting or refraining from acting
         pursuant to instructions of the Lenders. In no event shall the Agent be required to take
         any action that it determines in its discretion is contrary to Applicable Law or any Loan
         Documents or could subject any Agent Indemnitee to liability.

                          Agreements Regarding Collateral and Borrower Materials; Lien Releases;
         Care of Collateral. The Secured Parties authorize the Agent to release any Lien with
         respect to any Collateral (i) upon the payment in full of the Obligations (other than
         contingent indemnification and reimbursement obligations in respect of which no claim
         for payment has been asserted), (ii) that is the subject of a disposition that the Borrowers
         certify in writing is a disposition permitted hereunder (and the Agent may rely
         conclusively on any such certificate without further inquiry) or (iii) with the consent of
         the Lenders. The Agent has no obligation to assure that any Collateral exists or is owned
         by a Borrower, or is cared for, protected or insured, nor to assure that the Agent’s Liens
         have been properly created, perfected or enforced, or are entitled to any particular
         priority, nor to exercise any duty of care with respect to any Collateral. With respect to
         any release of Collateral pursuant to this Section 8.1(e), the Agent shall have the right to
         seek approval from the Lenders and shall be fully protected in acting or refraining from
         acting until it receives such direction

                        Possession of Collateral. The Lenders appoint BSP to act as Agent (for
         the benefit of the Lenders) for the purpose of perfecting Liens in Collateral held or
         controlled by it, to the extent such Liens are perfected by possession or control. If any
         Lender obtains possession or control of any Collateral, it shall notify in writing the Agent
         thereof and, promptly upon the Agent’s request, deliver such Collateral to the Agent or
         otherwise deal with it in accordance with the Agent’s instructions.

                         Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
         protected in relying, upon any certification, notice or other communication (including
         those by telephone, telex, telegram, telecopy, e-mail or other electronic means) believed
         by it to be genuine and correct and to have been signed, sent or made by the proper
         Person. The Agent shall have a reasonable and practicable amount of time to act upon
         any instruction, notice or other communication under any Loan Document, and shall not
         be liable for any delay in acting.

                                        Action Upon Default. The Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any conditions in Section 7
unless it has received written notice from a Borrower or the Lenders specifying the occurrence and nature



Active 41172987.3                                  44
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 88 of 123



thereof and such writing is conspicuously labeled as a notice of default. If a Lender acquires knowledge
of a Default, Event of Default or failure of such conditions, it shall promptly notify Agent and the other
Lenders thereof in writing. Each Secured Party agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Lenders, it will not accelerate Obligations or assert any
rights relating to any Collateral.

                                         Ratable Sharing. If any Lender obtains any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of its ratable share of such
Obligation, such Lender shall forthwith purchase from Lenders participations in the affected Obligation as
are necessary to share the excess payment or reduction on a pro rata basis or in accordance with Section
2.4(d), as applicable. If any of such payment or reduction is thereafter recovered from the purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

                                           Indemnification. EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT TIMELY
REIMBURSED BY THE BORROWERS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED
THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS
ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In the Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any distribution of Collateral
proceeds to the other Secured Parties. If Agent Indemnitee is sued by any receiver, trustee or other
Person for any alleged preference or fraudulent transfer, then any monies paid by such Agent Indemnitee
in settlement or satisfaction of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed to the Agent by each
Secured Party to the extent of its pro rata share.

                                        Limitation on Responsibilities of Agent. The Agent shall
       not be liable for any action taken or omitted to be taken under the Loan Documents, except
       for losses directly and solely caused by the Agent’s gross negligence or willful misconduct
       as determined by a final non-appealable judgment of a court of competent jurisdiction. The
       Agent does not assume any responsibility for any failure or delay in performance or any
       breach by any Borrower, Lender or other Secured Party of any obligations under the Loan
       Documents. The Agent does not make any express or implied representation, warranty or
       guarantee to the Secured Parties with respect to any Obligations, Collateral, Liens, Loan
       Documents or Borrower. No Agent Indemnitee shall be responsible to Secured Parties for
       any recitals, statements, information, representations or warranties contained in any Loan
       Documents or any materials or information delivered by the Borrowers; the execution,
       validity, genuineness, effectiveness or enforceability of any Loan Documents; the
       genuineness, enforceability, collectability, value, sufficiency, location or existence of any
       Collateral, or the validity, extent, perfection or priority of any Lien therein; the validity,
       enforceability or collectability of any Obligations; or the assets, liabilities, financial
       condition, results of operations, business, creditworthiness or legal status of any Borrower.
       No Agent Indemnitee shall have any obligation to any Secured Party to ascertain or inquire
       into the existence of any Default or Event of Default, the observance by any Borrower of
       any terms of the Loan Documents, or the satisfaction of any conditions precedent contained
       in any Loan Documents.



Active 41172987.3                                   45
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 89 of 123



                                         Resignation; Successor Agent. The Agent may resign at any
time by giving at least thirty (30) days written notice thereof to the Lenders and the Company. The
Lenders may, if permitted by Applicable Law, upon fifteen (15) days’ written notice, remove the Agent.
The Lenders may appoint a successor that is (a) a Lender or affiliate of a Lender or (b) a financial
institution. If no successor is appointed by the effective date of the Agent’s resignation or removal, then
on such date, the Agent may appoint a successor acceptable to it in its discretion (which shall be a Lender
unless no Lender accepts the role) or, in the absence of such appointment, the Lenders shall automatically
assume all rights and duties of the Agent. The successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring the Agent without further act. The retiring or
removed Agent shall be discharged from its duties hereunder on the effective date of its resignation or
removal but shall continue to have all rights and protections available to the Agent under the Loan
Documents with respect to actions, omissions, circumstances or Claims relating to or arising while it was
acting or transferring responsibilities as the Agent or holding any Collateral on behalf of the Secured
Parties, including the indemnification set forth in Sections 8.4 and 9.7, and all rights and protections
under this Section 12. Any successor to BSP by merger or acquisition of stock or the Advances
hereunder shall continue to be the Agent hereunder without further act on the part of any Secured Party or
Borrower.

                                         Due    Diligence     and    Non-Reliance.          Each Lender
acknowledges and agrees that it has, independently and without reliance upon the Agent or any other
Lenders, and based upon such documents, information and analyses as it has deemed appropriate, made
its own credit analysis of each Borrower and its own decision to enter into this Agreement and to fund
Advances hereunder. Each Secured Party has made such inquiries as it feels necessary concerning the
Loan Documents, Collateral and the Borrowers. Each Secured Party acknowledges and agrees that the
other Secured Parties have made no representations or warranties concerning any Borrower, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan Documents or Obligations.
Each Secured Party will, independently and without reliance upon any other Secured Party, and based
upon such financial statements, documents and information as it deems appropriate at the time, continue
to make and rely upon its own credit decisions in making Advances, and in taking or refraining from any
action under any Loan Documents. Except for notices, reports and other information expressly requested
by a Lender in writing, the Agent shall have no duty or responsibility to provide any Secured Party with
any notices, reports or certificates furnished to the Agent by any Borrower or any credit or other
information concerning the affairs, financial condition, business or properties of any Borrower (or any of
its affiliates) which may come into possession of the Agent or its affiliates.

                                          Titles. Each Lender that is designated in connection with this
credit facility as an agent of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty to any Secured Party.

                                        No Third-Party Beneficiaries. This Section 8 is an agreement
solely among the Secured Parties and Agent, and shall survive the payment in full of the Obligations.
This Section 8 does not confer any rights or benefits upon Borrowers or any other Person. As between
Borrowers and the Agent, any action that the Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and directed by the Secured
Parties.

                                             ARTICLE IX

                                         MISCELLANEOUS



Active 41172987.3                                   46
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 90 of 123



                                         No Waiver; Cumulative Remedies; Compliance with Laws.
No failure or delay by the Agent in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law. The Agent may comply with any applicable state, provincial
or federal law requirements in connection with a disposition of the Collateral and such compliance will
not be considered adversely to affect the commercial reasonableness of any sale of the Collateral.

                                          Amendments, Etc. No amendment, modification, termination
or waiver of any provision of any Loan Document or consent to any departure by a Borrower therefrom or
any release of a Security Interest shall be effective unless the same shall be in writing and signed by the
Lenders and, if such amendment, modification, termination or release affects the rights of the Agent, the
Agent, and then such waiver or consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on the Borrowers in any case shall entitle the
Borrowers to any other or further notice or demand in similar or other circumstances. Notices. Any
notice or request hereunder may be given to the Borrowers, the Agent or the Lenders at the respective
addresses set forth below or as may hereafter be specified in a notice designated as a change of address
under this Section 9.3. Any notice or request hereunder shall be given in writing by registered or certified
mail, return receipt requested, hand delivery, overnight mail, facsimile transmission (confirmed by mail)
or electronic mail. Notices and requests shall be, (a) in the case of those by hand delivery, deemed to
have been given when delivered to any officer of the Party to whom it is addressed, (b) in the case of
those by registered or certified mail or overnight mail, deemed to have been given three (3) Business
Days after the date when deposited in the mail or with the overnight mail carrier, (c) in the case of a
facsimile transmission, when confirmed and (d) in the case of electronic mail, upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt requested” function, as
available, return email or written acknowledgment).

         Notices shall be provided as follows:

If to the Agent and the Lenders:

         BSP Agency, LLC
         9 West 57th Street
         New York, New York 10019
         Attn: Brent Buckley
         Email: b.buckley@benefitstreetpartners.com

                        -and-

         1401 McKinney Street, Suite 1825
         Houston, Texas 77010
         Attn: Timothy Murray/John Horstman
         Email: t.murray@benefitstreetpartners.com
                j.horstman@benefitstreetpartners.com




Active 41172987.3                                   47
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 91 of 123



With a copy to:

         Baker Botts L.L.P.
         30 Rockefeller Plaza
         New York, New York 10112
         Attn: Emanuel C. Grillo, Esq.
         Email: emanuel.grillo@bakerbotts.com


If to any Borrower:

         Shale Support Holdings, LLC
         600 Jefferson Street, Suite 602
         Lafayette, Louisiana 70501
         Attn: [___________]
         Email: [______________]


With a copy to:

         Greenberg Traurig, LLP
         1000 Louisiana Street
         Suite 1700
         Houston, TX 77002
         Attn: Shari Heyen, Esq.
         Email: HeyenS@gtlaw.com


or such other address as may be designated in writing hereafter in accordance with this Section
8.3 by such Person.

                                           Further Documents. The Borrowers will from time to time
execute, deliver, endorse and authorize the filing of any and all instruments, documents, conveyances,
assignments, security agreements, financing statements, and other agreements and writings that the Agent
or the Lenders may reasonably request in order to secure, protect, perfect or enforce the Security Interest
or the Agent’s or Lenders’ rights under the Loan Documents (but any failure to request or assure that a
Borrower executes, delivers, endorses or authorizes the filing of any such item shall not affect or impair
the validity, sufficiency or enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a similar context or on a prior
occasion); provided that same shall not increase the Obligations, representations or warranties of the
Borrowers hereunder. Promptly upon the Agent’s or the Lenders’ request, each Borrower shall execute
and deliver to the Agent a power of attorney authorizing the Agent to execute in the name, and on behalf,
of such Borrower any and all documents reasonably necessary to consummate a sale of Collateral after
the occurrence and during the continuance of an Event of Default.

                                        Costs and Expenses. Subject to the terms of the Financing
Orders, the Borrowers shall pay to the Agent and the Lenders promptly upon receipt of an invoice
(subject to the terms of the Financing Orders) all of the Agent’s and the Lenders’ reasonable costs and
expenses, including without limitation, due diligence, transportation, computer, duplication, appraisal,


Active 41172987.3                                   48
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 92 of 123



audit (including per diems), insurance, consultant, search, filing and recording fees, and all other
reasonable out-of-pocket expenses incurred by the Agent and the Lenders (including the reasonable fees
and expenses of counsel, financial advisors, and other professionals and advisors) and all reasonable
expenses of the Agent and the Lenders in connection with the negotiation, administration, monitoring,
and enforcement of the Loan Documents, and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest.

                                         Indemnity. In addition to the payment of expenses pursuant to
Section 9.5, the Borrowers shall jointly and severally indemnify, defend and hold harmless the Agent,
Lenders and each of their respective partners, members, officers, directors, employees, affiliates,
successors, assigns, agents, counsel and other advisors (the “Indemnitees”) from and against any of the
following (collectively, the “Indemnified Liabilities”):

                     Any and all transfer taxes, documentary taxes, assessments or charges
         made by any Governmental Authority by reason of the execution and delivery of the
         Loan Documents or the making of the Advances; and

                          Any and all other liabilities, losses, damages, penalties, judgments, suits,
         claims, costs and expenses of any kind or nature whatsoever (including, without
         limitation, the reasonable fees and disbursements of counsel, financial advisors and other
         professional and advisors) in connection with the foregoing and any other investigative,
         administrative or judicial proceedings, whether or not such Indemnitee shall be
         designated a party thereto, which may be imposed on, incurred by or asserted against any
         such Indemnitee, in any manner related to, arising out of, by reason of or in connection
         with the preparation for a defense of, any investigation, litigation or proceeding arising
         out of, related to or in connection with the making of Advances and the Loan Documents,
         the use or intended use of the Proceeds of the Advances and the other transactions
         contemplated hereby or thereby or the Cases.

              Notwithstanding the foregoing, the Borrowers shall not be obligated to indemnify
any Indemnitee for any Indemnified Liability caused by the gross negligence or willful
misconduct of such Indemnitee, as finally determined by a court of competent jurisdiction.

               If any investigative, judicial or administrative proceeding arising from any of the
foregoing is brought against any Indemnitee, upon such Indemnitee’s request, the Borrowers, or
counsel designated by the Borrowers and satisfactory to the Indemnitee, will resist and defend
such action, suit or proceeding to the extent and in the manner directed by the Indemnitee, at the
Borrowers’ sole cost and expense. Each Indemnitee will use its best efforts to cooperate in the
defense of any such action, suit or proceeding. If the foregoing undertaking to indemnify, defend
and hold harmless may be held to be unenforceable because it violates any law or public policy,
the Borrowers shall nevertheless make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under applicable law.
The Borrowers’ obligations under this Section 9.6 shall survive the Maturity Date.

                                          Execution in Counterparts; Facsimile and PDF Execution.
This Agreement and the other Loan Documents may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument. Delivery of an executed counterpart of



Active 41172987.3                                  49
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 93 of 123



this Agreement or any other Loan Document by facsimile or pdf shall be equally as effective as delivery
of an original executed counterpart of this Agreement or such other Loan Document. Any party
delivering an executed counterpart of this Agreement or any other Loan Document by facsimile or pdf
also shall deliver an original executed counterpart of this Agreement or such other Loan Document but
the failure to deliver an original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement or such other Loan Document.

                                         Binding Effect; Assignment; Complete Agreement; Sharing
      Information; Confidentiality. The Loan Documents shall be binding upon and inure to the benefit
of the Borrowers and the Agent, the Lenders and each of their respective successors and assigns, except
that no Borrower shall have the right to assign its rights thereunder or any interest therein without the
Lenders’ prior written consent. To the extent permitted by law, the Borrowers waive and will not assert
against any assignee any claims, defenses or set-offs which the Borrowers could assert against the Agent
or any Lender. This Agreement, together with the Loan Documents, comprises the complete and
integrated agreement of the Parties on the subject matter hereof and supersedes all prior agreements,
written or oral, on the subject matter hereof. To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, the provisions of the Financing Orders shall control.
Each of the Agent and the Lenders may share information regarding the Borrowers with its accountants,
lawyers and other advisors and the Borrowers waive any right of confidentiality it may have with respect
to all such sharing of information. Any other provision of this Agreement or the other Loan Documents
notwithstanding, each of the Agent and the Lenders and such other parties shall use reasonable efforts in
accordance with their policies and procedures in place from time to time to maintain the confidentiality of
the financial and business information they obtain from the Borrowers and to prevent the inappropriate
dissemination and disclosure thereof (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and instructed to keep such
information confidential); provided that nothing in this Agreement or the other Loan Documents shall
prohibit the Agent or any Lender from providing any information regarding the Borrowers to internal
auditors, other operating divisions of the Agent or such Lender, any of their respective affiliates, or in
response to a request from a regulatory authority having jurisdiction over the Agent or such Lender.

                                         Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

                                      Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

                                           Election of Remedies. If the Agent may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving the Agent a security interest in or
Lien upon any Collateral, whether owned by a Borrower, either by judicial foreclosure or by non-judicial
sale or enforcement, the Agent may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Section. If, in the exercise of any of its
rights and remedies, the Agent shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against a Borrower, whether because of any applicable laws pertaining to “election
of remedies” or the like, such Borrower hereby consents to such action by the Agent and waives any
claim based upon such action. Any election of remedies that results in the denial or impairment of the
right of the Agent to seek a deficiency judgment against a Borrower shall not impair such Borrower’s
obligation to pay the full amount of the Obligations. In the event the Agent shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents, the Agent may bid all or less



Active 41172987.3                                    50
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 94 of 123



than the amount of the Obligations on behalf of the Lenders and the amount of such bid need not be paid
by the Agent or the Lenders but shall be credited against the Obligations. The amount of the successful
bid at any such sale, whether the Agent or any other party is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section, notwithstanding that any present or future law or court decision or ruling
may have the effect of reducing the amount of any deficiency claim to which the Agent or the Lenders
might otherwise be entitled but for such bidding at any such sale.

                                         Governing Law; Jurisdiction, Venue.

                        The Loan Documents shall be governed by and construed in accordance
         with the substantive laws (other than conflict laws) of the State of New York, except as
         governed by the Bankruptcy Code and except that at all times the provisions for the
         creation, perfection and enforcement of the Liens and Security Interest granted by the
         Borrowers pursuant to the Loan Documents with respect to the Collateral may be
         governed by, and construed according to, the laws of the state where such Collateral is
         located. The Parties hereto acknowledge and agree that the Bankruptcy Court shall have
         exclusive jurisdiction over this Agreement and the other Loan Documents and any
         disputes or matters arising hereunder and thereunder.

                   THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE
         RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
         TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
         SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
         RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
         BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
         TORT, OR OTHERWISE BETWEEN ANY OF THE AGENT, THE LENDERS
         AND/OR THE BORROWERS ARISING OUT OF, CONNECTED WITH, RELATED
         OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
         CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
         THE TRANSACTIONS RELATED HERETO OR THERETO.

                                          Agent and Lenders as Party-in-Interest. The Borrowers
hereby stipulate and agree that the Agent and the Lenders are and shall remain parties in interest in the
Cases and shall have the right to participate, object and be heard in any motion or proceeding in
connection therewith. Nothing in this Agreement or any other Loan Document shall be deemed to be a
waiver of any of the Agent’s or any Lender’s rights or remedies under applicable law or documentation.
Without limitation of the foregoing, each of the Agent or any Lender shall have the right to make any
motion or raise any objection it deems to be in its interests (specifically including but not limited to
objections to use of proceeds of the Advances, to payment of professional fees and expenses or the
amount thereof (excluding the professional fees and expenses of bankruptcy counsel for the Borrowers),
to sales or other transactions outside the ordinary course of business or to the assumption or rejection of
any executory contract or lease).

                                        Waiver of Right to Obtain Alternative Financing. In
consideration of the Advances to be made to the Borrowers by the Lenders, the Borrowers hereby further
waive any right they may have to obtain an order by the Bankruptcy Court authorizing the Borrowers to
obtain financing pursuant to Section 364 of the Bankruptcy Code from any Person other than the Lenders,


Active 41172987.3                                   51
       Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 95 of 123



unless such financing would result in all of the Obligations to the Agent and the Lenders (whether arising
before, on or after the date of this Agreement) being paid in full, in cash, on or before the expiration of the
term of this Agreement.

                                         Releases. In connection with the indefeasible payment in full in
cash of the Obligations, and the termination of this Agreement, the Borrowers covenant and agree, jointly
and severally, that at such time they shall execute and deliver in favor of the Agent and the Lenders a
valid and binding termination and release agreement, in form and substance acceptable to the Agent and
the Lenders.

                            [Remainder of this page intentionally left blank]




Active 41172987.3                                     52
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 96 of 123
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 97 of 123
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 98 of 123



                        AGENT:

                        BSP AGENCY, LLC,
                        as the Agent
                        By: Benefit Street Partners, L.L.C., its sole Member



                        By:
                        Name: Ira Wishe
                        Title: Authorized Signatory




                                  1
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 99 of 123



                        LENDERS:

                         PROVIDENCE DEBT FUND III LP,
                         as a Lender
                         By: Providence Debt Fund III GP L.P., its General Partner
                         By: Providence Debt Fund III Ultimate GP Ltd., its:
                         General Partner


                         By:

                               Name: Ira Wishe
                               Title: Authorized Signatory

                        BENEFIT STREET PARTNERS DEBT FUND IV LP,
                        as a Lender
                        By: Benefit Street Partners Debt Fund IV GP LP, its General Partner
                        By: Benefit Street Partners Debt Fund IV Ultimate GP Ltd., its
                        General Partner



                        By:

                               Name: Ira Wishe
                               Title: Authorized Signatory

                        BENEFIT STREET PARTNERS SMA LM LP,
                        as a Lender
                        By: Benefit Street Partners SMA LM GP L.P., its General Partner
                        By: Benefit Street Partners SMA LM Ultimate GP LLC, its General
                        Partner


                        By:

                               Name: Ira Wishe
                               Title: Authorized Signatory




                                   2
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 100 of 123



                      BENEFIT STREET PARTNERS SMA-C LP,
                      as a Lender
                      By: Benefit Street Partners L.L.C., its Investment Advisor

                          By:

                                Name: Ira Wishe
                                Title: Authorized Signatory

                      SEI ENERGY DEBT FUND, LP,
                      as a Lender
                      By: Benefit Street Partners L.L.C., its Sub-Advisor

                         By:

                                Name: Ira Wishe
                                Title: Authorized Signatory


                       BENEFIT STREET PARTNERS DEBT FUND
                       IV MASTER (NON-US) L.P.,
                        as a Lender
                        By: Benefit Street Partners Debt Fund IV (Non-US) GP LP,
                        its general partner
                        By: Benefit Street Partners Debt Fund IV Ultimate GP Ltd.,
                        its general partner

                         By:

                                Name: Ira Wishe
                                Title: Authorized Signatory


                        PROVIDENCE DEBT FUND III MASTER (NON-US)
                        LP,
                        as a Lender
                        By: Providence Debt Fund III GP L.P., its general partner
                        By: Providence Debt Fund III Ultimate GP Ltd., its general
                        partner

                         By:

                                Name: Ira Wishe
                                Title: Authorized Signatory




                                    3
Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 101 of 123




                        LANDMARK WALL SMA L.P.
                        as a Lender
                        By: Benefit Street Partners SMA-LK GP L.P., its general
                        partner

                         By:

                               Name: Ira Wishe
                               Title: Authorized Signatory




                                   4
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 102 of 123



                                             Schedules



Schedule 2.1              Commitments
Schedule 5.5              Litigation
Schedule 5.7              Taxes
Schedule 5.9              Intellectual Property Rights
Schedule 5.10             Real Property
Schedule 5.12             Deposit Accounts and Securities Accounts
Schedule 5.17             Benefit Plans
Schedule 6.2              Existing Liens
Schedule 6.3(f)           Existing Indebtedness
Schedule 6.3(i)           Existing Capital Leases
Schedule 6.12             Insurance




                                              Exhibits



Exhibit A           Form of Secured Promissory Note
Exhibit B           Form of Notice of Borrowing
Exhibit C           Approved Budget




Active 41172987.3
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 103 of 123



                                        SCHEDULE 2.1

                                      COMMITMENTS

Fund Name                                                       Commitment
Landmark Wall SMA L.P.                                              668,000.00
Benefit Street Partners SMA-C L.P.                                  373,000.00
Benefit Street Partners SMA LM LP                                   248,000.00
Benefit Street Partners Debt Fund IV L.P                          2,402,000.00
Providence Debt Fund III Master (Non-US) L.P.                     1,184,000.00
SEI Energy Debt Fund, LP                                            570,000.00
Providence Debt Fund III L.P.                                     2,308,000.00
Benefit Street Partners Debt Fund IV Master (Non-US) L.P.         2,247,000.00
AGGREGATE COMMITMENT                                            $10,000,000.00
     Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 104 of 123



                                         SCHEDULE 5.5

                                          LITIGATION

Plant Materials, LLC v. Shale Support Holdings, LLC, et al., Arbitration Case No. 01-18-0004-
2494, American Arbitration Association, Commercial Arbitration. In this arbitration
proceeding, Plant Materials, LLC ("PM") seeks to recover $2,654,625.60 from two separate
construction contracts. PM claims that it is entitled to payment under a Time and Materials
Contract between Shale Support Services and PM executed May 9, 2014 (the "Time and Materials
Contract"), and has asserted fraud/fraudulent inducement/fraudulent transfer claims against the
Company and its officers as the theory of liability. Management vehemently denies allegations of
fraud and any obligation arising out of the Time and Materials Contract. In addition, Southton
Railyard, LLC ("Southton") and PM entered into a separate construction contract on or around
May 20, 2014 (the "Construction Contract"). PM also claims that Southton breached this contract;
however, no work was ever performed under this contract. It is management's position that
conditions precedent were not met, and also denies any obligation arising out of this contract. This
matter is set for a three-day arbitration hearing on July 17, 2019. We are unable to predict the
eventual outcome of this matter or the potential loss contingencies, if any, to which the company
may be subject.


Southton Rail Yard, LLC v. Cudd Pumping Services, Inc., Civil Action No. 18:1632, United
States District Court for the Southern District of Texas, Houston Division. Southton Rail
Yard, LLC ("SR Y") entered into a supply agreement with Cudd Pumping Services, Inc. ("Cudd")
on January 1, 2015, pursuant to which Cudd agreed to purchase frac-sand from Southton in
accordance with the terms and conditions of the agreement. In 2015, Cudd ceased purchasing frac-
sand, and breached the supply agreement by not purchasing the quantities required by the
agreement. On May 18, 2018, SR Y filed suit seeking to recover its actual damages which exceed
$5,100,000 and/or its lost profits under the supply agreement. On November 26, 2018, Cudd filed
a counterclaim asserting that SR Y breached first by shipping defective sand and by not shipping
$1,650,000 in frac-sand that was prepaid. This case is on the Court's docket for a jury trial
beginning December 27, 2019. We are unable to predict the eventual outcome of this matter or the
potential loss contingencies, if any, to which the company may be subject.
   Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 105 of 123



                                     SCHEDULE 5.7

                                            TAXES

                    Taxing Authority Name              Type of Tax   Amount
Bexar County Tax Assessor                           Property Tax     $121,000
Pearl River County Tax Collector                    Property Tax     $230,000
     Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 106 of 123



                                      SCHEDULE 5.9

                         INTELLECTUAL PROPERTY RIGHTS

Patents

None.

Trademarks

Delta Pearl – Not a Registered Trademark

Copyrights

None.
                   Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 107 of 123




                                                        SCHEDULE 5.10

                                                        REAL PROPERTY

  Owned/     County/       Owner/              Lessee           Physical          Description          Monthly Rent   Annual Rent
  Leased      State        Lessor                               Address
Owned      Hancock/       WMAH           n/a              9001 Hwy 607       Wet mine located in       n/a            n/a
           MS                                             Nicholson, MS      Hancock County
                                                          39463              (approx. 1,500 acres)
Leased     Pearl River/   JT Property    DFAH             130 Street B       Land under drying         $32,500.00     $390,000.00
           MS             Ventures,                       Picayune, MS       facility in Pearl River
                          LLC                             39466              County
Leased     Pearl River/   J&L            SES              105 Street A       Office                    $2,750.00      $33,0000.00
           MS             Properties,                     Picayune, MS
                          LLC                             39466
Owned      Bexar/TX       SRY            n/a              12070 Center Rd.   Rail terminal in          n/a            n/a
                                                          San Antonio, TX    Bexar County
                                                          78223              (approx. 300 acres)
Leased     Pearl River/   City of        SSH              Picayune, MS       Parcel adjacent to        $1,590.46      $19,085.52
           MS             Picayune                        39466              Drying Facility
Leased     Pearl River/   Alabama        SES              Rail Spur in       NASA Lead Track-          $5,302.94      $63,635.28
           MS             Great                           Nicholson, MS      6467 ft. in length
                          Southern
                          Railroad Co.
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 108 of 123



                                      SCHEDULE 5.12

                DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

             Borrower                 Name of Financial      Account     Purpose of
                                         Institution         Number       Account
Shale Energy Support, LLC             Regions Bank        0218833470   Operating
Southton Rail Yard, LLC               Regions Bank        0218833462   Operating
Shale Energy Support, LLC             Regions Bank        0211791047   Collections
Collections
Southton Rail Yard, LLC Collections   Regions Bank        0211791039   Collections
Shale Energy Support, LLC             Regions Bank        0218833500   Petty Cash and
(petty account)                                                        other
                                                                       disbursements
Shale Support Holdings, LLC           Regions Bank        0218833497   Operating
Drying Facility Assets Holding, LLC   Regions Bank        0218833454   Operating
Wet Mine Assets Holding, LLC          Regions Bank        0218833446   Operating
Shale Support Global Holdings, LLC    Regions Bank        0237746391   Operating
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 109 of 123



                                      SCHEDULE 5.17

                                     BENEFITS PLANS

              Type of Coverage                                 Insurance Carrier(s)
Health Insurance                               Blue Cross and Blue Shield of Mississippi
Dental and Vision Insurance                    The Guardian Life Insurance Company of America
Short-Term and Long-Term Disability Benefits   Reliance Standard
Basic Life Insurance                           The Guardian Life Insurance Company of America
Supplemental Insurance (Accidental Death and   Colonial Life
Dismemberment, Cancer, Term Life, and
Critical Illness)
401(k) Plan                                    John Hancock
     Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 110 of 123



                                         SCHEDULE 6.2

                                       EXISTING LIENS

All liens and security interests associated with any Existing Indebtedness listed on Schedule 6.3(f).

SSH’s interest in that portion of the Collateral which constitutes the leasehold property located at
130 Street B, Picayune, Mississippi 39466 is subject to any rights and interests reserved by the
ground lessors –JT Property Ventures, LLC and the City of Picayune –under the terms of SSH’s
lease agreements for such property, as well as any rights or interests reserved by any mortgagee of
such property, including, but not limited to, liens, security interests, easements or other
encumbrances of record for such property as of the date hereof

.
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 111 of 123



                               SCHEDULE 6.3(f)

                            EXISTING INDEBTEDNESS

             Creditor              Amount             Secured   Maturity Date
                                                       (Y/N)
BSP Agency, LLC                     $116,001,368.20      Y           08/15/2021
Siena Lending Group, LLC             $11,600,357.76     Y            02/28/2021
First Insurance Financing                 $290,125      Y            12/25/2018
GM Financial                                $72,961     Y             9/28/2022
GM Financial                                $57,002     Y             6/10/2022
Toyota                                       $5,795     Y            01/01/2020
   Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 112 of 123



                             SCHEDULE 6.3(i)

                         EXISTING CAPITAL LEASES

                Lender        Borrower      Amount              Collateral
Komatsu Financial            SES               $3,121,177 Grove RT890E Crane
                                                          (SN 223771)
                                                          WA500-8 Wheel
                                                          Loader (SN A96418)
                                                          D155AX-7 Dozer
                                                          Crawler (SN 90167)
                                                          WA470-8 Wheel
                                                          Loader (SN A49218)
                                                          WA500-8 Wheel
                                                          Loader (SN A96711)
                                                          PC490LC-11
                                                          Hydraulic Excavator
                                                          (SN 85228)
                                                          WA500-8 Wheel
                                                          Loader (SN A96258)
                                                          WA500-8 Wheel
                                                          Loader (SN 96264)
                                                          D65WX-18 Dozer
                                                          Cralwer (SN 90942)
CAT Financial                SES               $2,262,445 D8T Tractor
                                                          (FMC00742)
                                                          745C Articulated
                                                          Dump Truck
                                                          (TFK01242)
                                                          336 Excavator (SN
                                                          BZY00804)
                                                          966M Loader (1 of 2)
                                                          (SN 0R8D01203)
                                                          966M Loader (2 of 2)
                                                          (SN 0R8D01204)
                                                          TL 1055D (SN
                                                          ML501504)
                                                          745 Articulated Dump
                                                          Truck (SN 3T600948)
                                                          981M Loader (SN
                                                          K1Y01810)
                                                          Genie S60-X
                                                          (S60TXH-40008)
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 113 of 123



              Lender          Borrower       Amount             Collateral
SQN Asset Income Fund V, LP   SES                $797,780 NVX6030
                                                          Shuttlewagon
                                                          (SN 603015092)
                                                          NVX6030
                                                          Shuttlewagon
                                                          (SN 603015131)
Kubota Credit Corporation     SES                $143,125 Tractor (SN 10169)
                                                          Tractor (SN 10249)
                                                          M660 Tractor
                                                          (SN 10138)
Kinetic Leasing               SES                $110,129 Gibsland Truck Scale
                                                          Office trailer
                                                          Carver Monarch Press
                                                          Wet Plant
                                                          Office Trailer
                                                          2013 Broce Sweeper
                                                          (SN 304464)
Wells Fargo                   SES                 $95,574 SWX525 Shuttlewagon
                                                          (SN 9GD52505)
W. S. Tyler                   SES                 $60,027 Computerized Particle
                                                          Analyzer (2)
Marlin Business Risk          SES                 $44,149 Wet Plant Truck Scale
                                                          Sweeper (SN 32832)
PNC Equipment Finance         SES                 $39,857 Bobcat T770 Track
                                                          Loader (SN
                                                          AT6315207)
Marlin Business Risk          SRY                 $25,349 Bobcat T650 Skid
                                                          Steer (SN A3P112619)
    Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 114 of 123



                                       SCHEDULE 6.12

                                          INSURANCE

  Type of Coverage       Insurance Carrier(s)      Policy Number      Policy     Total Premium
                                                                      Term
Automobile               Zurich American         BAP 4391278-07     7/1/19-            $26,967
                         Insurance Company                          7/1/20
Corporate Advantage      Euler Hermes North      5109783            10/1/2018-         $40,000
(Credit                  America                                    9/30/2019
Insurance)
Directors and Officers   Axis Surplus Ins. Co.   MHN631776/01/2018 7/11/18-            $36,883
and                                                                7/11/19
Employment Practices
Liability
Insurance
Directors and Officers   Axis Surplus Ins. Co.   TBD                7/11/19-           $37,912
and                                                                 7/11/20
Employment Practices
Liability
Insurance
General Liability /      Crum & Forster          EPK-125694/        1/25/19-      GL - $140,817
Umbrella                                         EFX-112181         1/25/20      UMB - $89,795
Inland Marine            Everest National        IM8ML00110191      3/1/19-           $211,500
                         Insurance Company                          3/1/20
Umbrella Policy (Auto)   Star Indemnity &        TBD                7/1/19-            $26,850
                         Liability Co                               7/1/20
Workers Compensation     Zurich American         WC 5778465-04      7/1/19-           $370,279
                         Insurance Company                          7/1/20
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 115 of 123



                                    Exhibit A

                         Form of Secured Promissory Note

                                  (See Attached)




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 116 of 123



                                  FORM OF LOAN NOTE

$[___]                                                             __________, ____

                For value received, the undersigned, (i) SHALE SUPPORT GLOBAL
HOLDINGS, LLC, a Delaware limited liability company (the “Company”); (ii) SHALE
SUPPORT HOLDINGS, LLC, a Delaware limited liability company (“Holdings”); (iii)
STANTON RAIL YARD, LLC, a Texas limited liability company; (iv) MINE ASSETS
HOLDING, LLC, a Delaware limited liability company; (v) SOUTHTON RAIL YARD, LLC, a
Louisiana limited liability company; (vi) DRYING FACILITY ASSETS HOLDING, LLC, a
Delaware limited liability company; (vii) WET MINE ASSETS HOLDING, LLC, a Delaware
limited liability company; and (viii) SHALE ENERGY SUPPORT, LLC, a Delaware limited
liability company (each of the foregoing a “Borrower” and, collectively, the “Borrowers”),
hereby promise to pay to the order of [_______] (the “Lender”), on the Maturity Date referenced
in the Senior Secured, Super-Priority Debtor-in-Possession Credit and Security Agreement, dated
as of July [__], 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “DIP Credit Agreement”), at the principal office of BSP Agency, LLC (the “Agent”),
located at [______] or at any other place designated at any time by the holder hereof, in lawful
money of the United States of America and in immediately available funds, the principal sum of
[_______] ($[______]) or the aggregate unpaid principal amount of all Advances made by the
Lender to the Borrowers under the Credit Agreement, together with interest on the principal
amount hereunder remaining unpaid from time to time, computed on the basis of the actual
number of days elapsed and a 360-day year, from the date hereof until this Note is fully paid at
the rate from time to time in effect under the DIP Credit Agreement.

              This Note is subject to the terms of the DIP Credit Agreement, which provides,
among other things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the DIP Credit Agreement. This Note is secured, among other things,
pursuant to the DIP Credit Agreement, the Interim DIP Order, the Final DIP Order and the
Security Documents, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or agreements.

               The Borrowers shall pay all actual costs of collection, including reasonable
attorneys’ fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

              Unless otherwise defined herein, capitalized terms used in this Note shall have the
meaning ascribed to them in the DIP Credit Agreement.

              Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                                    [Signature on next page]




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 117 of 123



                                     BORROWERS:


                                     SHALE SUPPORT GLOBAL HOLDINGS, LLC


                                     By:
                                     Name:
                                     Title:


                                     SHALE SUPPORT HOLDINGS, LLC


                                     By:
                                     Name:
                                     Title:


                                     MINE ASSETS HOLDING, LLC


                                     By:
                                     Name:
                                     Title:


                                     SOUTHTON RAIL YARD, LLC


                                     By:
                                     Name:
                                     Title:

                                     DRYING FACILITY ASSETS HOLDING, LLC


                                     By:
                                     Name:
                                     Title:




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 118 of 123



                                     WET MINE ASSETS HOLDING, LLC


                                     By:
                                     Name:
                                     Title:

                                     SHALE ENERGY SUPPORT, LLC


                                     By:
                                     Name:
                                     Title:




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 119 of 123



                                            Exhibit B

                                   Form of Notice of Borrowing



______________, _____



BSP Agency, LLC
9 West 57th Street
New York, New York 10019
Attention: Mr. Brent Buckley

-and-

401 McKinney Street, Suite 1825
Houston, Texas 77010
Attention: Mr. Timothy Murray
           Mr. John Horstman

Re:      Senior Secured, Super-Priority Debtor-In-Possession Credit and Security Agreement (the
         “DIP Credit Agreement”).

Ladies and Gentlemen:

Reference is made to the above referenced DIP Credit Agreement. Capitalized terms used herein
and not defined herein shall have meanings given to them in the DIP Credit Agreement

Borrowers hereby request an Advance in accordance with the DIP Credit Agreement in the
following amount: $____________. The proceeds of such Advance will be used in accordance
with Section 2.8 of the DIP Credit Agreement.

Borrower hereby irrevocably authorizes and directs the Lender to disburse the proceeds of such
Advance to the following account in accordance with the following wire instructions:

                    [_______________________]

Upon compliance with the above instructions, the Advance shall constitute an Obligation under
the DIP Credit Agreement.

These instructions are irrevocable unless otherwise agreed by the Lenders. The person whose
signature appears below represents and warrants that: (i) he or she is duly authorized to execute
these instructions on behalf of the Borrowers; (ii) no Default or Event of Default has occurred
and is continuing; (iii) the representations and warranties of the Borrowers in the DIP Credit
Agreement are true, correct and complete as of the date hereof in all respects as if made on the
date hereof; (iv) the Borrowers are in compliance with each and every one of their respective


Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 120 of 123



covenants in the DIP Credit Agreement and (v) the Borrowers satisfy of each of the conditions
set forth in Section 4.2 of the DIP Credit Agreement as of the date of the requested Advance.

A facsimile or pdf copy of these instructions shall be deemed valid and may be accepted and relied
upon by the Lender as an original. The Borrowers agree to indemnify and hold you harmless in
connection with your compliance with these instructions. A copy of these instructions has been
sent by email to Brent Buckley (b.buckley@benefitstreetpartners.com); Timothy Murray
(t.murray@benefitstreetpartners.com); and John Horstman (j.horstman@benefitstreetpartners.com).



                                            Very truly yours,



                                            SHALE SUPPORT GLOBAL HOLDINGS, LLC


                                            By:
                                            Name:
                                            Title:


                                            SHALE SUPPORT HOLDINGS, LLC


                                            By:
                                            Name:
                                            Title:


                                            MINE ASSETS HOLDING, LLC


                                            By:
                                            Name:
                                            Title:


                                            SOUTHTON RAIL YARD, LLC


                                            By:
                                            Name:
                                            Title:




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 121 of 123



                                     DRYING FACILITY ASSETS HOLDING, LLC


                                     By:
                                     Name:
                                     Title:


                                     WET MINE ASSETS HOLDING, LLC


                                     By:
                                     Name:
                                     Title:

                                     SHALE ENERGY SUPPORT, LLC


                                     By:
                                     Name:
                                     Title:




Active 41172987.3
      Case 19-33884 Document 194 Filed in TXSB on 08/16/19 Page 122 of 123



                                   Exhibit C

                                Approved Budget




Active 41172987.3
                                                                                                                   Case
                                                                                                                   Case19-33884
                                                                                                                        19-33884 Document
                                                                                                                                 Document194
                                                                                                                                          36 Filed
                                                                                                                                             Filedin
                                                                                                                                                   inTXSB
                                                                                                                                                     TXSBon
                                                                                                                                                          on07/12/19
                                                                                                                                                            08/16/19 Page
                                                                                                                                                                     Page109
                                                                                                                                                                          123of
                                                                                                                                                                             of109
                                                                                                                                                                                123




Shale Support - DIP Budget Summary


Week Ending (Friday) -->                             7/12              7/19               7/26               8/2                8/9          8/16           8/23           8/30           9/6            9/13           9/20           9/27           10/4          10/11          x    Total



Total Receipts                                      $2,637,893         $2,742,512        $1,727,562         $2,462,296        $2,067,145    $2,049,539     $2,073,011     $1,687,643     $2,207,624     $2,459,624     $2,310,741     $2,459,869     $3,165,925     $3,020,160         $33,071,545

Operating Costs (1) (2) (3)
 Current Railcar Lease Payments                              $0                $0                 $0          ($986,545)              $0             $0             $0      ($986,545)            $0             $0             $0      ($986,545)            $0             $0          ($2,959,636)
 Less: Market Adj. to Lease Payments                         $0                $0                 $0           $780,595               $0             $0             $0       $780,595             $0             $0             $0       $780,595             $0             $0           $2,341,786
Other Operating Costs                               ($2,497,731)      ($1,959,276)       ($2,653,807)       ($2,117,991)     ($1,817,759)   ($2,088,278)   ($3,439,101)   ($2,600,621)   ($1,812,073)   ($2,006,623)   ($2,563,135)   ($1,796,540)   ($1,614,478)   ($2,533,957)       ($31,501,370)

Total Disbursements                                 ($2,497,731)      ($1,959,276)       ($2,653,807)       ($2,323,941)     ($1,817,759)   ($2,088,278)   ($3,439,101)   ($2,806,571)   ($1,812,073)   ($2,006,623)   ($2,563,135)   ($2,002,490)   ($1,614,478)   ($2,533,957)       ($32,119,220)

Pre-Petition Vendor Payments (4)                    ($3,000,000)               $0                 $0        ($2,000,000)              $0            $0              $0             $0             $0            $0              $0             $0             $0            $0          ($5,000,000)
TSA Remits from SSLA                                    $82,303           $27,986                 $0            $62,292          $82,303       $27,986              $0             $0       $144,594       $27,986              $0             $0       $144,594       $27,986             $628,031
Professional Fees                                            $0                $0                 $0        ($1,472,965)              $0            $0              $0             $0    ($1,472,965)           $0              $0             $0    ($3,166,049)           $0          ($6,111,979)
Siena ABL Interest Expense (5)                               $0                $0                 $0                 $0               $0            $0              $0             $0             $0            $0              $0             $0      ($289,780)           $0            ($289,780)
Utility Deposit                                       ($106,210)               $0                 $0                 $0               $0            $0              $0             $0             $0            $0              $0             $0             $0            $0            ($106,210)

Net Cash Flow                                       ($2,883,746)         $811,223          ($926,245)       ($3,272,319)        $331,689      ($10,753)    ($1,366,090)   ($1,118,929)    ($932,820)      $480,987      ($252,393)      $457,379     ($1,759,788)     $514,190          ($9,927,613)




(1) Operating Costs include the assumption that railcar leases are terminated and renewed at market rates as of the week ended 7/12/19
(2) Maintenance Capex is included in Operating Costs
(3) The Debtors assume that Vendor Payments will create terms for Shale Support
(4) Prepetition Vendor Payments are anticipated to be made pursuant to a Vendor Order
(5) The Siena ABL Interest Expense anticipates an incremental $1.0 million prepetition draw on 7/9/19
